Exhibit 10.2
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
PIKE ELECTRIC CORPORATION,
and
PIKE ELECTRIC, INC.,
as Borrowers,
The Several Lenders from Time to Time Parties Hereto,
BARCLAYS BANK PLC,
as Administrative Agent,
J.P. MORGAN SECURITIES INC.,
as Syndication Agent,
and
FIRST TENNESSEE BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
Dated as of July 29, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Section 1. Amount and Terms of Credit
    1  
1.1. Commitment
    1  
1.2. Minimum Borrowing Amounts, etc.
    3  
1.3. Notice of Borrowing
    3  
1.4. Disbursement of Funds
    4  
1.5. Evidence of Indebtedness
    4  
1.6. Conversions
    5  
1.7. Pro Rata Borrowings
    5  
1.8. Interest
    5  
1.9. Interest Periods
    6  
1.10. Increased Costs, Illegality, etc.
    7  
1.11. Compensation
    9  
1.12. Change of Lending Office
    9  
1.13. Replacement of Lenders
    9  
 
       
Section 2. Letters of Credit
    10  
2.1. Letters of Credit
    10  
2.2. Letter of Credit Requests; Notices of Issuance
    10  
2.3. Agreement to Repay Letter of Credit Drawings
    11  
2.4. Letter of Credit Participations
    11  
2.5. Increased Costs
    13  
 
       
Section 3. Fees; Commitments
    13  
3.1. Fees
    13  
3.2. Voluntary Reduction of Commitments
    14  
3.3. Mandatory Adjustments of Commitments, etc.
    14  
 
       
Section 4. Payments
    15  
4.1. Voluntary Prepayments
    15  
4.2. Mandatory Prepayments
    15  
4.3. Method and Place of Payment
    20  
4.4. Net Payments
    20  
 
       
Section 5. Conditions Precedent
    21  
5.1. Conditions Precedent to Effectiveness
    21  
5.2. Conditions Precedent to All Credit Events
    21  
5.3. Conditions Precedent to Second Restatement Effective Date
    21  
 
       
Section 6. Representations, Warranties and Agreements
    22  
6.1. Corporate Status; Compliance with Law
    22  
6.2. Power and Authority
    22  
6.3. No Violation
    22  
6.4. Litigation
    23  
6.5. Use of Proceeds; Margin Regulations
    23  
6.6. Governmental Approvals
    23  
6.7. Investment Company Act
    23  

 

i 



--------------------------------------------------------------------------------



 



              Page  
 
       
6.8. Public Utility Holding Company Act
    23  
6.9. True and Complete Disclosure
    23  
6.10. Financial Condition; Financial Statements
    24  
6.11. Security Interests
    25  
6.12. Tax Returns and Payments
    25  
6.13. Compliance with ERISA
    25  
6.14. Subsidiaries
    26  
6.15. Intellectual Property
    26  
6.16. Pollution and Other Regulations
    26  
6.17. Properties
    26  
6.18. Labor Matters
    27  
6.19. Holding Company Status
    27  
6.20. No Default
    27  
6.21. Regulation H
    27  
 
       
Section 7. Affirmative Covenants
    27  
7.1. Information Covenants
    27  
7.2. Books, Records and Inspections
    29  
7.3. Maintenance of Insurance
    29  
7.4. Payment of Taxes
    29  
7.5. Franchises
    29  
7.6. Compliance with Contractual Obligations and Laws, Statutes, etc.
    29  
7.7. ERISA
    30  
7.8. Good Repair
    30  
7.9. Payment of Obligations
    30  
7.10. Environmental Laws
    31  
7.11. Use of Proceeds
    31  
7.12. Additional Collateral
    31  
7.13. Interest Rate Agreements
    32  
 
       
Section 8. Negative Covenants
    32  
8.1. Changes in Business
    32  
8.2. Consolidation, Merger, Sale of Assets, etc.
    33  
8.3. Liens
    34  
8.4. Indebtedness
    36  
8.5. Capital Expenditures
    37  
8.6. Advances, Investments and Loans
    38  
8.7. Leases
    39  
8.8. Prepayments of Indebtedness; Amendments to Documents, etc.
    40  
8.9. Dividends, etc.
    40  
8.10. Transactions with Affiliates
    43  
8.11. Sales and Leasebacks
    43  
8.12. Changes in Fiscal Periods
    44  
8.13. Cash Interest Coverage Ratio
    44  
8.14. Leverage Ratio
    44  
8.15. Deferred Compensation Liability
    45  

 

ii 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 9. Events of Default
    45  
9.1. Payments
    45  
9.2. Representations etc.
    45  
9.3. Covenants
    46  
9.4. Default Under Other Agreements
    46  
9.5. Bankruptcy, etc.
    46  
9.6. ERISA
    46  
9.7. Security Documents
    47  
9.8. Guaranty
    47  
9.9. Judgments
    47  
9.10. Change of Control
    47  
 
       
Section 10. Definitions
    48  
 
       
Section 11. The Administrative Agent
    72  
11.1. Appointment
    72  
11.2. Delegation of Duties
    72  
11.3. Exculpatory Provisions
    72  
11.4. Reliance by Administrative Agent
    73  
11.5. Notice of Default
    73  
11.6. Non-Reliance on Administrative Agent and Other Lenders
    73  
11.7. Indemnification
    74  
11.8. The Administrative Agent in its Individual Capacity
    74  
11.9. Successor Administrative Agent
    74  
 
       
Section 12. Miscellaneous
    75  
12.1. Payment of Expenses, etc.
    75  
12.2. Right of Setoff
    75  
12.3. Notices
    76  
12.4. Benefit of Agreement; Assignments
    76  
12.5. No Waiver; Remedies Cumulative
    79  
12.6. Payments Pro Rata
    79  
12.7. Calculations; Computations
    80  
12.8. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
    80  
12.9. Counterparts
    81  
12.10. Effectiveness
    81  
12.11. Headings
    81  
12.12. Amendment or Waiver
    81  
12.13. Survival
    83  
12.14. Domicile of Loans
    83  
12.15. Confidentiality
    83  
12.16. Release of Liens and Guarantees
    83  
12.17. Integration
    83  
12.18. Acknowledgments
    84  
12.19. Joint and Several Liability; Postponement of Subrogation
    84  
12.20. PATRIOT Act
    85  

 

iii 



--------------------------------------------------------------------------------



 



ANNEXES:

          1.1A   
Commitments and Addresses
1.1B   
Mortgaged Properties
1.1C   
[Reserved]
6.4   
Litigation
6.12   
Taxes
6.13   
ERISA
6.14   
Subsidiaries
6.16   
Environmental Matters
6.21   
Regulation H
8.3(d)  
Existing Liens
8.4(d)  
Existing Indebtedness
8.6(d)  
Existing Investments
8.10   
Affiliate Transactions

EXHIBITS:

      A  
Form of Notice of Borrowing
B-1  
Form of [Tranche B] [Tranche C] Note
B-2  
Form of Revolving Note
C  
Form of Letter of Credit Request
D  
Form of Assignment Agreement
E  
Form of Closing Certificate
F  
Form of Exemption Certificate
G-1  
Form of Opinion of Cravath, Swaine & Moore
G-2  
Form of Opinion of Bell Davis & Pitt
H  
Form of Amended and Restated Guarantee and Collateral Agreement
I  
Form of Real Property Mortgage
J  
[Reserved]
K  
Form of Compliance Certificate
L  
Form of Credit Party Assignment Agreement

 

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 29, 2009, among
PIKE ELECTRIC CORPORATION (including its successors and permitted assigns,
“Parent”), a Delaware corporation, PIKE ELECTRIC, INC. (including its successors
and permitted assigns, “OpCo”; Parent and OpCo, each a “Borrower,” and together,
the “Borrowers”), a North Carolina corporation, the lending and other financial
institutions listed from time to time in the Register (each a “Lender” and,
collectively, the “Lenders”), FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as
documentation agent (in such capacity, the “Documentation Agent”), J.P. MORGAN
SECURITIES INC., as syndication agent (the “Syndication Agent”), and BARCLAYS
BANK PLC, as administrative agent (the “Administrative Agent”). Unless otherwise
defined herein, all capitalized terms used herein and defined in Section 10 are
used herein as so defined.
W I T N E S S E T H:
WHEREAS, OpCo is a party to the Amended and Restated Credit Agreement, dated as
of July 1, 2004 (the “First Restatement” and as amended, supplemented or
otherwise modified from time to time prior to the amendment and restatement
provided for herein, the “Existing Credit Agreement”), among Parent, OpCo, the
lending and other financial institutions listed from time to time on Annex 1.1A
thereto, the Arrangers referred to therein, the Syndication Agent referred to
therein and the Administrative Agent;
WHEREAS, Parent and OpCo have requested that the Existing Credit Agreement be
amended and restated as provided herein for the purposes, among others, of
(i) reflecting the change of name of Pike Holdings, Inc., to Pike Electric
Corporation, (ii) adding Parent as a joint and several Borrower under the Credit
Agreement, (iii) extending the Revolving Facility Final Maturity Date and
(iv) making other modifications to the Existing Credit Agreement, as more fully
set forth herein; and
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement and which remain outstanding, or evidence repayment of
any of such obligations and liabilities, and that this Agreement amend and
restate in its entirety the Existing Credit Agreement and the obligations
outstanding thereunder;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree that on the Second Restatement
Effective Date the Existing Credit Agreement shall be, and hereby is, amended
and restated to read in its entirety as follows:
SECTION 1. AMOUNT AND TERMS OF CREDIT.
1.1. Commitment. Subject to and upon the terms and conditions herein set forth,
each Lender severally agrees to make a loan or loans (each a “Loan” and,
collectively, the “Loans”) to the Borrowers, on a joint and several basis, which
Loans shall be drawn, to the extent such Lender has a Commitment under such
Facility, under the Tranche B Term Facility, the Tranche C Term Facility, the
Revolving Facility and the Swingline Facility, as set forth below:
(a) Loans under the Tranche B Term Facility (each a “Tranche B Term Loan” and,
collectively, the “Tranche B Term Loans”) were made pursuant to a single
borrowing on the First Restatement Effective Date. Once repaid, Tranche B Term
Loans may not be reborrowed.

 

 



--------------------------------------------------------------------------------



 



(b) Loans under the Revolving Facility (each a “Revolving Loan” and,
collectively, the “Revolving Loans”) (i) shall be made, subject to the last
sentence of this Section 1.1(b), at any time and from time to time on and after
the First Restatement Effective Date and prior to the Revolving Facility Final
Maturity Date, (ii) except as hereinafter provided, may, at the option of either
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Loans, provided that all Revolving Loans made as part of the same
Borrowing shall, unless otherwise specifically provided herein, consist of
Revolving Loans of the same Type, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not exceed for any Lender at
any time outstanding that aggregate principal amount which, when added to the
product of (x) such Lender’s Revolving Percentage and (y) the sum of (I) the
aggregate amount of Letter of Credit Outstandings at such time and (II) the
aggregate principal amount of all Swingline Loans then outstanding, equals the
Revolving Commitment of such Lender at such time and (v) shall not exceed in
aggregate principal amount at any time outstanding, when added to the sum of
(x) the aggregate amount of Letters of Credit Outstandings at such time and
(y) the aggregate principal amount of all Swingline Loans then outstanding, the
Total Revolving Commitment.
(c) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender, in its individual capacity, agrees, at any time and from time to time
after the First Restatement Effective Date and prior to the Swingline Expiry
Date, to make a loan or loans (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) to either Borrower, which Swingline Loans (i) shall be made
and maintained as ABR Loans, (ii) shall not exceed at any time outstanding the
Swingline Commitment, (iii) shall not exceed in aggregate principal amount at
any time outstanding, when combined with (x) the aggregate principal amount of
all Revolving Loans then outstanding and (y) all Letter of Credit Outstandings
at such time, the Total Revolving Commitment then in effect and (iv) may be
repaid and reborrowed in accordance with the provisions hereof. On the Swingline
Expiry Date, all Swingline Loans shall be repaid in full. The Swingline Lender
shall not make any Swingline Loan after receiving a written notice from either
Borrower or any Lender stating that a Default or an Event of Default exists and
is continuing until such time as the Swingline Lender shall have received
written notice of (i) rescission of all such notices from the party or parties
originally delivering such notice (which notice of rescission such Person or
Persons shall give to the Swingline Lender promptly upon the discontinuance of
such Default or Event of Default) or (ii) the waiver of such Default or Event of
Default in accordance with this Agreement. Also, the Swingline Lender shall not
have any obligation to make any Swingline Loan in the event a Lender Default
exists unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrowers to eliminate the Swingline Lender’s risk with respect to
any such Defaulting Lender’s or Lenders’ obligations to fund Mandatory
Borrowings, including by collateralizing such Defaulting Lender’s or Lenders’
Revolving Percentages of the Swingline Loans outstanding from time to time. On
any Business Day, the Swingline Lender may, in its sole discretion, give notice
to the Lenders that all then outstanding Swingline Loans shall be funded with a
Borrowing of Revolving Loans (provided that such notice shall be deemed to have
been automatically given upon the occurrence of an Event of Default under
Section 9.5), in which case a Borrowing of Revolving Loans constituting ABR
Loans (each such Borrowing, a “Mandatory Borrowing”) shall be made on the
immediately succeeding Business Day by all Lenders with a Revolving Commitment
pro rata based on each of such Lender’s Revolving Percentages and the proceeds
thereof shall be applied directly to the Swingline Lender to repay such
outstanding Swingline Loans. Each Lender with a Revolving Loan Commitment hereby
irrevocably agrees to make such Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified to it in writing by the
Swingline Lender notwithstanding (i) that the amount of the Mandatory Borrowing
may not comply with the minimum amount for a Borrowing specified in Section 1.2,
(ii) whether any conditions specified in Section 5 are then satisfied, (iii) the
date of such Mandatory Borrowing and (iv) any reduction in the Total Revolving
Commitment after such Swingline Loans were made. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code in respect of either Borrower), each Lender with a
Revolving Commitment hereby agrees that it shall forthwith purchase from the
Swingline Lender (without recourse or warranty), by assignment, such outstanding
Swingline Loans as shall be necessary to cause such Lenders to share in such
Swingline Loans ratably based upon their respective Revolving Percentages,
provided that all interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective purchase is made
and, to the extent attributable to such purchase, shall be payable to such
Lender purchasing same from and after such date of purchase. Each Lender’s
obligations pursuant to the preceding sentence shall be absolute and
unconditional. Notwithstanding the foregoing provisions of this Section 1.1(c),
there shall be no Swingline Loans outstanding on the last day of any calendar
quarter.

 

2



--------------------------------------------------------------------------------



 



(d) Loans under the Tranche C Term Facility (each a “Tranche C Term Loan” and,
collectively, the “Tranche C Term Loans”) shall be made pursuant to a single
borrowing on the First Amendment Effective Date. Once repaid, Tranche C Term
Loans may not be reborrowed.
1.2. Minimum Borrowing Amounts, etc. The aggregate principal amount of each
Borrowing under a Facility shall not be less than the Minimum Borrowing Amount
for such Facility (except that Mandatory Borrowings shall be made in the amounts
required by Section 1.1(c)). More than one Borrowing may be incurred on any day,
provided that at no time shall there be outstanding more than twelve Borrowings
of Eurodollar Loans.
1.3. Notice of Borrowing. (a) Whenever either Borrower desires to incur Loans
under any Facility (other than the Swingline Facility and any Mandatory
Borrowings), it shall give the Administrative Agent at its Notice Office, prior
to 12:00 Noon (New York time), at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Eurodollar Loans and at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of ABR Loans
to be made hereunder. Each such notice (each a “Notice of Borrowing”) shall be
in the form of Exhibit A and shall specify (i) the Facility pursuant to which
such Borrowing is being made, (ii) the aggregate principal amount of the Loans
to be made pursuant to such Borrowing, (iii) the date of Borrowing (which shall
be a Business Day) and (iv) whether the respective Borrowing shall consist of
ABR Loans or Eurodollar Loans and, if Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall promptly give
each applicable Lender written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, of such Lender’s proportionate share
thereof and of the other matters covered by the Notice of Borrowing.
(b) Whenever either Borrower desires to incur Swingline Loans hereunder, it
shall give the Swingline Lender no later than 12:00 Noon (New York time) on the
day such Swingline Loan is to be made, written notice (or telephonic notice
promptly confirmed in writing) of such incurrence. Each such notice shall
specify in each case (i) the date of Borrowing (which shall be a Business Day)
and (ii) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing.
(c) Mandatory Borrowings shall be made upon the notice specified in
Section 1.1(c), with the applicable Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of Mandatory Borrowings as set
forth in such Section.
(d) Without in any way limiting the obligation of the Borrowers to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
applicable Borrower as a person entitled to give telephonic notices under this
Agreement on behalf of such Borrower. In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.

 

3



--------------------------------------------------------------------------------



 



1.4. Disbursement of Funds. (a) No later than 1:00 P.M. (2:00 P.M. in the case
of Swingline Loans) (New York time) on the date specified in each Notice of
Borrowing, each Lender with a Commitment under the respective Facility will make
available its pro rata share of each Borrowing requested to be made on such date
in the manner provided below. All amounts shall be made available to the
Administrative Agent in Dollars and immediately available funds at the Payment
Office, and the Administrative Agent promptly will make available to the
applicable Borrower by depositing to its account at the Payment Office the
aggregate of the amounts so made available in the type of funds received. Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to such Borrower
a corresponding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to such Borrower, the Administrative Agent shall
be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify such
Borrower, and such Borrower shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from such Lender or such Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to such Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (x) if paid by such Lender, the overnight Federal Funds
Effective Rate or (y) if paid by such Borrower, the then applicable rate of
interest, calculated in accordance with Section 1.8, for the respective Loans.
(b) Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights which the Borrowers
may have against any Lender as a result of any default by such Lender hereunder.
1.5. Evidence of Indebtedness. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing indebtedness of the
Borrowers to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.
(b) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 12.4(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from each Borrower and each Lender’s share thereof.
(c) The accounts of each Lender and the entries made in the Register maintained
pursuant to Sections 1.5(a) and (b), respectively, shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of each Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such account, or any error therein, shall not in any manner
affect the obligations of the Borrowers, which shall be joint and several, to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

 

4



--------------------------------------------------------------------------------



 



(d) The Borrowers agree that, upon the request to the Administrative Agent by
any Lender, the applicable Borrower will execute and deliver to such Lender a
promissory note of such Borrower evidencing any Term Loans or Revolving Loans,
as the case may be, of such Lender, substantially in the form of Exhibit B-1 or
B-2, respectively, with appropriate insertions as to date, principal amount.
1.6. Conversions. The Borrowers shall have the option to convert on any Business
Day all or a portion at least equal to the applicable Minimum Borrowing Amount
of the outstanding principal amount of the Loans owing pursuant to a single
Facility (other than under the Swingline Facility, with all Swingline Loans to
at all times be maintained as ABR Loans) into a Borrowing or Borrowings pursuant
to such Facility of another Type of Loan, provided that (i) except as otherwise
provided in Section 1.10(b), Eurodollar Loans may be converted into ABR Loans
only on the last day of an Interest Period applicable thereto and no partial
conversion of a Borrowing of Eurodollar Loans shall reduce the outstanding
principal amount of the Eurodollar Loans made pursuant to such Borrowing to less
than the Minimum Borrowing Amount applicable thereto, (ii) ABR Loans may only be
converted into Eurodollar Loans if no Default or Event of Default is in
existence on the date of the conversion or, if a Default or an Event of Default
is in existence on the date of the conversion, if neither the Administrative
Agent nor any Lender objects to such conversion, and (iii) Borrowings of
Eurodollar Loans resulting from this Section 1.6 shall be limited in numbers as
provided in Section 1.2. Each such conversion shall be effected by a Borrower
giving the Administrative Agent at its Notice Office, prior to 12:00 Noon (New
York time), at least three Business Days’ (or one Business Day’s, in the case of
a conversion into ABR Loans) prior written notice (or telephonic notice promptly
confirmed in writing) (each a “Notice of Conversion”) specifying the Loans to be
so converted, the Type of Loans to be converted into and, if to be converted
into a Borrowing of Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Loans.
Notwithstanding the foregoing or the provisions of Section 1.9, if a Default
under Section 9.1 or an Event of Default is in existence at the time any
Interest Period in respect of any Borrowing of Eurodollar Loans is to expire and
the Administrative Agent or the Required Lenders have determined that a
continuation of Eurodollar Loans as such is not appropriate, such Loans may not
be continued as Eurodollar Loans but instead shall be automatically converted on
the last day of such Interest Period into ABR Loans.
1.7. Pro Rata Borrowings. All Borrowings of Term Loans and Revolving Loans under
this Agreement shall be made by the Lenders pro rata on the basis of their Term
Commitments or Revolving Commitments, respectively. It is understood that no
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.
1.8. Interest. (a) The unpaid principal amount of each ABR Loan shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum which shall at all times be the
Applicable Margin plus the Alternate Base Rate in effect from time to time.
(b) The unpaid principal amount of each Eurodollar Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum which shall at all times be the Applicable Margin
plus the relevant Eurodollar Rate.

 

5



--------------------------------------------------------------------------------



 



(c) All overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan and any other overdue amount payable hereunder shall
bear interest at a rate per annum equal to the Alternate Base Rate in effect
from time to time plus the sum of (i) 2% and (ii) the Applicable Margin,
provided that each Eurodollar Loan shall bear interest after maturity (whether
by acceleration or otherwise) until the end of the Interest Period then
applicable thereto at a rate per annum equal to 2% in excess of the rate of
interest applicable thereto at maturity.
(d) Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any repayment thereof and shall be payable (i) in respect
of each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December, commencing September 2004, (ii) in respect of each
Eurodollar Loan, on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period of six, nine or twelve months, on the date
occurring every three months after the first day of such Interest Period during
such Interest Period and (iii) in respect of each Loan (x) other than a
Revolving Loan that is an ABR Loan, on any prepayment or conversion (on the
amount prepaid or converted) and (y) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.
(e) All computations of interest hereunder shall be made in accordance with
Section 12.7(b).
(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify the
applicable Borrower and the Lenders thereof.
1.9. Interest Periods. (a) At the time either Borrower gives a Notice of
Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans, such Borrower shall have the right to elect by
giving the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of the Interest Period applicable to such Borrowing, which
Interest Period shall, at the option of such Borrower, be a one, two, three or
six month period (or, with the unanimous written consent of the Lenders under
the applicable Facility, a nine or twelve month period). Notwithstanding
anything to the contrary contained above:
(i) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(ii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
(iv) no Interest Period shall extend beyond the applicable Final Maturity Date;

 

6



--------------------------------------------------------------------------------



 



(v) no Interest Period with respect to any Borrowing of Term Loans may be
elected that would extend beyond any date upon which a Scheduled Repayment in
respect of such Term Loans is required to be made if, after giving effect to the
selection of such Interest Period, the aggregate principal amount of Term Loans
maintained as Eurodollar Loans with Interest Periods ending after such date
would exceed the aggregate principal amount of Term Loans permitted to be
outstanding after such Scheduled Repayment; and
(vi) no Interest Period may be elected at any time when both (x) a Default under
Section 9.1 or an Event of Default is then in existence, and (y) the
Administrative Agent or any Lender objects to such an election.
(b) If upon the expiration of any Interest Period, the applicable Borrower has
failed to (or may not) elect a new Interest Period to be applicable to the
respective Borrowing of Eurodollar Loans as provided above, such Borrower shall
be deemed to have elected to convert such Borrowing into a Borrowing of ABR
Loans effective as of the expiration date of such current Interest Period.
1.10. Increased Costs, Illegality, etc. (a) In the event that (x) in the case of
clause (i) below, the Administrative Agent or (y) in the case of clauses
(ii) and (iii) below, any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto):
(i) on any date for determining the Eurodollar Rate for any Interest Period
that, by reason of any changes arising after the date of this Agreement
affecting the interbank Eurodollar market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or
(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder in an amount which such Lender
deems material with respect to any Eurodollar Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
any change since the First Restatement Effective Date in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order) (such as, for example, but
not limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Eurodollar Rate); or
(iii) at any time that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any change since
the First Restatement Effective Date in any law, governmental rule, regulation,
guideline or order (or interpretation or application thereof);
then, and in any such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on such date and (y) within ten Business
Days of the date on which such event no longer exists give notice (by telephone
confirmed in writing) to the applicable Borrower and to the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(i) above, Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies such Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion given by such
Borrower with respect to Eurodollar Loans which have not yet been incurred shall
be deemed rescinded by such Borrower or, in the case of a Notice of Borrowing,
shall, at the option of such Borrower, be deemed converted into a Notice of
Borrowing for ABR Loans to be made on the date of Borrowing contained in such
Notice of Borrowing, (y) in the case of clause (ii) above, such Borrower shall
pay to such Lender, upon written demand therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (a written notice as to the additional amounts owed
to such Lender, showing the basis for the calculation thereof, submitted to such
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding upon all parties hereto) and (z) in the case of clause (iii) above,
such Borrower shall take one of the actions specified in Section 1.10(b) as
promptly as possible and, in any event, within the time period required by law.

 

7



--------------------------------------------------------------------------------



 



(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.10(a)(ii) or (iii), the applicable Borrower may (and in
the case of a Eurodollar Loan affected pursuant to Section 1.10(a)(iii) the
applicable Borrower shall) either (i) if the affected Eurodollar Loan is then
being made pursuant to a Borrowing, by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
such Borrower was notified by a Lender pursuant to Section 1.10(a)(ii) or (iii),
cancel said Borrowing or convert the related Notice of Borrowing into one
requesting a Borrowing of ABR Loans, or (ii) if the affected Eurodollar Loan is
then outstanding, upon at least one Business Day’s notice to the Administrative
Agent, require the affected Lender to convert each such Eurodollar Loan into a
ABR Loan, provided that if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section 1.10(b).
(c) If any Lender shall have determined that after the First Restatement
Effective Date, the adoption or effectiveness of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender or its holding company with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, in each
case made subsequent to the First Restatement Effective Date, has or would have
the effect of reducing by an amount deemed by such Lender to be material the
rate of return on such Lender’s or holding company’s capital or assets as a
consequence of its commitments or obligations hereunder to a level below that
which such Lender or holding company could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy), then from time to time, within
15 days after demand by such Lender (with a copy to the Administrative Agent),
the applicable Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or holding company for such reduction.
Each Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 1.10(c), will give prompt written notice
thereof to such Borrower, which notice shall set forth the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not release or diminish any of such Borrower’s obligations to pay
additional amounts pursuant to this Section 1.10(c) upon the subsequent receipt
of such notice.
(d) Notwithstanding any other provision of Section 1.10 or 2.5, no Lender shall
demand compensation for any increased cost or reduction or other amount referred
to above or in Section 2.5 if it shall not at the time be the general policy or
practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

 

8



--------------------------------------------------------------------------------



 



1.11. Compensation. (a) The applicable Borrower shall compensate each Lender,
upon its written request (which request shall set forth the basis for requesting
and the method of calculating such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund its Eurodollar Loans) which such
Lender may sustain: (i) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of Eurodollar Loans does not occur on a
date specified therefor in a Notice of Borrowing or Notice of Conversion
(whether or not withdrawn by such Borrower or deemed withdrawn pursuant to
Section 1.10(a)); (ii) if any repayment or conversion of any of its Eurodollar
Loans occurs on a date which is not the last day of an Interest Period
applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by such Borrower;
or (iv) as a consequence of (x) any other default by such Borrower to repay its
Eurodollar Loans when required by the terms of this Agreement or (y) an election
made pursuant to Section 1.10(b).
(b) Notwithstanding anything in this Agreement to the contrary, to the extent
any notice required by Section 1.10, 2.5 or 4.4 is given by any Lender more than
60 days after such Lender obtained, or reasonably should have obtained,
knowledge of the occurrence of the event giving rise to the additional costs of
the type described in such Section, such Lender shall not be entitled to
compensation under Section 1.10, 2.5 or 4.4 for any amounts incurred or accruing
prior to the giving of such notice to the applicable Borrower.
1.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 1.10(a)(ii) or (iii), 2.5 or
4.4 with respect to such Lender, it will, if requested by either Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section. Nothing in this Section 1.12 shall affect or postpone any of the
obligations of the Borrowers or the right of any Lender provided in Section 1.10
or 4.4.
1.13. Replacement of Lenders. In the event that: (i) any Lender is owed
increased costs or additional amounts, (ii) either Borrower receives notice from
any Lender or the Administrative Agent under Section 1.10, 2.5 or 4.4, (iii) any
Lender becomes a Defaulting Lender or (iv) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by subsections (i) through (vii) of
Section 12.12, the consent of Required Lenders shall have been obtained but the
consent of one or more of such other Lenders whose consent is required shall not
have been obtained; then, with respect to each such Lender, the Borrowers shall
have the right, unless such Lender has theretofore removed or cured the
conditions which resulted in the obligation to pay such increased costs or
additional amounts or which caused it to be a Defaulting Lender or failure to
provide such consent, to replace in its entirety such Lender (the “Replaced
Lender”), on ten Business Days’ prior written notice to the Administrative Agent
and such Replaced Lender, with one or more other Persons (collectively, the
“Replacement Lender”) reasonably acceptable to the Administrative Agent and, to
the extent required by Section 12.4(b), reasonably acceptable to the Borrowers
(which acceptance in either case shall not be unreasonably withheld); provided,
that: (i) at the time of any replacement pursuant to this Section 1.13, the
Replaced Lender and the Replacement Lender shall enter into one or more
Assignment Agreements, substantially in the form of Exhibit D (appropriately
completed), pursuant to which the Replacement Lender shall acquire all of the
Commitment and outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (a) an amount equal to the principal of, and all accrued but
unpaid interest on, all outstanding Loans of the Replaced Lender and (b) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender pursuant to Section 3.1 and (c) any other amounts payable to the Replaced
Lender under this Agreement (including, without limitation, amounts payable
under Section 1.11) and (ii) a Defaulting Lender shall be a Replaced Lender only
to the extent permitted by law. Upon the execution of the respective assignment
documentation, the payment of amounts referred to in the preceding sentence and,
if so requested by the Replacement Lender, delivery to the Replacement Lender of
appropriate Notes executed by the applicable Borrower, the Replacement Lender
shall become a Lender hereunder, and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement, which shall survive as to such Replaced Lender.

 

9



--------------------------------------------------------------------------------



 



SECTION 2. LETTERS OF CREDIT.
2.1. Letters of Credit. (a) Subject to and upon the terms and conditions herein
set forth, either Borrower may request the Letter of Credit Issuer at any time
and from time to time on any Business Day on or after the First Restatement
Effective Date and prior to the Revolving Facility Final Maturity Date to issue,
for the account of such Borrower and in support of (i) obligations of the
Borrowers and/or their respective Subsidiaries, contingent or otherwise,
incurred in the ordinary course of their respective businesses, (ii) obligations
of the Borrowers and their respective Subsidiaries under insurance policies or
related to self-insurance obligations, (iii) obligations of the Borrowers and
their respective Subsidiaries related to surety bonds and (iv) such other
obligations of the Borrowers and their respective Subsidiaries to any other
Person that are reasonably acceptable to the Administrative Agent, and subject
to and upon the terms and conditions herein set forth the Letter of Credit
Issuer agrees to issue from time to time, irrevocable letters of credit in such
form as may be approved by the Letter of Credit Issuer and the Administrative
Agent (each such letter of credit, a “Letter of Credit” and collectively, the
“Letters of Credit”). Letters of Credit issued under the Existing Credit
Agreement shall continue to constitute Letters of Credit hereunder.
(b) Notwithstanding the foregoing, (i) each Letter of Credit shall be
denominated in Dollars, (ii) no Letter of Credit shall be issued the Stated
Amount of which, when added to the Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid on the date of, and prior to or at the time of,
the issuance of the relevant Letter of Credit) at such time, would exceed either
(x) $90,000,000 or (y) when added to the aggregate principal amount of all
Revolving Loans and Swingline Loans then outstanding, an amount equal to the
Total Revolving Commitment at such time (after giving effect to any reductions
to the Total Revolving Commitment on such date) and (iii) each Letter of Credit
shall have an expiry date occurring not later than the earlier of (x) one year
after such Letter of Credit’s date of issuance although any Letter of Credit may
be automatically renewable for successive periods, which shall in no event
extend beyond the date referred to in clause (y) below, of up to 12 months
(unless notice of non-renewal is given to the applicable Borrower by the Letter
of Credit Issuer, or such Letter of Credit does not include an automatic renewal
provision) and (y) five Business Days prior to the Revolving Facility Final
Maturity Date on terms acceptable to the Administrative Agent and the Letter of
Credit Issuer.
2.2. Letter of Credit Requests; Notices of Issuance. (a) Whenever it desires
that a Letter of Credit be issued, the requesting Borrower shall give the
Administrative Agent and the Letter of Credit Issuer written notice (including
by way of telecopier) in the form of Exhibit C prior to 1:00 P.M. (New York
time) at least five Business Days (or such shorter period as may be acceptable
to the Letter of Credit Issuer) prior to the proposed date of issuance (which
shall be a Business Day) (each a “Letter of Credit Request”), which Letter of
Credit Request shall include an application for such Letter of Credit and any
other documents that the Letter of Credit Issuer customarily requires in
connection therewith. The Administrative Agent shall promptly notify each
Revolving Lender of each Letter of Credit Request.
(b) The Letter of Credit Issuer shall, on the date of each issuance of a Letter
of Credit by it, give the Administrative Agent, each Revolving Lender and the
requesting Borrower written notice of the issuance of such Letter of Credit,
accompanied by a copy to the Administrative Agent of the Letter of Credit or
Letters of Credit issued by it.

 

10



--------------------------------------------------------------------------------



 



2.3. Agreement to Repay Letter of Credit Drawings. (a) The Borrowers hereby
agree to reimburse the Letter of Credit Issuer, by making payment to the
Administrative Agent in immediately available funds at the Payment Office, for
any payment or disbursement made by the Letter of Credit Issuer under any Letter
of Credit (each such amount so paid or disbursed until reimbursed, an “Unpaid
Drawing”), not later than 1:00 P.M. (New York time), on the Business Day
immediately following the day that either Borrower receives notice from the
Letter of Credit Issuer of such Unpaid Drawing, with interest on the amount so
paid or disbursed by such Letter of Credit Issuer, to the extent not reimbursed
prior to 1:00 P.M. (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but not including the date the
Letter of Credit Issuer is reimbursed therefor at a rate per annum which shall
be the rate then applicable to Revolving Loans that are ABR Loans pursuant to
Section 1.8(a) (plus an additional 2% per annum if not reimbursed by the third
Business Day after the date of such payment or disbursement), such interest also
to be payable on demand.
(b) The Borrowers’ obligation under this Section 2.3 to reimburse the Letter of
Credit Issuer with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which either
Borrower may have or have had against the Letter of Credit Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided that, to the extent such
Borrower has derived no benefit therefrom, such Borrower shall not be obligated
to reimburse the Letter of Credit Issuer for any wrongful payment made by such
Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer, and provided, further, that the foregoing shall
not impair such Borrower’s right to claim damages suffered as a result of such
wrongful payment made.
2.4. Letter of Credit Participations. (a) Immediately upon the issuance by the
Letter of Credit Issuer of any Letter of Credit, the Letter of Credit Issuer
shall be deemed to have sold and transferred to each Revolving Lender, and each
such Revolving Lender (each a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s Revolving Percentage in such Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrowers under this Agreement with respect thereto (although
Letter of Credit Fees shall be payable directly to the Administrative Agent for
the account of the Revolving Lenders as provided in Section 3.1(b) and the
Participants shall have no right to receive any portion of any Fronting Fees)
and any security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Commitment of any Revolving Lender pursuant to Section 12.4(b), it is
hereby agreed that, with respect to all then outstanding Letters of Credit and
Unpaid Drawings, there shall be an automatic adjustment to the participations
pursuant to this Section 2.4 to reflect the new Revolving Percentages of the
assigning and assignee Revolving Lender.
(b) In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall not have any obligation relative to the Participants other
than to determine that any documents required to be delivered under such Letter
of Credit have been delivered and that they appear to comply on their face with
the requirements of such Letter of Credit. Any action taken or omitted to be
taken by the Letter of Credit Issuer under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Letter of Credit Issuer any resulting
liability.

 

11



--------------------------------------------------------------------------------



 



(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit and the Borrowers shall not have reimbursed such amount in full
to the Letter of Credit Issuer pursuant to Section 2.3(a), the Letter of Credit
Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer the amount of such Participant’s
Revolving Percentage of such payment in Dollars and in same day funds. If the
Administrative Agent so notifies any Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (New York time) on any Business
Day, such Participant shall make available to the Administrative Agent for the
account of the Letter of Credit Issuer such Participant’s Revolving Percentage
of the amount of such payment on such Business Day in same day funds. If and to
the extent such Participant shall not have so made its Revolving Percentage of
the amount of such payment available to the Administrative Agent for the account
of the Letter of Credit Issuer, such Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent for the account
of the Letter of Credit Issuer at the overnight Federal Funds Effective Rate.
The failure of any Participant to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Percentage of any
payment under any Letter of Credit shall not relieve any other Participant of
its obligation hereunder to make available to the Administrative Agent for the
account of the Letter of Credit Issuer its Revolving Percentage of any payment
under any Letter of Credit on the date required, as specified above, but no
Participant shall be responsible for the failure of any other Participant to
make available to the Administrative Agent for the account of the Letter of
Credit Issuer such other Participant’s Revolving Percentage of any such payment.
(d) Whenever the Letter of Credit Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
the Letter of Credit Issuer any payments from the Participants pursuant to
Section 2.4(c), the Letter of Credit Issuer shall pay to the Administrative
Agent and the Administrative Agent shall promptly pay to each Participant which
has paid its Revolving Percentage thereof, in Dollars and in same day funds, an
amount equal to such Participant’s Revolving Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
participations.
(e) The obligations of the Participants to make payments to the Administrative
Agent for the account of the Letter of Credit Issuer with respect to Letters of
Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
(ii) the existence of any claim, set-off, defense or other right which either
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender, or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between either Borrower and
the beneficiary named in any such Letter of Credit);

 

12



--------------------------------------------------------------------------------



 



(iii) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v) the occurrence of any Default or Event of Default.
2.5. Increased Costs. If after the First Restatement Effective Date, the
adoption or effectiveness of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Letter of Credit
Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the First Restatement Effective Date) shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Letters of Credit issued by the Letter of Credit
Issuer or such Lender’s participation therein, or (ii) shall impose on the
Letter of Credit Issuer or any Lender any other conditions affecting this
Agreement, any Letter of Credit or such Lender’s participation therein; and the
result of any of the foregoing is to increase the cost to the Letter of Credit
Issuer or such Lender of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such Lender hereunder (other than any increased cost or
reduction in the amount received or receivable resulting from the imposition of
or a change in the rate of taxes or similar charges), then, upon demand to the
applicable Borrower by the Letter of Credit Issuer or such Lender (a copy of
which notice shall be sent by the Letter of Credit Issuer or such Lender to the
Administrative Agent), such Borrower, subject to Section 1.11(b), shall pay to
the Letter of Credit Issuer or such Lender such additional amount or amounts as
will compensate the Letter of Credit Issuer or such Lender for such increased
cost or reduction. A certificate submitted to such Borrower by the Letter of
Credit Issuer or any Lender, as the case may be (a copy of which certificate
shall be sent by the Letter of Credit Issuer or such Lender to the
Administrative Agent), setting forth the basis for the determination of such
additional amount or amounts necessary to compensate the Letter of Credit Issuer
or any such Lender as aforesaid shall be conclusive and binding on such Borrower
absent manifest error, although the failure to deliver any such certificate
shall not release or diminish any of such Borrower’s obligations to pay
additional amounts pursuant to this Section 2.5.
SECTION 3. FEES; COMMITMENTS.
3.1. Fees. (a) The Borrowers agree to pay to the Administrative Agent a
commitment fee (the “Commitment Fee”) for the account of each Lender (i) for the
period from and including the First Restatement Date to but not including the
Second Restatement Date computed at a rate equal to 1/2 of 1% per annum on the
average daily Lender’s Unutilized Commitment for such period and (ii) for the
period from and including the Second Restatement Effective Date to but not
including the date the Total Commitment has been terminated, computed at a rate
for each day equal to 3/4 of 1% per annum on the average daily Lender’s
Unutilized Commitment for such period. Such Commitment Fee shall be due and
payable in arrears on the last Business Day of each March, June, September and
December and on the first date upon which all Commitments shall have been
terminated, commencing in September 2004.
(b) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender pro rata on the basis of its Revolving Percentage a fee in respect
of each outstanding Letter of Credit (the “Letter of Credit Fee”) for each day
computed at the rate equal to the Applicable Margin for Revolving Loans that are
Eurodollar Loans for such day on the Stated Amount of such Letter of Credit on
such day. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December of
each year and on the date upon which the Total Revolving Commitment is
terminated, commencing in September 2004.

 

13



--------------------------------------------------------------------------------



 



(c) The Borrowers agree to pay to the Administrative Agent for the account of
the Letter of Credit Issuer a fee in respect of each Letter of Credit (the
“Fronting Fee”) computed at the rate of 1/4 of 1% per annum on the average daily
Stated Amount of such Letter of Credit. Accrued Fronting Fees shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December of each year and on the date upon which the Total
Revolving Commitment is terminated, commencing in September 2004.
(d) The Borrowers agree to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment or transfer by a beneficiary of, a
Letter of Credit such amount as shall at the time of such issuance, drawing,
transfer or amendment be the administrative charge which the Letter of Credit
Issuer is customarily charging for issuances of, drawings under or amendments or
transfers of, letters of credit issued by it.
(e) The Borrowers shall pay to the Administrative Agent (x) on the Second
Restatement Effective Date for its own account and/or for distribution to the
Lenders such fees as have heretofore been agreed to by the Borrowers and the
Administrative Agent and (y) for its own account such other fees as may be
agreed to from time to time between the Borrowers and the Administrative Agent,
when and as due.
(f) All computations of Fees shall be made in accordance with Section 12.7(b).
3.2. Voluntary Reduction of Commitments. Upon at least three Business Days’
prior written notice (or telephonic notice confirmed in writing) to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), either Borrower shall have the
right, without premium or penalty, to terminate or partially reduce the Total
Unutilized Revolving Commitment, provided that (x) any such termination shall
apply to proportionately and permanently reduce the Revolving Commitment of each
of the Lenders with such a Commitment and (y) any partial reduction pursuant to
this Section 3.2 shall be in the amount of at least $1,000,000 or a whole
multiple thereof.
3.3. Mandatory Adjustments of Commitments, etc.
(a) [Intentionally Omitted.]
(b) The Tranche C Term Commitment shall terminate in its entirety on the First
Amendment Effective Date (after giving effect to the making of the Tranche C
Term Loans on such date).
(c) The Total Revolving Commitment (and the Revolving Commitment of each Lender)
shall terminate on the Revolving Facility Final Maturity Date.
(d) The Swingline Commitment shall terminate on the Swingline Expiry Date.
(e) The Total Revolving Commitment shall be permanently reduced at the times and
in the amounts required under Section 4.2(b)(iii).

 

14



--------------------------------------------------------------------------------



 



SECTION 4. PAYMENTS.
4.1. Voluntary Prepayments. Either Borrower shall have the right to prepay Term
Loans and/or Revolving Loans and/or Swingline Loans, in whole or in part,
without premium or penalty, from time to time on the following terms and
conditions: (i) such Borrower shall give the Administrative Agent at the Payment
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to prepay the Loans, whether such Loans are Term Loans, Revolving
Loans or Swingline Loans, the amount of such prepayment and (in the case of
Eurodollar Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be received by the Administrative Agent by 11:00 A.M. (New York time) one
Business Day prior to the date of such prepayment (or 11:00 A.M. on the date of
prepayment, in the case of Swingline Loans), which notice shall promptly be
transmitted by the Administrative Agent to each of the Lenders; (ii) each
partial prepayment of any Borrowing shall be in an aggregate principal amount of
at least $1,000,000 in the case of Eurodollar Loans, $500,000 in the case of ABR
Loans or $100,000 in the case of Swingline Loans, provided that no partial
prepayment of Eurodollar Loans made pursuant to a Borrowing shall reduce the
aggregate principal amount of the Loans outstanding pursuant to such Borrowing
to an amount less than the Minimum Borrowing Amount applicable thereto;
(iii) each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans; and (iv) each prepayment of Term Loans
pursuant to this Section 4.1 shall be applied to the Tranche B Term Facility and
the Tranche C Term Facility ratably and to the then remaining Scheduled
Repayments thereof as directed by such Borrower.
4.2. Mandatory Prepayments.
(a) Requirements:
(i) If on any date (after giving effect to any other repayments or prepayments
on such date) the sum of (i) the aggregate outstanding principal amount of
Revolving Loans and Swingline Loans plus (ii) the aggregate amount of Letter of
Credit Outstandings exceeds the Total Revolving Commitment as then in effect,
the Borrowers shall repay on such date that principal amount of Swingline Loans
and, after Swingline Loans have been paid in full, Unpaid Drawings and, after
Unpaid Drawings have been paid in full, Revolving Loans, in an aggregate amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans, Unpaid Drawings and Revolving Loans, the aggregate
amount of Letter of Credit Outstandings exceeds the Total Revolving Commitment
as then in effect (any such excess, a “Total Revolving Commitment Excess
Amount”), the Borrowers shall pay to the Administrative Agent an amount in cash
and/or Cash Equivalents equal to such Total Revolving Commitment Excess Amount,
and the Administrative Agent shall hold such payment as security for the
obligations of the Borrowers hereunder pursuant to a cash collateral agreement
to be entered into in form and substance reasonably satisfactory to the
Administrative Agent and the Borrowers which shall permit certain investments in
Cash Equivalents satisfactory to the Administrative Agent and the Borrowers,
until the proceeds are applied to the Obligations, and which shall provide that
a portion of the balance, if any, held in a cash collateral account established
under such cash collateral agreement equal to the amount by which such balance
exceeds the Total Revolving Commitment Excess Amount from time to time, shall be
released to the Borrowers, provided that (x) as a result of such release, a
mandatory prepayment shall not be required under the first sentence of this
paragraph (a)(i) unless such prepayment is made concurrently with such release
and (y) immediately after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing or would result from such release.

 

15



--------------------------------------------------------------------------------



 



(ii) (A) The Borrowers shall be required to repay the principal amount of the
Tranche B Term Loans on the last day of March, June, September and December of
each year and on the Tranche B Term Facility Final Maturity Date, commencing
September 30, 2004 (each such repayment, as the same may be reduced as provided
in Sections 4.1 and 4.2(b), a “Tranche B Term Loan Scheduled Repayment”), each
such installment on any such date to be in the amount set forth below opposite
such date:

          Date   Installment Amount  
 
       
September 30, 2004
  $ 750,000  
December 31, 2004
  $ 750,000  
March 31, 2005
  $ 750,000  
June 30, 2005
  $ 750,000  
September 30, 2005
  $ 750,000  
December 31, 2005
  $ 750,000  
March 31, 2006
  $ 750,000  
June 30, 2006
  $ 750,000  
September 30, 2006
  $ 750,000  
December 31, 2006
  $ 750,000  
March 31, 2007
  $ 750,000  
June 30, 2007
  $ 750,000  
September 30, 2007
  $ 750,000  
December 31, 2007
  $ 750,000  
March 31, 2008
  $ 750,000  
June 30, 2008
  $ 750,000  
September 30, 2008
  $ 750,000  
December 31, 2008
  $ 750,000  
March 31, 2009
  $ 750,000  
June 30, 2009
  $ 750,000  
September 30, 2009
  $ 750,000  
December 31, 2009
  $ 750,000  
March 31, 2010
  $ 750,000  
June 30, 2010
  $ 750,000  
September 30, 2010
  $ 750,000  
December 31, 2010
  $ 750,000  
March 31, 2011
  $ 750,000  
June 30, 2011
  $ 750,000  
September 30, 2011
  $ 750,000  
December 31, 2011
  $ 750,000  
March 31, 2012
  $ 750,000  
Tranche B Term Facility
Final Maturity Date
  All amounts outstanding in respect
of the Tranche B Term Loans

 

16



--------------------------------------------------------------------------------



 



(B) The Borrowers shall be required to repay the principal amount of the Tranche
C Term Loans on the last day of March, June, September and December of each year
and on the Tranche C Term Facility Final Maturity Date, commencing March 31,
2005 (each such repayment, as the same may be reduced as provided in
Sections 4.1 and 4.2(b), a “Tranche C Term Loan Scheduled Repayment”), each such
installment on any such date to be in the amount set forth below opposite such
date:

          Date   Installment Amount  
 
       
March 31, 2005
  $ 375,000  
June 30, 2005
  $ 375,000  
September 30, 2005
  $ 375,000  
December 31, 2005
  $ 375,000  
March 31, 2006
  $ 375,000  
June 30, 2006
  $ 375,000  
September 30, 2006
  $ 375,000  
December 31, 2006
  $ 375,000  
March 31, 2007
  $ 375,000  
June 30, 2007
  $ 375,000  
September 30, 2007
  $ 375,000  
December 31, 2007
  $ 375,000  
March 31, 2008
  $ 375,000  
June 30, 2008
  $ 375,000  
September 30, 2008
  $ 375,000  
December 31, 2008
  $ 375,000  
March 31, 2009
  $ 375,000  
June 30, 2009
  $ 375,000  
September 30, 2009
  $ 375,000  
December 31, 2009
  $ 375,000  
March 31, 2010
  $ 375,000  
June 30, 2010
  $ 375,000  
September 30, 2010
  $ 375,000  
December 31, 2010
  $ 375,000  
March 31, 2011
  $ 375,000  
June 30, 2011
  $ 375,000  
September 30, 2011
  $ 375,000  
December 31, 2011
  $ 375,000  
March 31, 2012
  $ 375,000  
June 30, 2012
  $ 375,000  
September 30, 2012
  $ 375,000  
Tranche C Term Facility
Final Maturity Date
  All amounts outstanding in respect
of the Tranche C Term Loans

(iii) On or before the third Business Day following the date of receipt thereof
by Parent and/or any of its Subsidiaries of the Cash Proceeds from any Asset
Sale, Qualified Sale/Leaseback Transaction or Recovery Event occurring after the
Original Borrowing Date, an amount equal to 100% of the Net Cash Proceeds then
received from such Asset Sale, Recovery Event or Qualified Sale/Leaseback
Transaction shall be applied as a mandatory repayment of principal of the then
outstanding Term Loans and then in accordance with Section 4.2(b)(iii), provided
that Net Cash Proceeds from Asset Sales or Recovery Events from and after the
Original Borrowing Date shall not be required to be used to so repay Term Loans
or applied in accordance with Section 4.2(b)(iii) to the extent either Borrower
elects, as hereinafter provided, to cause such Net Cash Proceeds to be
reinvested in Reinvestment Assets (a “Reinvestment Election”) on or prior to the
Reinvestment Prepayment Date; provided, further, that if any such Net Cash
Proceeds are not so reinvested on or prior to the Reinvestment Prepayment Date,
such Net Cash Proceeds shall promptly thereafter be applied toward prepayments
of the Term Loans in accordance with this paragraph and then in accordance with
Section 4.2(b)(iii); provided further

 

17



--------------------------------------------------------------------------------



 



that no such repayment pursuant to this Section 4.2(a)(iii) will be required to
be made until the aggregate Net Cash Proceeds required to be applied pursuant to
this Section 4.2(a)(iii) and not yet so applied equals $1,000,000, at which time
all such Net Cash Proceeds in excess of such $1,000,000 shall be so applied.
Either Borrower may exercise its Reinvestment Election (within the parameters
specified in the preceding sentence) with respect to an Asset Sale or Recovery
Event if (x) the Reinvestment Test is satisfied on the date of delivering the
Reinvestment Notice referred to below and (y) such Borrower delivers a
Reinvestment Notice to the Administrative Agent by the third Business Day
following the date of the consummation of the respective Asset Sale or the date
of such Recovery Event, with such Reinvestment Election being effective with
respect to the Net Cash Proceeds of such Asset Sale or Recovery Event equal to
the Anticipated Reinvestment Amount specified in such Reinvestment Notice,
provided that the Borrowers shall not be required to deliver a Reinvestment
Notice to the Administrative Agent with respect to reinvestments in Reinvestment
Assets unless and until the aggregate Net Cash Proceeds required to be applied
pursuant to this Section 4.2(a)(iii) equals at least $750,000.
(iv) On or before the third Business Day following the date of the receipt
thereof by Parent and/or any of its Subsidiaries, an amount equal to 100% of the
cash proceeds (net of reasonable and documented underwriting discounts and
commissions, other banking and investment banking fees, attorneys’, advisors’,
consultants’ and accountants’ fees and other customary fees and other costs
associated therewith) of the incurrence of Indebtedness by Parent and/or any of
its Subsidiaries (other than Indebtedness permitted by Section 8.4), shall be
applied as a mandatory repayment of principal of the then outstanding Term Loans
and then in accordance with Section 4.2(b)(iii).
(v) [Intentionally Omitted.]
(vi) On or before each date which is three Business Days after the earlier of
(i) the date on which the financial statements of Parent referred to in
Section 7.1(a), for the fiscal year of Parent and its Subsidiaries with respect
to such prepayment is made, are required to be delivered to the Lenders and
(ii) the date such financial statements are actually delivered (commencing with
the fiscal year ending on June 30, 2005), an amount equal to the excess, if any,
of (x) Excess Cash Flow for such fiscal year, multiplied by the Applicable
Prepayment Percentage for such fiscal year of Parent and its Subsidiaries over
(y) the aggregate principal amount of Term Loans prepaid during such fiscal year
pursuant to Section 4.1, shall be applied as a mandatory repayment of principal
of the then outstanding Term Loans and then in accordance with Section
4.2(b)(iii).
(vii) On the Reinvestment Prepayment Date with respect to a Reinvestment
Election, an amount equal to the Reinvestment Prepayment Amount, if any, for
such Reinvestment Election shall be applied as a repayment of the principal
amount of the then outstanding Term Loans and then in accordance with
Section 4.2(b)(iii).
(viii) Two Business Days after the Borrowers receive a cash refund of the
Adjusted Purchase Price pursuant to Section 1.06 of the Acquisition Agreement in
connection with an increase in the amount of the Deferred Compensation
Liability, an amount equal to 100% of such cash refund shall be applied as a
mandatory prepayment of the principal of the then outstanding Term Loans.

 

18



--------------------------------------------------------------------------------



 



(b) Application:
(i) Each mandatory repayment of Term Loans required to be made pursuant to
Sections 4.2(a)(iii), (iv), (vii) or (viii) shall be applied to the Tranche B
Term Facility and the Tranche C Term Facility ratably and to the repayment of
the then remaining applicable Scheduled Repayments on a pro rata basis (based
upon the then remaining principal amount of each such Scheduled Repayment). Each
mandatory prepayment of Term Loans required to be made pursuant to
Section 4.2(a)(vi) shall be applied to the Tranche B Term Facility and the
Tranche C Term Facility ratably and shall be applied to the repayment of the
then remaining applicable Scheduled Repayments of each such Facility in the
direct order of maturity.
(ii) With respect to each prepayment of Loans required by Section 4.2, either
Borrower may designate the Types of Loans which are to be prepaid and the
specific Borrowing(s) under the affected Facility pursuant to which made,
provided that (i) either Borrower shall first so designate all ABR Loans and
Eurodollar Loans under an affected Facility with Interest Periods ending on the
date of repayment prior to designating any other Eurodollar Loans and (ii) each
prepayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. If either Borrower is required by this Section 4.2 (other than
pursuant to Section 4.2(a)(ii)) to repay any Eurodollar Loans and such
prepayment will result in the applicable Borrower being required to pay breakage
costs under Section 1.11 (any such Eurodollar Loans, “Affected Loans”), such
Borrower may elect, by notice to the Administrative Agent, to have the
provisions of the following sentence be applicable. At the time any Affected
Loans are otherwise required to be prepaid, such Borrower may elect to deposit
100% (or such lesser percentage elected by the Borrower) of the principal
amounts that otherwise would have been paid in respect of the Affected Loans
with the Administrative Agent to be held as security for the obligations of such
Borrower hereunder pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agent, with
such cash collateral to be released from such cash collateral account (and
applied to repay the principal amount of such Loans) upon each occurrence
thereafter of the last day of an Interest Period applicable to the relevant
Loans (or such earlier date or dates as shall be requested by such Borrower),
with the amount to be so released and applied on the last day of each Interest
Period to be the amount of the relevant Loans to which such Interest Period
applies (or, if less, the amount remaining in such cash collateral account). In
the absence of a designation and/or election by such Borrower as described in
the preceding sentences, the Administrative Agent shall, subject to the first
sentence of this paragraph, make such designation in its sole discretion with a
view, but no obligation, to minimize breakage costs owing under Section 1.11.
(iii) If the Term Loans shall have been prepaid in full, then, on each occasion
that a mandatory prepayment under Sections 4.2(a)(iii), (v), (vi) or (vii) would
have been required if Term Loans were outstanding, the Revolving Commitments
shall be reduced by the amount of the prepayment that would have been so
required. Any such reduction shall be accompanied by a prepayment of the
Revolving Loans and/or Swingline Loans and/or a cash collateralization of Letter
of Credit Outstandings to the extent required by Section 4.2(a)(i).

 

19



--------------------------------------------------------------------------------



 



4.3. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent for the ratable (based on its pro rata share) account of the Lenders
entitled thereto, not later than 1:00 P.M. (New York time) on the date when due
and shall be made in immediately available funds and in lawful money of the
United States of America at the Payment Office, it being understood that written
notice by either Borrower to the Administrative Agent to make a payment from the
funds in such Borrower’s account at the Payment Office shall constitute the
making of such payment to the extent of such funds held in such account. Any
payments made by either Borrower under this Agreement which are made later than
1:00 P.M. (New York time) shall be deemed to have been made by such Borrower on
the next succeeding Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.
4.4. Net Payments. (a) All payments made by the Borrowers hereunder, under any
Note or any other Credit Document, will be made without setoff, counterclaim or
other defense. Unless required by law, all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein. If any taxes are so levied or imposed (but
excluding, with respect to the Administrative Agent, the Arrangers, the
Syndication Agent, any Lender or any other recipient of any such payment,
(i) any tax imposed on or measured by the net income (or any franchise tax based
on net or gross income) of such recipient pursuant to the laws of the United
States or of the jurisdiction (or any political subdivision or taxing authority
thereof or therein) under which such recipient is organized or in which the
principal office or applicable lending office of such recipient is located or
(ii) any branch profits taxes imposed by the United States or any similar tax
imposed under the laws of any political subdivision or taxing authority of any
such jurisdiction in which the Borrower is located) and all interest, penalties
or similar liabilities with respect thereto (collectively, “Taxes”), the
Borrowers agree to pay or cause to be paid the full amount of such Taxes and
such additional amounts (after payment of all Taxes) as may be necessary so that
every payment of all amounts due hereunder, under any Note or under any other
Credit Document, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note or in such
other Credit Document, provided, however, that the Borrowers shall not be
required to increase any such amounts payable to any Lender with respect to any
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of Section 4.4(b) or (ii) that are United States withholding taxes
imposed on amounts payable to such Lender at the time the Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
assignment (or designation of a new lending office), to receive additional
amounts from the Borrowers with respect to such Taxes pursuant to this
Section 4.4(a). The Borrowers will furnish to the Administrative Agent within
45 days after the date the payment of any Taxes, or any withholding or deduction
on account thereof, is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrowers. The Borrowers will indemnify
and hold harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent or such Lender upon its written request, for the amount of
any Taxes levied or imposed and paid or withheld by the Administrative Agent or
such Lender, provided however, that the Borrowers shall not be obligated to
reimburse the Administrative Agent or such Lender in respect of penalties,
interest or similar liabilities attributable to any such Taxes if (i) such
penalties, interest or similar liabilities are attributable to a failure or
delay by the Administrative Agent or such Lender to make a written request
therefor or (ii) such penalties, interest or similar liabilities have accrued
after the Borrowers had indemnified the Administrative Agent or such Lender for
the Taxes to which such penalties, interest or similar liabilities are
attributable.

 

20



--------------------------------------------------------------------------------



 



(b) Each Lender that is not a United States person as such term is defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) agrees to deliver to the
Borrowers and the Administrative Agent (i) on or prior to the date the Lender
becomes a Lender two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN or W-8ECI (or successor forms) certifying to such
Lender’s entitlement to a reduced rate or complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note and under any other Credit Document, or (ii) if the Non-U.S.
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code
and is claiming an exemption from U.S. withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” (x) a duly
executed certificate substantially in the form of Exhibit F (any such
certificate, an “Exemption Certificate”) and (y) two accurate and complete
original signed copies of Internal Revenue Service Form W-8BEN (or successor
form). In addition, each Non-U.S. Lender agrees that from time to time upon the
reasonable request by either Borrower or the Administrative Agent when a lapse
in time or change in circumstances renders the previous certification obsolete
or inaccurate in any material respect, it will deliver to such Borrower and the
Administrative Agent two new accurate and complete original signed copies of the
relevant form or Exemption Certificate, as the case may be, and such other forms
as may be required in order to conform or establish the entitlement of such
Non-U.S. Lender to a continued complete exemption from United States withholding
tax with respect to payments under this Agreement and any Note, or it shall
immediately notify such Borrower and the Administrative Agent of its inability
to deliver any such form or Exemption Certificate. Notwithstanding any other
provision of this Section 4.4, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 4.4(b) that such Non-U.S. Lender is
not legally able to deliver.
(c) If the Administrative Agent, any Arranger, the Syndication Agent or any
Lender receives a refund in respect of any Taxes to which it has been
indemnified by the Borrowers or with respect to which either Borrower has paid
additional amounts pursuant to this Section 4.4, it shall within 30 days from
the date of such receipt pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid by the Borrower
under this Section 4.4 with respect to the Taxes or other taxes giving rise to
such refund), net of all out-of-pocket expenses with respect to such refund and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that such Borrower,
upon the reasonable request of such Lender, the Administrative Agent, any
Arranger or the Syndication Agent, agrees to repay the amount paid over to such
Borrower (plus penalties, interest or other charges imposed by the relevant
taxing authority) to such person in the event such person is required to repay
such refund to such Governmental Authority.
SECTION 5. CONDITIONS PRECEDENT.
5.1. Conditions Precedent to Effectiveness. [Intentionally Omitted]
5.2. Conditions Precedent to All Credit Events. The obligation of the Lenders to
make each Loan hereunder, and the obligation of the Letter of Credit Issuer to
issue Letters of Credit hereunder, is subject, at the time of each such Credit
Event, to the satisfaction of the conditions that at the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein or
in the other Credit Documents in effect at such time shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier date.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Parent and OpCo to each of the Lenders that all
of the applicable conditions specified in Section 5.1 and/or 5.2, as the case
may be (other than the required satisfaction of the Administrative Agent or any
Lender as specified therein), exist as of that time. All of the certificates,
legal opinions and other documents and papers referred to in this Section 5,
unless otherwise specified, shall be delivered to the Administrative Agent at
its Notice Office for the account of each of the Lenders.
5.3. Conditions Precedent to Second Restatement Effective Date. This Agreement
shall become effective automatically upon the satisfaction of the conditions
precedent set forth in the Sixth Amendment without the necessity of further
action on the part of any Person, whereupon this Agreement will replace the
Existing Credit Agreement as amended through the Sixth Amendment.

 

21



--------------------------------------------------------------------------------



 



SECTION 6. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
To induce the Lenders to enter into this Agreement and to make the Loans and
issue and/or participate in Letters of Credit provided for herein, each of
Parent and OpCo makes the following representations and warranties to, and
agreements with, the Lenders as of the Second Restatement Effective Date (or as
of any earlier date to which such representation and warranty specifically
relates), all of which shall survive the execution and delivery of this
Agreement and the making of the Loans (with the making of each Credit Event
thereafter being deemed to constitute a representation and warranty that the
matters specified in this Section 6 are true and correct in all material
respects on and as of the date of each such Credit Event unless such
representation and warranty expressly indicates that it is being made as of any
specific date):
6.1. Corporate Status; Compliance with Law. Each of Parent and its Subsidiaries
(i) is a duly organized and validly existing corporation or limited liability
company in good standing under the laws of the jurisdiction of its organization
and has the corporate or limited liability company power and authority to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage on the date hereof, (ii) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified and where the failure to be so qualified would
have a Material Adverse Effect and (iii) is in compliance with all Requirements
of Law, except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
6.2. Power and Authority. Each Credit Party has the corporate or limited
liability company power and authority to execute, deliver and carry out the
terms and provisions of the Documents to which it is a party and has taken all
necessary corporate or limited liability company action to authorize the
execution, delivery and performance of the Documents to which it is a party.
Each Credit Party has duly executed and delivered each Document to which it is a
party, and each such Document constitutes the legal, valid and binding
obligation of such Person enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
6.3. No Violation. Neither the execution, delivery and performance by any Credit
Party of the Documents to which it is a party nor compliance with the terms and
provisions thereof, nor the consummation of the transactions contemplated
therein (i) will contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict or be inconsistent with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or (other than pursuant to the Security Documents)
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of Parent, OpCo or any of their
respective Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, agreement or other instrument to which Parent, OpCo or any of their
respective Subsidiaries is a party or by which it or any of its property or
assets are bound or to which it may be subject or (iii) will violate any
provision of the charter or by-laws or limited liability company agreement of
Parent, OpCo or any of their respective Subsidiaries, other than, in the case of
clauses (i) and (ii), any contravention, conflict, inconsistency, breach,
default or Lien which could not reasonably be expected to have a Material
Adverse Effect.

 

22



--------------------------------------------------------------------------------



 



6.4. Litigation. Except as set forth on Annex 6.4, there are no actions, suits
or proceedings pending or threatened in writing with respect to Parent, OpCo or
any of their respective Subsidiaries (i) that are likely to have a material
adverse effect on the business, property, operations or financial condition of
Parent and its Subsidiaries taken as a whole or (ii) that could reasonably be
expected to have a material adverse effect on the validity or enforceability of
this Agreement or any of the other Credit Documents or the rights or remedies of
the Administrative Agent or the Lenders hereunder or thereunder.
6.5. Use of Proceeds; Margin Regulations. (a) [Intentionally Omitted]
(b) The proceeds of all Revolving Loans shall be utilized for working capital
and other general corporate purposes of the Borrowers and their respective
Subsidiaries; provided that no portion of the proceeds of any Revolving Loan may
be used to make payments in respect of, or provide collateral securing
obligations under, any Permitted Letter of Credit Facility.
(c) No part of the proceeds of any Loans will be used for any purpose which
violates the provisions of the Regulations of the Board of Governors of the
Federal Reserve System and any successor thereto.
6.6. Governmental Approvals. Except for any filings required under the Security
Documents, no order, consent, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, any foreign or
domestic governmental or public body or authority, or any subdivision thereof,
is required to authorize or is required in connection with (i) the execution,
delivery and performance of any Credit Document or (ii) the legality, validity,
binding effect or enforceability of any Credit Document.
6.7. Investment Company Act. None of Parent, OpCo or any of their respective
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “ICA”) or a company “controlled” by an
“investment company” within the meaning of the ICA (other than any investment
company which has been exempted from all provisions of the ICA pursuant to an
order of the SEC under Section 6(c) of the ICA).
6.8. Public Utility Holding Company Act. [Intentionally Omitted].
6.9. True and Complete Disclosure. (a) All information and data (excluding
projections) concerning each of Parent, OpCo and their respective Subsidiaries
and the transactions contemplated herein which have been prepared by Parent and
OpCo and that have been made available to the Administrative Agent or any Lender
by or on behalf of Parent and OpCo prior to the Second Restatement Effective
Date in connection with the transactions contemplated herein, when taken as a
whole, do not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading, provided that as to any such
information that is specified as having been supplied by third parties other
than third parties that are Affiliates of the Borrowers at the time such
information is supplied, Parent and OpCo represent only that they are not aware
of any material misstatement therein or omission therefrom. All financial
projections that have been prepared by Parent and OpCo and that have been made
available prior to the Second Restatement Effective Date to the Administrative
Agent and/or any Lender by Parent and OpCo have been prepared in good faith
based upon assumptions believed by Parent and OpCo at the time to be reasonable.

 

23



--------------------------------------------------------------------------------



 



(b) All other factual information (taken as a whole) furnished on or after the
Second Restatement Effective Date by or on behalf of Parent, OpCo or any of
their respective Subsidiaries in writing to the Administrative Agent or any
Lender (including, without limitation, all information contained in the
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein is, and will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided. The projections and pro
forma financial information contained in such materials are based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. There is no fact known to any Credit Party which materially and
adversely affects the business, operations, property, assets or condition
(financial or otherwise) of any such Credit Party and its respective
Subsidiaries, taken as a whole, which has not been disclosed herein or in such
other documents, certificates and statements furnished to the Lenders for use in
connection with the transactions contemplated hereby.
6.10. Financial Condition; Financial Statements. (a) On and as of the Second
Restatement Effective Date, (x) the sum of the assets, at a fair market
valuation, of each Credit Party and its respective Subsidiaries taken as a whole
will exceed its debts, (y) no such Credit Party and its Subsidiaries taken as a
whole will have incurred or intended to, or believes that it will, incur debts
beyond its ability to pay such debts as such debts mature and (z) each such
Credit Party and its Subsidiaries taken as a whole will have sufficient capital
with which to conduct its business. For purposes of this Section 6.10, “debt”
means any liability on a claim, and “claim” means (i) right to payment whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured; or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.
(b) (i) The audited consolidated balance sheet of Parent and its Subsidiaries
dated as of June 30, 2008, and the unaudited consolidated balance sheet of
Parent and its Subsidiaries dated March 31, 2009, copies of which have been
heretofore furnished to the Administrative Agent, were prepared in accordance
with GAAP applied on a consistent basis in accordance with the past practice of
Parent and its Subsidiaries except for any changes required by GAAP (except for
the absence of footnotes and subject to normal year-end adjustments in the
unaudited balance sheet) or as noted in the notes to the financial statements
and fairly present (in respect of such audited balance sheet only) in all
material respects the consolidated financial position of Parent and its
Subsidiaries as of their respective dates.
(ii) The audited consolidated statement of income, statement of retained
earnings and statement of cash flows of Parent and its Subsidiaries for the
12-month period ended June 30, 2008, and the unaudited consolidated statement of
income of Parent and its Subsidiaries for the nine-month period ended March 31,
2009, copies of which have been heretofore furnished to the Administrative
Agent, were prepared in accordance with GAAP applied on a consistent basis in
accordance with the past practice of Parent and its Subsidiaries except for any
changes required by GAAP (except for the absence of footnotes and subject to
normal year-end adjustments in the unaudited statements) and fairly present in
all material respects the consolidated results of income, cash flows (in respect
of such audited financial statements only) and retained earnings (in respect of
such audited financial statements only) of Parent and its Subsidiaries for such
periods.
(iii) Except for the incurrence of Indebtedness under this Agreement, nothing
has occurred since June 30, 2008 that has had or could reasonably be expected to
have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------



 



(c) Except as fully reflected in the financial statements and the notes thereto
described in Section 6.10(b), there was as of the Second Restatement Effective
Date no material Contingent Obligation, contingent liability or liability for
taxes, or any long-term lease or unusual forward or long-term commitment,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction with respect to Parent or any of its Subsidiaries which,
either individually or in aggregate, would be material to Parent, OpCo and their
respective Subsidiaries taken as a whole, except as incurred in the ordinary
course of business consistent with past practices subsequent to June 30, 2008.
6.11. Security Interests. On and after the First Restatement Effective Date,
each of the Security Documents creates, as security for the Obligations
purported to be secured thereby, a valid and enforceable (and, to the extent
perfection thereof can be accomplished pursuant to the filings or other actions
required by the Security Documents, perfected) security interest in and Lien on
all of the Collateral subject thereto, superior to and prior to the rights of
all third Persons and subject to no other Liens (except that the Collateral may
be subject to Permitted Liens relating thereto), in favor of the Administrative
Agent for the benefit of the Lenders. No filings or recordings are required in
order to perfect the security interests created under any Security Document that
are required by the Security Documents to be perfected except for filings or
recordings which shall have been made, or for which satisfactory arrangements
have been made, upon or prior to the execution and delivery thereof.
6.12. Tax Returns and Payments. Except as set forth on Annex 6.12, each of
Parent and its Subsidiaries has filed all federal income tax returns and all
other material tax returns, domestic and foreign, required to be filed by it and
has paid all material taxes and assessments payable by it which have become due,
other than those not yet delinquent and except for those contested in good
faith. Parent and each of its Subsidiaries have paid, or have provided adequate
reserves in accordance with GAAP (in the good faith judgment of the management
of Parent) for the payment of, all federal, state and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
date hereof.
6.13. Compliance with ERISA. Except as set forth on Annex 6.13, each Plan is in
substantial compliance with ERISA and the Code; no Reportable Event has occurred
with respect to a Plan; no Plan is insolvent or in reorganization; no Plan has
an Unfunded Current Liability; no Plan has an accumulated or waived funding
deficiency or has applied for an extension of any amortization period within the
meaning of Section 412 of the Code; all contributions required to be made with
respect to a Plan have been timely made; neither a Credit Party, nor any
Subsidiary of a Credit Party, nor any ERISA Affiliate has incurred any material
liability to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code or expects to incur any liability (including any indirect, contingent
or secondary liability) under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted to terminate or appoint a trustee to
administer any Plan; no condition exists which presents a material risk to a
Credit Party or any Subsidiary of a Credit Party or any ERISA Affiliate of
incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; no lien imposed under the Code or ERISA on the
assets of a Credit Party, or any Subsidiary of a Credit Party or any ERISA
Affiliate exists or is reasonably likely to arise on account of any Plan; and
the Credit Parties and their Subsidiaries do not maintain or contribute to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees (other than as required by Section 601 of
ERISA) or any employee pension benefit plan (as defined in Section 3(2) of
ERISA) the obligations with respect to which could reasonably be expected to
have a Material Adverse Effect on the ability of Parent, OpCo or any other
Credit Party to perform its obligations under this Agreement and the other
Documents to which it is a party, except to the extent that all events described
in the preceding clauses of this Section 6.13 and then in existence would not,
in the aggregate, be likely to have a Material Adverse Effect. With respect to
Plans that are multiemployer plans (within the meaning of Section 4001(a)(3) of
ERISA) the representations and warranties in this Section 6.13 are made to the
best knowledge of Parent and OpCo.

 

25



--------------------------------------------------------------------------------



 



6.14. Subsidiaries. (a) Annex 6.14 hereto lists each Subsidiary of Parent and of
OpCo (and the direct and indirect ownership interest of Parent therein), in each
case existing on the Second Restatement Effective Date. Parent or OpCo (as
indicated on Annex 6.14) will at all times own directly or indirectly 100% of
the outstanding capital stock of all of said entities except to the extent
otherwise permitted pursuant to Section 8.1, 8.2 or 8.6.
(b) There are no restrictions on Parent or any of its Subsidiaries which
prohibit or otherwise restrict the transfer of cash or other assets from any
Subsidiary of Parent to Parent, other than prohibitions or restrictions
permitted by Section 8.9(b).
6.15. Intellectual Property. The Parent and each of its Subsidiaries owns, or is
licensed to use, all material trademarks, trade names, copyrights, technology,
know-how, patents, servicemarks, licenses and processes and other rights
(“Intellectual Property”) free from burdensome restrictions that are necessary
for the conduct of their business taken as a whole as currently conducted and as
proposed to be conducted except for those the failure to own or license which
could not reasonably be expected to have a Material Adverse Effect.
6.16. Pollution and Other Regulations. Except as set forth on Annex 6.16,
(a) each of Parent and its Subsidiaries is, and, since January 1, 2004, has
been, in compliance with all Environmental Laws governing or relating to its
business, and to the knowledge of Parent and its Subsidiaries, there is no
condition or circumstance that would be likely to prevent or interfere with such
compliance in the future, except in each case, individually or in the aggregate,
as could not reasonably be expected to have a Material Adverse Effect, (b) all
licenses, permits, registrations or approvals required for the business of
Parent and each of its Subsidiaries, as conducted as of the Second Restatement
Effective Date, under any Environmental Law have been secured, and Parent and
each of its Subsidiaries is, and has been, in substantial compliance therewith,
except for such failure to secure or to comply therewith that individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (c) since January 1, 2004, neither Parent nor any of its Subsidiaries
has received any written communication from any Person alleging that it is in
noncompliance with, breach of or default under, any applicable writ, order,
judgment, injunction, or decree to which Parent or such Subsidiary is a party or
which would affect the ability of Parent or such Subsidiary to operate its
business or any Real Property, except in each such case, such noncompliance,
breaches or defaults that individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (d) there are no facts,
circumstances, conditions or occurrences relating to the business of Parent or
any of its Subsidiaries or on or relating to any Real Property that could
reasonably be expected (i) to form the basis of an Environmental Claim against
Parent, any of its Subsidiaries or any Real Property of Parent or any of its
Subsidiaries, or (ii) to cause Real Property of Parent or any of its
Subsidiaries to be subject to any restrictions on the ownership, occupancy, use
or transferability of Real Property of Parent or any of its Subsidiaries under
any Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
6.17. Properties. Parent, OpCo and each of their respective Subsidiaries have
good and marketable title to all material properties owned by them, including
all property reflected in the most recent consolidated balance sheet of Parent
and its Subsidiaries as referred to in Section 6.10(b), free and clear of all
Liens, other than (i) as referred to in such consolidated balance sheet or in
the notes thereto or (ii) otherwise permitted by Section 8.2 or 8.3. Annex 1.1B
contains a true and complete list of each Real Property owned or leased by
Parent or any of its Subsidiaries on the Second Restatement Effective Date, that
has, in the reasonable judgment of the Borrowers on such date, a fair market
value in excess of $750,000 and the type of interest therein held by Parent or
the respective Subsidiary.

 

26



--------------------------------------------------------------------------------



 



6.18. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Credit Party pending or, to the knowledge of Parent
or OpCo, threatened; (b) hours worked by and payments made to employees of the
Credit Parties have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from the Credit Parties on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Credit
Parties.
6.19. Holding Company Status. Parent will not engage in any business or
operations other than those expressly permitted herein, complying with its
obligations under the Credit Documents, owning capital stock of its Subsidiaries
formed in accordance with Section 8.1 and activities incidental thereto
including providing ancillary support and management services to Subsidiaries of
Parent.
6.20. No Default. None of Parent, OpCo or any of their respective Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
6.21. Regulation H. Except as set forth on Annex 6.21, no Mortgage encumbers
improved real property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968.
SECTION 7. AFFIRMATIVE COVENANTS. Each of Parent and OpCo covenants and agrees
that on the First Restatement Effective Date and thereafter and until the
Commitments have terminated, no Letters of Credit or Notes are outstanding and
the Loans and Unpaid Drawings, together with interest, Fees and all other
Obligations incurred hereunder, are paid in full:
7.1. Information Covenants. Parent will furnish to each Lender:
(a) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Parent, the consolidated balance sheet of Parent and its Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
operations and of changes in shareholder’s deficit and of cash flows for such
fiscal year, in each case setting forth comparative consolidated figures for the
preceding fiscal year, and examined by independent certified public accountants
of recognized national standing whose opinion shall not be qualified as to the
scope of audit and as to the status of Parent or any of its Subsidiaries as a
going concern, together with a certificate of such accounting firm stating that
in the course of its regular audit of the business of Parent, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
which has occurred and is continuing or, if in the opinion of such accounting
firm such a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines).
(b) Quarterly Financial Statements. As soon as available and in any event
(i) within 60 days after the close of the quarterly accounting period ending on
September 30, 2009 and (ii) within 45 days after the close of each of the first
three quarterly accounting periods in each fiscal year thereafter, the
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
quarterly period and the related consolidated statements of operations and of
changes in shareholder’s equity (deficit) and of cash flows for such quarterly
period, and for the elapsed portion of the fiscal year ended with the last day
of such quarterly period, and in each case setting forth comparative
consolidated figures for the related periods in the prior fiscal year, all of
which shall be certified by the chief financial officer, controller, chief
accounting officer or other Authorized Officer of Parent, except for the absence
of footnotes and subject to changes resulting from audit and normal year-end
audit adjustments.

 

27



--------------------------------------------------------------------------------



 



All such financial statements delivered pursuant to paragraphs (a) and (b) above
shall present fairly in all material respects the consolidated financial
condition of Parent and its consolidated Subsidiaries as at the applicable
dates, and the consolidated results of their operations, their changes in equity
(deficit) and their consolidated cash flows for the periods reflected therein,
and shall be prepared in accordance with GAAP applied consistently throughout
the periods reflected therein (except as approved by such accountants or
officers, as the case may be, and disclosed therein). Notwithstanding anything
to the contrary contained in this Section 7.1, Parent and its Subsidiaries shall
be deemed to have delivered financial statements pursuant to paragraph (a) above
and this paragraph (b) with respect to any period for which it has timely filed
its Form 10-K or Form 10-Q, as the case may be, with the SEC; provided that such
Form 10-K or Form 10-Q, as the case may be, is publicly available on the SEC’s
website (or a similar website) within the time periods required by paragraph
(a) above and this paragraph (b).
(c) Budgets; etc. Not more than 75 days after the commencement of each fiscal
year of Parent, annual budgets of Parent and its Subsidiaries for such fiscal
year in reasonable detail, as customarily prepared by management for its
internal use, setting forth, in reasonable detail, the principal assumptions
upon which such budgets are based.
(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 7.1(a) and (b), a certificate of the chief
financial officer, controller, chief accounting officer or other Authorized
Officer of Parent, substantially in the form of Exhibit K, to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, which certificate shall set
forth (A) the calculations required to establish (I) the Leverage Ratio then in
effect for the Test Period ending on the last day of such fiscal period or year,
(II) whether Parent and its Subsidiaries were in compliance with the provisions
of Sections 8.5, 8.7, 8.9(a) (but only to the extent Parent has made redemptions
or repurchases of the type described in clause (ii) thereof in such period or
year), 8.13 and 8.14 as at the end of such fiscal period or year, as the case
may be and (III) in the case of any certificate delivered with the financial
statements referred to in Section 7.1(a), the amount of Excess Cash Flow for the
Test Period and (B) the book value of the Vehicles owned by the Credit Parties
as of the first and last day of such fiscal period and the aggregate number of
Vehicles owned by the Credit Parties on such dates, the aggregate number of
Vehicles acquired by the Credit Parties during such fiscal period and the
aggregate number of Vehicles disposed of during such fiscal period.
(e) Notice of Default or Litigation. Promptly, and in any event within three
Business Days after Parent or any of its Subsidiaries obtains knowledge thereof,
notice of (x) the occurrence of any event which constitutes a Default or Event
of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action Parent or such Subsidiary proposes to take
with respect thereto and (y) the commencement of or any material development in
any litigation or governmental proceeding pending against Parent or any of its
Subsidiaries in which the amount of Parent’s or any of its Subsidiaries’
uninsured exposure is $3,000,000 or more or is reasonably likely to have a
material adverse effect on the ability of Parent or any Credit Party to perform
its obligations hereunder or under any other Credit Document.

 

28



--------------------------------------------------------------------------------



 



(f) Other Information. Promptly upon transmission thereof, notice of any filings
and registrations with, and reports to, the Securities and Exchange Commission
or any successor thereto (the “SEC”) by Parent or any of its Subsidiaries that
are publicly available and, with reasonable promptness, such other information
or documents (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of the Required Lenders may reasonably request from time to
time.
7.2. Books, Records and Inspections. Parent will, and will cause its
Subsidiaries to, permit, upon notice to the chief financial officer, controller
or any other Authorized Officer of Parent, officers and designated
representatives of the Administrative Agent or the Syndication Agent (and,
during the continuance of an Event of Default, designated representatives of the
Required Lenders) to visit and inspect any of the properties or assets of Parent
and any of its Subsidiaries in whomsoever’s possession, and to examine the books
of account of Parent and any of its Subsidiaries and discuss the affairs,
finances and accounts of Parent and of any of its Subsidiaries with, and be
advised as to the same by, its and their officers and (if either Borrower so
requests, with an officer of such Borrower present) independent accountants, all
at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Syndication Agent or, if applicable, the Required
Lenders may desire, including, without limitation, at such time as either
Borrower notifies the Administrative Agent or the Syndication Agent that it
expects to request a Borrowing to fund a Permitted Business Acquisition.
7.3. Maintenance of Insurance. Parent will, and will cause each of its
Subsidiaries to, at all times maintain in full force and effect insurance in
such amounts, covering such risks and liabilities and with such deductibles or
self-insured retentions as are in accordance with normal industry practice or
otherwise as are acceptable to the Administrative Agent in its reasonable
discretion. Parent will, and will cause each of its Subsidiaries to, furnish on
the Second Restatement Effective Date and annually thereafter to the
Administrative Agent certificates of insurance carried and other evidence of
such insurance, if any, naming the Administrative Agent as an additional insured
and/or loss payee to the extent appropriate.
7.4. Payment of Taxes. Parent will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and all lawful claims which, if unpaid, might become a Lien or charge upon any
properties of Parent or any of its Subsidiaries, provided that neither Parent
nor any Subsidiary shall be required to pay any such tax, assessment, charge,
levy or claim which is being contested in good faith and by proper proceedings
if it has maintained adequate reserves (in the good faith judgment of the
management of Parent) with respect thereto in accordance with GAAP.
7.5. Franchises. Parent will do, and will cause each Subsidiary to do, or cause
to be done, all things necessary to preserve and keep in full force and effect
its existence, material rights and material authority, provided that any
transaction permitted by Section 8.2 will not constitute a breach of this
Section 7.5.
7.6. Compliance with Contractual Obligations and Laws, Statutes, etc. Parent
will, and will cause each Subsidiary to, comply with all Contractual
Obligations, applicable laws, statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, other than those the non-compliance with which could not reasonably be
expected to have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------



 



7.7. ERISA. As soon as possible and, in any event, within 15 days after a Credit
Party or any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following, Parent will deliver to each of
the Lenders a certificate of the chief financial officer of Parent setting forth
details as to such occurrence and such action, if any, which the Credit Party,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by the Credit Party, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is reasonably likely to be or has been made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
contribution required to be made to a Plan has not been timely made; that a Plan
which has an Unfunded Current Liability has been or is likely to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA; that a
Plan has an Unfunded Current Liability and there is a failure to make a required
contribution, which gives rise to a lien under ERISA or the Code; that
proceedings are reasonably likely to be or have been instituted to terminate a
Plan which has an Unfunded Current Liability or to appoint a trustee to
administer a Plan; that a proceeding has been instituted pursuant to Section 515
of ERISA to collect a delinquent contribution to a Plan; that a Credit Party,
any Subsidiary of a Credit Party or any ERISA Affiliate will or is reasonably
likely to incur any material liability (including any indirect, contingent or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409, 502(1) or 502(i) of ERISA, or that, other than as set forth on
Annex 6.13, a Credit Party or any Subsidiary of a Credit Party is reasonably
likely to incur any material liability pursuant to any employee welfare benefit
plan (as defined in Section 3(1) of ERISA) that provides benefits to retired
employees (other than as required by Section 601 of ERISA) or any employee
pension benefit plan (as defined in Section 3(2) of ERISA). Notwithstanding the
foregoing, Parent will not be required to deliver any notice otherwise required
by this Section 7.7 if it relates to an ERISA Affiliate (other than Parent and
it Subsidiaries), unless the event or other subject of such notice could
reasonably be expected to result in a liability material to Parent and its
Subsidiaries, taken as a whole. Upon request of a Lender, Parent will deliver to
such Lender a complete copy of the annual report (Form 5500) of each Plan
required to be filed with the Internal Revenue Service. In addition to any
certificates or notices delivered to the Lenders pursuant to the previous
sentences hereof, copies of any material notices received by a Credit Party or
any Subsidiary of a Credit Party or any ERISA Affiliate, with respect to a Plan
shall be delivered to the Lenders no later than 15 days after such are received
by Parent, the Subsidiary or the ERISA Affiliate, as applicable.
7.8. Good Repair. Parent will, and will cause each of its Subsidiaries to,
ensure that its properties and equipment used or useful in its business in
whomsoever’s possession they may be, are kept in good repair, working order and
condition, normal wear and tear excepted, and, subject to Section 8.5, that from
time to time there are made in such properties and equipment all needful and
proper repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner useful or customary for
companies in similar businesses.
7.9. Payment of Obligations. Parent will, and will cause each of its
Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its material obligations
(other than Indebtedness) of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Credit Party.

 

30



--------------------------------------------------------------------------------



 



7.10. Environmental Laws. Parent will, and will cause each of its Subsidiaries
to, (a) comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and comply in all material respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws.
7.11. Use of Proceeds. All proceeds of the Loans shall be used as provided in
Section 6.5.
7.12. Additional Collateral. (a) With respect to any property acquired after the
Second Restatement Effective Date by any Credit Party (other than (x) any
property described in paragraph (b), (c) or (d) below and (y) any property
subject to a Lien expressly permitted by Section 8.3(k)) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, each of Parent and its Domestic Subsidiaries agrees to promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other Security Documents as the
Administrative Agent reasonably requests in order to grant to the Administrative
Agent, for the benefit of the Lenders, a security interest in such property and
(ii) take all actions reasonably requested by the Administrative Agent to grant
to the Administrative Agent, for the benefit of the Lenders, a perfected
security interest in such property having the priority required by the Guarantee
and Collateral Agreement, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent.
(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $750,000 acquired after the
Second Restatement Effective Date by any Credit Party (other than any such real
property subject to a Lien expressly permitted by Section 8.3(k)), each of
Parent and its Domestic Subsidiaries agrees to promptly (i) cause each Credit
Party which is the fee owner of such real property to execute and deliver a deed
of trust, mortgage or similar document, in each case, substantially in the form
of Exhibit I or otherwise in form and substance reasonably satisfactory to the
Administrative Agent (each a “Mortgage”), in favor of the Administrative Agent,
for the benefit of the Lenders, covering such real property, (ii) if reasonably
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(c) With respect to any new Domestic Subsidiary created or acquired after the
Second Restatement Effective Date by any Credit Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority security interest in 100% of the capital stock of
such new

 

31



--------------------------------------------------------------------------------



 



Domestic Subsidiary that is owned by any Credit Party, (ii) deliver to the
Administrative Agent the certificates representing such capital stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Credit Party, (iii) cause such new Domestic Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement, (B) to take
such actions reasonably deemed necessary or advisable by the Administrative
Agent to grant to the Administrative Agent for the benefit of the Lenders a
perfected security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary having the priority
required by the Guarantee and Collateral Agreement, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit E, with appropriate insertions and attachments, and (iv) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(d) With respect to any new Foreign Subsidiary created or acquired after the
Second Restatement Effective Date by any Credit Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority security interest in the capital stock of such new
Foreign Subsidiary that is owned by any such Credit Party (provided that in no
event shall more than 66% of the total outstanding voting capital stock of any
such new Foreign Subsidiary be required to be so pledged), (ii) deliver to the
Administrative Agent the certificates representing such capital stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Credit Party, and take such other action as may be
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
7.13. Interest Rate Agreements. OpCo shall no later than 180 days following the
First Restatement Effective Date enter into Interest Rate Agreements, reasonably
acceptable to the Administrative Agent, establishing a fixed or maximum interest
rate in respect of at least 35% of the aggregate principal amount of Tranche B
Term Loans for a period of at least two years or any shorter period which shall
be satisfactory to the Administrative Agent. OpCo shall no later than 180 days
following the First Amendment Effective Date enter into Interest Rate
Agreements, reasonably acceptable to the Administrative Agent, establishing a
fixed or maximum interest rate in respect of at least 35% of the aggregate
principal amount of Tranche C Term Loans for a period of at least two years or
any shorter period which shall be satisfactory to the Administrative Agent.
SECTION 8. NEGATIVE COVENANTS. Each of Parent and OpCo hereby covenants and
agrees that as of the First Restatement Effective Date and thereafter until the
Commitments have terminated, no Letters of Credit or Notes are outstanding and
the Loans and Unpaid Drawings, together with interest, Fees and all other
Obligations incurred hereunder are paid in full:
8.1. Changes in Business. Except as otherwise permitted by Section 8.2, Parent
will not, and will not permit any of its Subsidiaries to, engage in any business
or operations, or expand its business or operations, other than specialty
contracting services business or operations for the electric, gas and power
industries and any ancillary services or any investments related thereto
(including as set forth in Section 6.19). Parent will: (a) except as set forth
in Section 6.19, engage in no business or activity other than complying with its
obligations under the Credit Documents, the ownership of all of the capital
stock of Subsidiaries of the Parent and other Subsidiaries formed in accordance
with this Agreement; (b) own no capital stock other than capital stock of
Subsidiaries of the Parent; (c) not contract, create, incur, assume or suffer to
exist any Indebtedness except pursuant to the Credit Documents and as permitted
by Section 8.4 and (d) not own any assets other than capital stock of OpCo, the
other Credit Parties, and de minimis amounts of other assets incidental to the
conduct of its business; provided, that Parent or any other Credit Party may
form one or more additional Domestic or Foreign Subsidiaries if (y) each such
Domestic or Foreign Subsidiary conducts business of substantially the same
character as the business described in this Section 8.1, and (z) Parent or such
Credit Party complies with Sections 7.12 and 8.6 with respect to each such
Domestic or Foreign Subsidiary.

 

32



--------------------------------------------------------------------------------



 



8.2. Consolidation, Merger, Sale of Assets, etc. Parent will not, and will not
permit any Subsidiary to, wind up, liquidate or dissolve its affairs, or enter
into any transaction of merger or consolidation, sell or otherwise dispose of
all or any part of its property or assets (other than inventory, equipment or
Cash Equivalents sold in the ordinary course of business) or agree to do any of
the foregoing at any future time, except that the following shall be permitted:
(a) except as otherwise provided in the Security Documents, any Subsidiary of
either Borrower may be merged or consolidated with or into, or be wound up,
liquidated into or dissolved into, either Borrower or a Wholly-Owned Subsidiary
of either Borrower (so long as (i) such Borrower or such Wholly-Owned Subsidiary
is the surviving entity and (ii) if any such merger or consolidation involves a
Domestic Subsidiary, a Domestic Subsidiary is the surviving entity), or all or
any part of its business, properties and assets may be conveyed, leased, sold or
transferred to either Borrower or a Wholly-Owned Subsidiary of either Borrower
(which must be a Domestic Subsidiary if the transaction involves the conveyance,
lease, sale or transfer of all or substantially all the properties and assets of
a Domestic Subsidiary), provided that such Borrower may not be a party to any
merger, consolidation or liquidation otherwise permitted by this clause
(a) involving a Subsidiary that is not a Wholly-Owned Subsidiary, and provided
further that in each case all Liens created pursuant to a Security Document on
any assets of a Subsidiary affected by any of the foregoing events (other than
(i) Liens on the capital stock issued by a Subsidiary that does not survive such
event if, in connection therewith, such capital stock is cancelled and
(ii) Liens on assets sold to a Foreign Subsidiary) shall remain in full force
and effect after giving effect thereto;
(b) the investments, acquisitions and transfers or dispositions of properties
permitted pursuant to Sections 8.6 and 8.9;
(c) sales of assets pursuant to any sale and leaseback transaction permitted by
Section 8.11;
(d) other sales or dispositions of assets by the Borrowers and their respective
Subsidiaries, provided that (i) the aggregate fair market value of the assets so
sold or disposed shall not exceed $7,500,000 in any fiscal year (such fair
market value as determined by the Board of Directors of Parent), (ii) each such
transaction results in consideration at least 80% of which shall be in the form
of cash and the remainder, if any, of which shall consist of promissory notes
issued by the relevant purchaser and pledged to the Administrative Agent for the
benefit of the Lenders pursuant to the relevant Security Document, and (iii) the
Net Cash Proceeds of any such sale are applied to repay the Loans as and to the
extent provided in Section 4.2(a)(iii), and, provided further, that the sale or
disposition of the capital stock of (i) OpCo shall be prohibited; and (ii) any
Subsidiary of the Borrowers shall be prohibited unless it is for all of the
outstanding capital stock of such Subsidiary owned (directly or indirectly) by
the Borrowers;
(e) the license of intellectual property in the ordinary course of business of
either Borrower or any of their respective Subsidiaries;

 

33



--------------------------------------------------------------------------------



 



(f) leases or subleases granted to others not interfering in any material
respect with the business of Parent or any of its Subsidiaries;
(g) sales of investment assets acquired in connection with the Deferred
Compensation Plan or any Deferred Compensation Agreement, the proceeds of which
are used to acquire other investment assets or to make deferred compensation
payments to current and former officers and employees of OpCo and its
Subsidiaries pursuant to such Plan; and
(h) sales of obsolete, worn-out or surplus assets no longer used or usable in
the business of Parent or any of its Subsidiaries.
8.3. Liens. Parent will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets of any kind (real or personal, tangible or intangible) of
Parent or any such Subsidiary, whether now owned or hereafter acquired, or sell
any such property or assets subject to an understanding or agreement, contingent
or otherwise, to repurchase such property or assets (including sales of accounts
receivable or notes with recourse to Parent or any of its Subsidiaries) or
assign any right to receive income, or file or authorize the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute, except:
(a) Liens for taxes and assessments not yet due and payable or Liens for taxes
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of Parent) have been
established;
(b) Liens in respect of property or assets of Parent or any of its Subsidiaries
imposed by law which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlord’s Liens, and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of such property or
assets or materially impair the use thereof in the operation of the business of
Parent or any Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Lien;
(c) Liens created by or pursuant to this Agreement or the other Credit Documents
securing the Obligations; provided that (i) the maximum aggregate amount of
Obligations secured in connection with all Specified Fuel Hedge Agreements shall
not exceed $7,500,000 minus all amounts paid to the Fuel Hedge Providers as of
such date pursuant to Section 6.5 of the Guarantee and Collateral Agreement,
(ii) all Obligations in connection with all Specified Fuel Hedge Agreements
shall be secured on a pro rata basis (based as of any time on the Credit
Parties’ respective exposure thereunder calculated on a mark-to-market basis at
such time or, if a Specified Fuel Hedge Agreement shall have been terminated,
based on the Credit Parties’ termination payment thereunder as of such time),
and (iii) the maximum aggregate amount of Obligations secured in connection with
all Specified Cash Management Agreements shall not exceed $7,000,000;
(d) Liens on assets of the Parent and its Subsidiaries existing on the Second
Restatement Effective Date and listed on Annex 8.3(d) hereto and extensions,
renewals and replacements thereof; provided that no such Lien is spread to cover
any additional property after the Second Restatement Effective Date and that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement;

 

34



--------------------------------------------------------------------------------



 



(e) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 9.9;
(f) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
trade contracts (which, for the avoidance of doubt, shall not include any Hedge
Agreements, Fuel Hedge Agreements, Cash Management Agreements or similar
arrangements), leases, government contracts, performance and return-of-money
bonds and other similar obligations incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money);
(g) leases or subleases granted to others not interfering in any material
respect with the business of any Parent or its Subsidiaries;
(h) easements, encroachments, covenants, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
Parent or any of its Subsidiaries and municipal and zoning ordinances;
(i) Liens arising from UCC financing statements regarding leases permitted by
this Agreement;
(j) any interest or title of a lessor under any lease permitted by this
Agreement;
(k) Liens on assets of either Borrower or any of their respective Subsidiaries
thereof, each of which Liens (i) existed on such assets before the time of their
acquisition by such Borrower or such Subsidiary, were not created in
contemplation thereof and secure Indebtedness permitted by Section 8.4(c)(i), or
(ii) existed on such assets of any Subsidiary before the time it became a
Subsidiary, were not created in contemplation of the owner thereof becoming a
Subsidiary and secure Indebtedness permitted by Section 8.4(c)(i), or (iii) was
created solely for the purpose of securing Indebtedness representing, or
incurred to finance, the cost of such assets and secure Indebtedness permitted
by Section 8.4(c)(ii) (including Capital Lease Obligations permitted by
Section 8.4(c)(ii)) ; provided that, with respect to Liens referred to in this
clause (iii), (A) such Liens and the Indebtedness secured thereby are incurred
within 90 days of the acquisition of such asset, (B) such Liens shall at all
times be confined to the assets (or, with respect to any such asset, the group
of assets together with which it is acquired) so acquired and improvements,
alterations, replacements and modifications thereto and (C) the principal amount
of the Indebtedness secured by such Liens shall in no case exceed 100% of the
cost of the assets (or group of assets) subject thereto at the time of
acquisition thereof, and provided, further that with respect to each Lien
referred to in this paragraph (k), any extension, renewal or replacement thereof
shall be permitted only to the extent that the principal amount of Indebtedness
secured thereby shall not exceed the principal amount of Indebtedness so secured
at the time of such extension, renewal or replacement;
(l) Liens on cash reserves securing Indebtedness in respect of letters of credit
or bonds permitted by Section 8.4(g);
(m) Liens on assets sold pursuant to a Qualified Sale/Leaseback Transaction
securing Capital Lease Obligations arising therefrom permitted by
Section 8.4(l);

 

35



--------------------------------------------------------------------------------



 



(n) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrowers and all
their respective Subsidiaries) $4,000,000 at any one time;
(o) Liens on the Escrow Amount (as defined in the Acquisition Agreement)
pursuant to Section 1.03(d) of the Acquisition Agreement; and
(p) Liens on cash and Cash Equivalents securing Indebtedness incurred in respect
of Permitted Letter of Credit Facilities permitted pursuant to Section 8.4(p),
provided that the aggregate value of such cash and Cash Equivalents shall not
exceed 110% of the principal amount of such Indebtedness.
8.4. Indebtedness. Parent will not, and will not permit any of its Subsidiaries
to, contract, create, incur, assume or suffer to exist any Indebtedness, except:
(a) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, including Letters of Credit;
(b) Indebtedness of either Borrower to any Subsidiary of either Borrower and of
any Wholly-Owned Subsidiary Guarantor to the Borrower or any other Subsidiary;
(c) Indebtedness (including, without limitation, in the case of clause
(y) below, Capital Lease Obligations) secured by Liens permitted by
(x) Section 8.3(k)(i) or (ii) in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding or (y) Section 8.3(k)(iii) in an
aggregate principal amount not to exceed $40,000,000 at any one time
outstanding;
(d) existing Indebtedness listed on Annex 8.4(d) hereto (“Existing
Indebtedness”) and any renewals, extensions, refundings or refinancings of such
Indebtedness, provided the amount thereof is not increased and the maturity of
principal thereof is not shortened (unless to a maturity occurring after the
Tranche C Term Facility Final Maturity Date);
(e) Indebtedness under (i) Interest Rate Agreements and (ii) Fuel Hedge
Agreements, in each case, entered into after the Original Borrowing Date
(provided that such Agreements are entered into to hedge actual amounts and not
for speculative purposes);
(f) Indebtedness of Parent represented by the obligations of Parent to make
payments with respect to the cancellation or repurchase of certain stock or
stock options or warrants in respect of Parent Common Stock granted to
management investors pursuant to the Shareholders’ Agreements;
(g) Indebtedness in respect of letters of credit (other than Permitted Letter of
Credit Facilities permitted pursuant to Section 8.4(p) and Letters of Credit) or
bonds backing obligations under insurance policies or related to self-insurance
obligations or related to surety bonds in an aggregate amount not to exceed
$15,000,000;
(h) guarantees by either Borrower or any of their respective Subsidiaries of the
obligations of Joint Ventures in which such Borrower or such Subsidiary is a
party, not exceeding $25,000,000 in aggregate amount at any time outstanding;

 

36



--------------------------------------------------------------------------------



 



(i) guarantees by any Credit Party of any Indebtedness of any other Credit Party
permitted pursuant to the other provisions of this Section 8.4;
(j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business, and any refinancings
thereof to the extent not provided to secure the repayment of other
Indebtedness;
(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business, provided that such Indebtedness is extinguished within two
Business Days of its incurrence;
(l) Capital Lease Obligations arising out of Qualified Sale/Leaseback
Transactions;
(m) additional unsecured Indebtedness of either Borrower or any of their
respective Subsidiaries in an aggregate principal amount (for the Borrowers and
all their respective Subsidiaries) not to exceed $50,000,000 at any one time
outstanding;
(n) Indebtedness arising from post-closing obligations related to the
Acquisition permitted by Section 8.6(i);
(o) Indebtedness incurred pursuant to Cash Management Agreements entered into in
the ordinary course of business; and
(p) Indebtedness in an aggregate principal amount not to exceed $25,000,000
under any Permitted Letter of Credit Facility; provided that (i) such Permitted
Letter of Credit Facility shall be unsecured other than by Liens permitted
pursuant to Section 8.3(p) and (ii) Indebtedness shall only be permitted to be
incurred pursuant to this Section 8.4(p) if at the date of any issuance of a
letter of credit under a Permitted Letter of Credit Facility (y) the aggregate
amount of the Letter of Credit Outstandings shall equal an amount such that the
issuance of such letter of credit as a Letter of Credit hereunder would result
in the Letter of Credit Outstandings exceeding the amount permitted pursuant to
Section 2.1(b) and (z) Parent would be able to make a Dividend pursuant to
Section 8.9(a)(ix) in at least an amount equal to the Liens arising from such
Permitted Letter of Credit Facility permitted pursuant to Section 8.3(p),
provided that if such date of issuance is after July 1, 2011 and the expiry date
of such Permitted Letter of Credit is at least 12 months after such date of
issuance, then clause (y) shall not apply.
8.5. Capital Expenditures. (a) Except for expenditures permitted pursuant to
Section 8.6, Parent will not, and will not permit any of its Subsidiaries to,
make Consolidated Capital Expenditures, provided that the Borrowers and their
respective Subsidiaries may make Consolidated Capital Expenditures during each
fiscal year of Parent set forth below in an aggregate amount not in excess of
the amount set forth opposite such fiscal year below (the amount so set forth
for any such fiscal year, the “Yearly Amount” for such fiscal year).

              Capital Expenditure   Fiscal Year   Amount   2005   $ 60,000,000  
2006   $ 60,000,000   2007   $ 60,000,000  
2008 and thereafter
  $ 70,000,000  

 

37



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary contained in Section 8.5(a), to the
extent the Yearly Amount is not expended in any fiscal year pursuant to
Section 8.5(a) above, 50% of such unused amount may be carried forward to the
succeeding fiscal year (it being understood and agreed that amounts expended in
any fiscal year pursuant to Section 8.5(a) shall be applied against the Yearly
Amount for such fiscal year before being applied against amounts carried forward
from the prior fiscal year).
8.6. Advances, Investments and Loans. Parent will not, and will not permit any
of its Subsidiaries to, lend money or credit or make advances to any Person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any Person, except:
(a) Parent or any of its Subsidiaries may invest in cash and Cash Equivalents;
(b) Either Borrower and any of their respective Subsidiaries may acquire and
hold receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
(c) the intercompany Indebtedness described in Section 8.4(b) shall be permitted
to the extent pledged pursuant to the Guarantee and Collateral Agreement;
(d) the investments owned by either Borrower and each of their respective
Subsidiaries on the Second Restatement Effective Date and set forth in Annex
8.6(d) may continue to be owned by such Borrower and such Subsidiary;
(e) loans and advances to officers and employees in the ordinary course of
business in an aggregate principal amount not to exceed $250,000 at any time
outstanding;
(f) either Borrower and any of their respective Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(g) Interest Rate Agreements and Fuel Hedge Agreements, in each case permitted
by Section 8.4(e);
(h) Parent may make capital contributions to any Credit Party, and any Credit
Party may make capital contributions to, or purchase additional shares of
capital stock of, any Wholly-Owned Subsidiary Guarantor;
(i) the Acquisition and the transactions contemplated by the Acquisition
Documents, including the Escrow Amount (as defined in the Acquisition
Agreement), the Adjusted AEP Amount, the Federal Project Cash Flow Amount and
any post-closing adjustments to the extent that the Adjusted Purchase Price (as
defined in the Acquisition Agreement) exceeds the Estimated Purchase Price (as
defined in the Acquisition Agreement);

 

38



--------------------------------------------------------------------------------



 



(j) Permitted Business Acquisitions; provided that neither Borrower nor any of
their respective Subsidiaries shall be permitted to make any Permitted Business
Acquisition if, after giving effect thereto, the sum of (A) the aggregate amount
of consideration (whether cash or property, as valued in good faith by the Board
of Directors of the Parent but excluding Earnout Payments) given by the
Borrowers and all their respective Subsidiaries for all Permitted Business
Acquisitions made after the First Restatement Effective Date (net of any return
representing return of capital of (but not return on) any such investment) plus
(B) the sum of (i) the aggregate amount of Earnout Payments theretofore made
subsequent to the First Restatement Effective Date and (ii) the aggregate then
maximum amount of the Earnout Payments that the Borrowers and all their
respective Subsidiaries could be required to pay in the future under agreements
with respect thereto then in effect would exceed the sum of (x) $30,000,000 plus
(y) the Available Amount at the time of such Permitted Business Acquisition,
provided that, Earnout Payments may not exceed $40,000,000;
(k) the redemption or repurchase by Parent of Parent Common Stock, Series A
Preferred or Additional Permitted Preferred (and any options or warrants
relating thereto) in accordance with clauses (ii), (iv), (v), (vi), (vii) and
(viii) of Section 8.9(a);
(l) promissory notes issued to either Borrower or any of their respective
Subsidiaries by the purchasers of assets sold in accordance with Section 8.2(d);
(m) guarantees expressly permitted by Sections 8.4(h) and (i);
(n) investments made by OpCo in investment assets in amounts equal to the
amounts of compensation payable to current and former officers and employees of
OpCo and its Subsidiaries that are deferred pursuant to the Deferred
Compensation Plan and any Deferred Compensation Agreements (plus amounts equal
to the earnings or gains on such investment assets);
(o) in addition to investments otherwise expressly permitted by this Section,
investments by either Borrower or any of their respective Subsidiaries in an
aggregate amount (valued at cost and net of any return representing return of
(but not return on) any such investment) not to exceed $7,500,000 (less the
aggregate amount of all payments made pursuant to clause (x)(B) of the proviso
to Section 8.9(a)(iv)) outstanding at any time;
(p) investments made by any Credit Party in Term Loans made pursuant to any
Credit Party Loan Purchases effected in accordance with Section 12.4(e),
provided that the cumulative aggregate cash consideration paid to all assigning
or selling Lenders by any Credit Party in respect of all any Credit Party Loan
Purchases shall not exceed $40,000,000; and
(q) investments by any Credit Party in a Joint Venture or Foreign Subsidiary,
provided that (A) the sum of (i) the aggregate value of such investments
(measured as of the respective dates of such investments) and (ii) the aggregate
value of all property transferred by all Credit Parties to all Joint Ventures
and all Foreign Subsidiaries (measured as of the respective dates of such
transfers), minus (B) the principal amount of all Indebtedness guaranteed
pursuant to Section 8.4(h) shall not exceed $25,000,000.
8.7. Leases. Parent will not permit the aggregate payments (including, without
limitation, any property taxes paid by Parent and its Subsidiaries as additional
rent or lease payments) by Parent and its Subsidiaries on a consolidated basis
under agreements in effect as of the First Restatement Effective Date and/or
entered into after the First Restatement Effective Date (including any such
agreement that is an extension, replacement, substitution, or renewal of any
agreement entered into prior to such date) to rent or lease any real or personal
property (exclusive of Capitalized Lease Obligations and leases arising out of
any Qualified Sale/Leaseback Transaction) to exceed $50,000,000 in any fiscal
year of Parent.

 

39



--------------------------------------------------------------------------------



 



8.8. Prepayments of Indebtedness; Amendments to Documents, etc. Parent will not,
and will not permit any of its Subsidiaries to:
(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment or redemption or defeasance or acquisition for value of
(including, without limitation, by way of depositing with the agent or lenders
with respect thereto money or securities before due for the purpose of paying
when due) or exchange of any material Indebtedness (other than Indebtedness
under this Agreement) other than refinancings of Indebtedness in accordance with
Section 8.4;
(b) after the First Restatement Effective Date, amend or modify, or permit the
amendment or modification of, any provisions of any Acquisition Documents in any
manner materially adverse to the interests of the Lenders; or
(c) amend, modify or change in any manner adverse to the interests of the
Lenders the Certificate of Incorporation (including, without limitation, by the
filing or amendment of any certificate of designation or, with respect to the
Series A Preferred), By-Laws or limited liability company agreement of Parent or
any of its Subsidiaries, or any agreement entered into by Parent or any of its
Subsidiaries with respect to its capital stock, or enter into any new agreement
in any manner adverse to the interests of the Lenders with respect to the
capital stock of Parent or any of its Subsidiaries. For the avoidance of doubt
(a) mergers or consolidations of Credit Parties permitted under this Agreement
shall not be deemed adverse to the interest of the Lenders and (b) Credit
Parties may change their legal names upon prior written notice of such name
change to the Administrative Agent in accordance with the Guarantee and
Collateral Agreement.
8.9. Dividends, etc. (a) Parent will not, and will not permit any of its
Subsidiaries to, declare or pay any dividends (other than dividends payable
solely in capital stock of such Person) or return any capital to, its
stockholders or authorize or make any other distribution, payment or delivery of
property or cash to its stockholders as such, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for consideration, any shares of any
class of its capital stock now or hereafter outstanding (or any warrants for or
options or stock appreciation rights in respect of any of such shares), or set
aside any funds for any of the foregoing purposes, or permit any of its
Subsidiaries to purchase or otherwise acquire for consideration any shares of
any class of the capital stock of either Borrower or any other Subsidiary of
Parent (excluding any purchase by any Subsidiary of capital stock of any of its
Subsidiaries), as the case may be, now or hereafter outstanding (or any options
or warrants or stock appreciation rights issued by such Person with respect to
its capital stock) (all of the foregoing “Dividends”), except that:
(i) any Subsidiary of either Borrower may pay Dividends to its equityholders and
the applicable Borrower or any Subsidiary of Parent may pay Dividends to Parent;

 

40



--------------------------------------------------------------------------------



 



(ii) Parent may redeem or repurchase Parent Common Stock and Series A Preferred
(and any options or warrants relating thereto) from any present or former member
of management or other key employee upon the death, permanent disability,
retirement or termination of employment of any such Person (any such event in
respect of a present or former member of management or a key employee, a
“Repurchase Triggering Event”), provided that (x) no Default under Section 9.1
or Event of Default is then in existence or would arise therefrom, (y) the
aggregate amount of all cash paid in respect of such shares so redeemed or
repurchased from all such Persons (other than pursuant to the Pike Holdings 2005
Employee Stock Purchase Plan) shall not exceed $2,000,000 in any fiscal year of
Parent or $6,000,000 in the aggregate after the Original Borrowing Date and
(z) the aggregate amount of all cash paid in respect of such shares so redeemed
or repurchased in accordance with the Pike Holdings 2005 Employee Stock Purchase
Plan shall not exceed $1,500,000 in the aggregate after the First Restatement
Effective Date and; provided further that in the event that Parent subsequently
resells to any member of its, OpCo’s or any of their respective Subsidiaries’
management, to any key employee or to a party acceptable to the Administrative
Agent (provided that any such party shall simultaneously transfer all such
shares purchased by it to a member of management of Parent, the Borrowers or
such Subsidiary or a key employee, or for the benefit of one or more members of
management or key employees (to the extent that such shares are, simultaneously
with such transfer, reserved for issuance to such members of management or such
key employees pursuant to an employee incentive plan)) any shares redeemed or
repurchased pursuant to this clause (ii), the amount of repurchases Parent may
make pursuant to this clause (ii) shall be increased by an amount equal to any
cash received by Parent upon the resale of such shares or upon the issuance of
shares to members of management, key employees or other party;
(iii) [Intentionally Omitted];
(iv) Parent may, in accordance with the terms of the Series A Preferred and if
no Event of Default shall have occurred and then be continuing, repurchase
shares of the Series A Preferred transferred in violation of the transfer
restrictions applicable to such shares set forth in Section 10(c) of the
Certificate of Designations for the Series A Preferred, provided that (x) no
such repurchase shall be for an amount in excess of the sum of (A) the Available
Amount plus (B) the unused amount permitted by Section 8.6(o), in each case, at
the time of such repurchase and (y) the aggregate amount expended subsequent to
the Original Borrowing Date in connection with all such repurchases shall not
exceed $5,000,000;
(v) Parent may effect adjustments to the adjusted base value of (a) the Series A
Preferred in accordance with the terms of the Series A Preferred and (b) the
Additional Permitted Preferred in accordance with the terms of the Additional
Permitted Preferred;
(vi) Parent may (A) so long as the Leverage Ratio is then less than or equal to
2.75 to 1.00, redeem or repurchase Parent Common Stock held by LGB and its
Affiliates in exchange for the issuance by Parent of preferred stock of Parent
having terms not less favorable to the Lenders than the terms of the Series A
Preferred, provided that the inclusion in such preferred stock of (x) a higher
dividend rate than that included in the Series A Preferred or (y) voting rights
different from those granted to the Series A Preferred shall be deemed not to be
less favorable to the Lenders, and (B) redeem or repurchase Series A Preferred
pursuant to the conversion of Series A Preferred into Parent Common Stock in
accordance with the terms of the Series A Preferred;
(vii) in addition to the Series A Preferred repurchased pursuant to
Sections 8.9(a)(ii) and (iv), Parent may at any time, in accordance with the
terms of the Series A Preferred and if no Event of Default shall have occurred
and then be continuing, repurchase shares of the Series A Preferred in an
aggregate amount expended subsequent to the First Restatement Effective Date not
exceeding the sum of (x) $5,000,000 and (y) the aggregate amount of Equity
Contributions not previously utilized pursuant to clauses (y)(1), (y)(2) and
(y)(3) of the definition of “Available Amount” prior to the date of such
repurchase;

 

41



--------------------------------------------------------------------------------



 



(viii) on or before April 10, 2005, OpCo may pay a dividend in one or more
installments to Parent in an amount not in excess of the Tranche C Term Loans to
permit Parent to, and Parent may (A) in addition to the Series A Preferred
purchased pursuant to Sections 8.9(a)(ii), (iv) and (vii), at any time in
accordance with the terms of the Series A Preferred, redeem or repurchase shares
of the Series A Preferred in an aggregate amount expended subsequent to the
First Amendment Effective Date not exceeding $20,000,000 and (B) redeem or
repurchase Parent Common Stock and options for Parent Common Stock and make
payments for partial cancellation of options for Parent Common Stock in an
aggregate amount expended subsequent to the First Amendment Effective Date,
under this clause (B), not exceeding $127,500,000;
(ix) Parent may (A) pay, redeem or repurchase Dividends on any date on which no
Default or Event of Default is in existence or would be in existence on a pro
forma basis after giving effect to the payment, redemption or repurchase of such
Dividend and (B) pay, redeem or repurchase any Dividend within 60 days after the
date of declaration of the Dividend if at the date of declaration the Dividend
would have complied with subclause (A) of this clause (ix); provided that
(x) the aggregate cumulative amount of Dividends payable under this clause
(ix) shall not exceed (1) the sum of $30,000,000 and 50% of the cumulative
Excess Cash Flow (commencing with Excess Cash Flow in respect of Parent’s fiscal
year ending June 30, 2010) minus (2) the sum of the value of all cash collateral
securing obligations under all Permitted Letter of Credit Facilities and the
aggregate cumulative amount of cash expended by the Credit Parties in connection
with all Credit Parties Loan Purchases; (y) the Leverage Ratio for the most
recent Test Period last ended on or before the date of payment of such Dividend
is less than 2.00 to 1.00 on a pro forma basis after giving effect to the
payment of such Dividend; and (z) there are no Revolving Loans outstanding as of
the date of declaration of such Dividend (it being understood that outstanding
Letters of Credit shall not be considered to be Revolving Loans for purposes of
this clause (z));
(x) Parent may issue any class or series of capital stock so long as such class
or series of capital stock (i) is not convertible into Indebtedness, (ii) is not
due or redeemable (whether by voluntary or mandatory redemption and whether by
means of a change of control provision, put right, event of default or any other
similar provision) prior to the Tranche C Term Facility Final Maturity Date and
(iii) does not contain terms that, directly or indirectly, establish financial
covenants or establish approval right over mergers, acquisitions, dispositions
or other similar matters, and must otherwise have terms reasonably satisfactory
to the Administrative Agent.
(b) Parent will not, and will not permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or otherwise restricts (A) the ability of any Subsidiary to (a) pay
Dividends or make other distributions or pay any Indebtedness owed to either
Borrower or any other Subsidiary of Parent, (b) make loans or advances to OpCo
or any other Subsidiary of Parent or (c) transfer any of its properties or
assets to either Borrower or any Subsidiary of Parent or (B) the ability of
either Borrower or any other Subsidiary of Parent to create, incur, assume or
suffer to exist any Lien upon its property or assets to secure the Obligations,
other than prohibitions or restrictions existing under or by reason of:
(i) this Agreement and the other Credit Documents;
(ii) applicable law;

 

42



--------------------------------------------------------------------------------



 



(iii) customary non-assignment provisions entered into in the ordinary course of
business and consistent with past practices;
(iv) any restriction or encumbrance with respect to a Subsidiary of either
Borrower imposed pursuant to an agreement which has been entered into for the
sale or disposition of all or substantially all of the capital stock or assets
of such Subsidiary, so long as such sale or disposition is permitted under this
Agreement;
(v) any restriction or encumbrance with respect to any assets of either Borrower
or any of their respective Subsidiaries imposed pursuant to an agreement which
has been entered into for the sale or disposition of such assets, provided that
such sale or disposition is permitted under this Agreement and such restriction
or encumbrance shall only be effective against the assets to be sold or disposed
of;
(vi) Liens permitted under Section 8.3 and any documents or instruments
governing the terms of any Indebtedness or other obligations secured by any such
Liens, provided that such prohibitions or restrictions apply only to the assets
subject to such Liens; and
(vii) restrictions on the ability of either Borrower to create Liens on
investment assets acquired by either Borrower with amounts constituting deferred
compensation owing to current and former employees pursuant to the Deferred
Compensation Plan or any Deferred Compensation Agreement (or amounts equal to
the earnings or gains on such investment assets).
8.10. Transactions with Affiliates. Parent will not, and will not permit any
Subsidiary of Parent to, enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate of Parent
or such Subsidiary other than on terms and conditions substantially as favorable
to Parent or such Subsidiary as would be obtainable by Parent or such Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate of Parent or such Subsidiary, provided that the foregoing restrictions
shall not apply to (i) transactions set forth in Annex 8.10 hereto, provided
that no amount shall be paid by Parent or any Subsidiary of Parent in connection
with such transactions with LGB and its Affiliates during the continuation of an
Event of Default, (ii) payments pursuant to the Management Advisory Agreement,
without giving effect to any amendments, supplements or other modifications
thereto after the First Restatement Effective Date (other than those that reduce
the amounts of such payments) and the payment of the Termination Fee on or
before the date immediately after the receipt by Parent of the proceeds of the
IPO so long as no Event of Default exists at the time of such payment,
(iii) employment arrangements entered into in the ordinary course of business
with employees and officers of Parent and its Subsidiaries, (iv) customary fees
paid or other compensation arrangements provided to members of the Board of
Directors of Parent and of its Subsidiaries, (v) transactions between or among
either Borrower and their respective Wholly-Owned Subsidiaries,
(vi) transactions between or among either Borrower and their respective
Subsidiaries in the ordinary course of business, (vii) transactions contemplated
by the Acquisition Documents (including payment of the Adjusted AEP Amount and
the Federal Project Cash Flow Amount) and payments pursuant to the Deferred
Compensation Agreements and (viii) transactions permitted by Section 8.6(k).
8.11. Sales and Leasebacks. Parent will not, and will not permit any Subsidiary
of Parent to, enter into any arrangement with any Person providing for the
leasing by any Credit Party of real or personal property that has been or is to
be sold or transferred by such Credit Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Credit Party, other than
(a) any such arrangement entered into in connection with (x) the financing of
the acquisition of such property with the proceeds of purchase money
Indebtedness incurred as permitted by Section 8.4(c)(y) or (y) the sale and
leaseback of such property pursuant to an operating lease permitted by
Section 8.7 within 90 days of the acquisition of such property by OpCo and its
Subsidiaries, and (b) a Qualified Sale/Leaseback Transaction, provided that, the
aggregate Net Cash Proceeds received from all Qualified Sale/Leaseback
Transactions entered into subsequent to the Original Borrowing Date shall not
exceed $30,000,000.

 

43



--------------------------------------------------------------------------------



 



8.12. Changes in Fiscal Periods. Neither Borrower shall change its fiscal year
to end on a day other than June 30 or change its method of determining fiscal
quarters, except that either Borrower may change its fiscal year to end on or
about December 31 and make corresponding changes to its method of determining
fiscal quarters.
8.13. Cash Interest Coverage Ratio. Parent will not permit the Cash Interest
Coverage Ratio for any Test Period to be less than 3.50 to 1.00.
8.14. Leverage Ratio. Parent will not permit the Leverage Ratio at the end of
any Test Period ending on or about any date set forth below to be more than the
ratio set forth opposite such date:

          Fiscal Quarter End Date   Leverage Ratio  
December 31, 2004
    4.75 to 1.00  
March 31, 2005
    4.75 to 1.00  
June 30, 2005
    4.75 to 1.00  
September 30, 2005
    4.75 to 1.00  
December 31, 2005
    4.75 to 1.00  
March 31, 2006
    4.75 to 1.00  
June 30, 2006
    4.50 to 1.00  
September 30, 2006
    4.50 to 1.00  
December 31, 2006
    4.50 to 1.00  
March 31, 2007
    4.50 to 1.00  
June 30, 2007
    4.25 to 1.00  
September 30, 2007
    4.25 to 1.00  
December 31, 2007
    4.25 to 1.00  
March 31, 2008
    4.25 to 1.00  
June 30, 2008
    3.75 to 1.00  
September 30, 2008
    3.75 to 1.00  
December 31, 2008
    3.75 to 1.00  
March 31, 2009
    3.75 to 1.00  
June 30, 2009
    3.25 to 1.00  
September 30, 2009
    3.25 to 1.00  
December 31, 2009
    3.25 to 1.00  
March 31, 2010
    3.25 to 1.00  
June 30, 2010
    3.00 to 1.00  
September 30, 2010
    3.00 to 1.00  
December 31, 2010
    3.00 to 1.00  
March 31, 2011
    3.00 to 1.00  
June 30, 2011
    2.50 to 1.00  
September 30, 2011
    2.50 to 1.00  
December 31, 2011
    2.50 to 1.00  
March 31, 2012
    2.50 to 1.00  
June 30, 2012 and thereafter
    2.25 to 1.00  

 

44



--------------------------------------------------------------------------------



 



8.15. Deferred Compensation Liability. (a) Parent will not, and will not permit
any of its Subsidiaries to, make any payments on account of the Deferred
Compensation Liability during any fiscal year of OpCo in an aggregate amount
exceeding the amount set forth opposite such fiscal year below (the amount so
set forth for any such fiscal year, the “Deferred Compensation Liability Annual
Amount” for such fiscal year):

              Deferred Compensation   Fiscal Year   Liability Annual Amount  
2005   $ 23,500,000   2006   $ 12,500,000   2007   $ 7,500,000   2008   $
6,500,000  
2009 and thereafter
  $ 6,000,000  

; provided that, the Deferred Compensation Liability Annual Amount for any
fiscal year may be increased upon the delivery of a certificate of an Authorized
Officer of OpCo certifying that the Deferred Compensation Liability has been
finally determined pursuant to Section 1.06 of the Acquisition Agreement and
specifying the increased amount of the Deferred Compensation Liability Annual
Amount for each fiscal year, together with supporting calculations thereto, in
an aggregate amount equal to the tax adjusted amount of any cash refund of the
Adjusted Purchase Price applied to prepay the Term Loans pursuant to
Section 4.2(a)(viii).
(b) Notwithstanding anything to contrary contained in Section 8.15(a), to the
extent the Deferred Compensation Liability Annual Amount is not expended in any
fiscal year pursuant to Section 8.15(a) above, 100% of such unused amount may be
carried forward to the succeeding fiscal year (it being understood and agreed
that amounts expended in any fiscal year pursuant to Section 8.15(a) shall be
applied against the Deferred Compensation Liability Annual Amount for such
fiscal year before being applied against amounts carried forward from the prior
fiscal year).
(c) Notwithstanding anything to the contrary contained in Section 8.15(a), if,
pursuant to any Pike Employment Agreement, OpCo shall be required to make any
payment on account of the Deferred Compensation Liability during any fiscal year
(the “Payment Year”) of any amount otherwise scheduled to be paid subsequent to
such fiscal year pursuant to such Pike Employment Agreement, the Deferred
Compensation Liability Annual Amount for the Payment Year shall be increased by
the amount of such payment and the Deferred Compensation Liability Annual Amount
for subsequent fiscal years shall be reduced by the amounts scheduled to be paid
in such years which were paid during the Payment Year.
SECTION 9. EVENTS OF DEFAULT.
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
9.1. Payments. Either Borrower shall (i) default in the payment when due of any
principal of the Loans or (ii) default, and such default shall continue for five
or more days, in the payment when due of any Unpaid Drawing, any interest on the
Loans or any Fees or any other amounts owing hereunder or under any other Credit
Document; or
9.2. Representations etc. Any representation, warranty or statement made by any
Credit Party herein or in any other Credit Document or in any statement or
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

45



--------------------------------------------------------------------------------



 



9.3. Covenants. Any Credit Party shall (a) default in the due performance or
observance by it of any term, covenant or agreement contained in
Sections 7.1(e), 7.11 or Section 8, or (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 9.1, 9.2 or clause (a) of this Section 9.3) contained in this
Agreement and such default shall continue unremedied for a period of at least
30 days after notice to the defaulting party by the Administrative Agent or the
Required Lenders; or
9.4. Default Under Other Agreements. Any Credit Party or any of their
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than payment defaults described in Section 9.1 above) or (ii) default in
the observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, any such Indebtedness to become due prior to its
stated maturity; provided that it shall not constitute an Event of Default
pursuant to this Section 9.4 unless at the time of such default, defaults,
events or conditions of the type described in clauses (i) and (ii) of this
Section 9.4 shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $10,000,000;
or
9.5. Bankruptcy, etc. Any Credit Party or any of its Material Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy”, as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against any
Credit Party or any of its Material Subsidiaries and the petition is not
controverted within ten days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any Credit Party or any of its Material Subsidiaries; or any Credit Party or any
of its Material Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to any Credit Party or any of its Material
Subsidiaries; or there is commenced against any Credit Party or any of its
Material Subsidiaries any such proceeding which remains undismissed for a period
of at least 60 days; or any Credit Party or any of its Material Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or any Credit Party or any of
its Material Subsidiaries suffers any appointment of any custodian or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of at least 60 days; or any Credit Party or any of its
Material Subsidiaries makes a general assignment for the benefit of creditors;
or any corporate action is taken by any Credit Party or any of its Material
Subsidiaries for the purpose of effecting any of the foregoing; or
9.6. ERISA. (a) A Plan which is a single-employer plan (as defined in
Section 4001(a)(15) of ERISA) shall fail to satisfy the minimum funding standard
required by Section 412 of the Code for any plan year or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code or shall provide security to induce the issuance of such
waiver or extension, (b) any Plan is or shall have been or is likely to be
terminated or the subject of termination proceedings under ERISA or an event has
occurred entitling the PBGC to terminate a Plan under Section 4042(a) of ERISA,
(c) any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, (d) a contribution required to be made to a Plan has not
been timely made, (e) any Plan shall have an Unfunded Current Liability or (f) a
Credit Party or a Subsidiary of a Credit Party or any ERISA Affiliate has
incurred or is likely to incur a material liability to or on account of a
termination of or a withdrawal from a Plan under Section 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 401(a)(29) of the Code; and there shall
result from any such event or events described in the preceding clauses of this
Section 9.6 the imposition of a lien upon the assets of Parent or any Subsidiary
of a Credit Party, the granting of a security interest, or a liability or a
material risk of incurring a liability to the PBGC or a Plan or a trustee
appointed under ERISA or a penalty under Section 4971 of the Code, which lien,
security interest, liability or penalty would have a Material Adverse Effect; or

 

46



--------------------------------------------------------------------------------



 



9.7. Security Documents. Any Security Document shall cease to be in full force
and effect, or shall cease to give the Administrative Agent the Liens purported
to be created thereby with respect to assets that are material, individually or
in the aggregate, to Parent and its Subsidiaries, taken as a whole (except to
the extent resulting from the failure of the Administrative Agent to maintain
possession of Collateral as to which the Liens thereon are perfected solely by
possession or from a sale or other disposition of such Collateral permitted
hereby); or any Credit Party shall default in any material respect in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue for a period of at least 30 days after notice to the defaulting
party by the Administrative Agent or the Required Lenders (or such shorter
period as may be specified in such Security Document); or
9.8. Guaranty. Any Guaranty or any provision thereof shall cease to be in full
force or effect, except in each case to the extent resulting from a sale or
liquidation of the applicable Guarantor permitted hereby, or any Guarantor or
any Person acting by or on behalf of such Guarantor shall deny or disaffirm such
guarantor’s obligations under such Guaranty; or any Guarantor shall default in
the due performance or observance of any material term, covenant or agreement on
its part to be performed or observed pursuant to the relevant Guaranty and if
such default is a default in any obligation under such Guaranty other than to
make payments in respect of the Obligations such default shall continue for a
period of at least 30 days after notice to the defaulting party by the
Administrative Agent or the Required Lenders (or such shorter period as may be
specified in such Guaranty); or
9.9. Judgments. One or more judgments or decrees shall be entered against any
Credit Party or any of their respective Subsidiaries involving in the aggregate
a liability (not paid or fully covered by insurance as to which the relevant
insurance company has not disputed coverage) of $10,000,000 or more and (i) such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof or (ii) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or
9.10. Change of Control. A Change of Control shall have occurred.
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrowers, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against either
Borrower, except as otherwise specifically provided for in this Agreement
(provided that, if an Event of Default specified in Section 9.5 shall occur with
respect to either Borrower, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately and any Commitment Fee shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and all obligations owing hereunder (including Unpaid Drawings) and thereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Parent and the Borrowers; (iii) enforce, as Administrative
Agent (or direct the Administrative Agent to enforce), any or all of the Liens
and security interests created pursuant to the Security Documents;
(iv) terminate any Letter of Credit which may be terminated in accordance with
its terms; and (v) direct the Borrowers to pay (and the Borrowers hereby agree
that upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Section 9.5 in respect of either Borrower, it will pay) to the
Administrative Agent at the Payment Office such additional amounts of cash, to
be held as security for the Borrowers’ reimbursement obligations in respect of
Letters of Credit then outstanding equal to the aggregate Stated Amount of all
Letters of Credit then outstanding.

 

47



--------------------------------------------------------------------------------



 



Except as expressly provided in this Section and in the Security Documents,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived with respect to the exercise of remedies upon an Event of
Default.
SECTION 10. DEFINITIONS
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms in this Agreement shall
include in the singular number the plural and in the plural the singular:
“ABR Loans” shall mean Loans the rate of interest applicable to which is based
upon the Alternate Base Rate.
“Acquisition” shall mean the purchase of all of the outstanding shares of common
stock, no par value, of Red Simpson (constituting all the issued and outstanding
capital stock of Red Simpson) by OpCo pursuant to the Acquisition Agreement.
“Acquisition Agreement” shall mean that certain Stock Purchase Agreement, dated
as of May 4, 2004, by and among Sellers, Red Simpson and OpCo.
“Acquisition Documents” shall mean the Acquisition Agreement and all other
documents entered into or delivered by OpCo or any of its Subsidiaries with or
to Red Simpson or any of the Sellers in connection with the Acquisition
Agreement.
“Additional Permitted Preferred” shall mean any preferred stock of Parent issued
pursuant to clause (A) of Section 8.9(a)(vi).
“Adjusted AEP Amount” shall have the meaning provided in the Acquisition
Agreement.
“Adjusted Purchase Price” shall have the meaning provided in the Acquisition
Agreement.
“Adjustment Date” shall be as defined in the definition of Applicable Margin.
“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.9.
“Affected Loan” shall have the meaning provided in Section 4.2(b)(i).

 

48



--------------------------------------------------------------------------------



 



“Affiliate” shall mean, as to any Person, (a) any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person or (b) any Person who is a director, officer, shareholder,
member or partner (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in the preceding clause (a). For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; provided, however, that members and Affiliates of the Parent that
would not be Affiliates of Parent other than by reason of being a member or
Affiliate of the Parent and that neither in fact participate in the management
of any of the Parent or Parent, nor control or are controlled by the Parent or
any of their Affiliates or are controlled by Parent or any of its Affiliates,
who in fact participate in the management of any of the Parent or Parent, shall
be deemed not to be Affiliates of Parent or any of its Subsidiaries.
“Agreement” shall mean this Second Amended and Restated Credit Agreement, as the
same may be from time to time further modified, amended and/or supplemented.
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City, and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms hereof, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, as appropriate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
“Anticipated Reinvestment Amount” shall mean, with respect to any Reinvestment
Election, the amount specified in the Reinvestment Notice delivered by either
Borrower in connection therewith as the amount of the Net Cash Proceeds from the
related Asset Sale or Recovery Event that such Borrower intends to use to
purchase, construct or otherwise acquire Reinvestment Assets.
“Applicable Margin” shall mean, for each Type and category of Loan, the rate per
annum, based upon the Leverage Ratio, as set forth under the relevant column
heading and opposite the relevant category below:

                                                                             
ABR Loans       Eurodollar Loans     Revolving                           Tranche
B     Tranche C     Loans and     Tranche B             Revolving     Term    
Term     Swingline     Term     Tranche C   Leverage Ratio   Loans     Loans    
Loans     Loans     Loans     Term Loans  
Greater than 2.75x
    4.00 %     1.75 %     1.75 %     3.00 %     0.75 %     0.75 %
 
                                               
Less than or equal to 2.75x but greater than or equal to 2.50x
    3.75 %     1.50 %     1.50 %     2.75 %     0.50 %     0.50 %
 
                                               
Less than 2.50x
    3.50 %     1.50 %     1.50 %     2.50 %     0.50 %     0.50 %

 

49



--------------------------------------------------------------------------------



 



For the purposes of this definition, changes in the Applicable Margin resulting
from changes in the Leverage Ratio shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which financial
statements are delivered or deemed delivered to the Lenders pursuant to
Section 7.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered or deemed delivered within the time periods specified in
Section 7.1, then, until the date that is three Business Days after the date on
which such financial statements are delivered or deemed delivered, the highest
rate set forth in each column of the above Applicable Margin grid shall apply.
In addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the above Applicable
Margin grid shall apply. Each determination of the Leverage Ratio pursuant to
the above Applicable Margin grid shall be made in a manner consistent with the
determination thereof pursuant to Section 8.14.
“Applicable Prepayment Percentage” shall mean (i) for any fiscal year ending
prior to June 30, 2009, 75%, provided that, if the Leverage Ratio as of the last
day of such fiscal year is not greater than 2.5 to 1.0, the Applicable
Prepayment Percentage shall mean 50%; and (ii) for any fiscal year ending on or
after June 30, 2009, 50%, provided that (y) if the Leverage Ratio as of the last
day of such fiscal year is less than or equal to 2.50 to 1.00 and greater than
2.00 to 1.00, the Applicable Prepayment Percentage shall mean 25% and (z) if the
Leverage Ratio as of the last day of such fiscal year is less or equal to than
2.00 to 1.00, the Applicable Prepayment Percentage shall mean 0%.
“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Arrangers” shall have the meaning set forth in the First Restatement.
“Asset Sale” shall mean the sale, transfer or other disposition by Parent or any
Subsidiary of Parent of any asset or property to any Person other than Parent or
any Subsidiary of Parent (other than sales, transfers or other dispositions in
the ordinary course of business and sales of assets pursuant to Sections 8.2(g)
and 8.11) (including any sale and leaseback of assets and any sale of a mortgage
of real property held by Parent or any of its Subsidiaries as mortgagee) if the
assets subject thereto have an aggregate book value or sales price in excess of
$100,000 (it being understood that if said aggregate book value or sales price
exceeds $100,000, the entire Net Cash Proceeds of such Asset Sale or disposition
shall be deemed Net Cash Proceeds of such Asset Sale).
“Authorized Officer” shall mean any senior officer of Parent or OpCo, as the
case may be, designated as such in writing to the Administrative Agent by Parent
or OpCo, as the case may be, in each case to the extent reasonably acceptable to
the Administrative Agent.
“Available Amount” shall mean, on any date of determination, an amount equal to
the positive difference, if any, of:
(x) the sum of (i) the sum of the Borrowers’ Share of Excess Cash Flow for each
full fiscal year of Parent commencing with the fiscal year ending June 30, 2005
and completed at or prior to such time for which financial statements are
available plus (ii) aggregate amount of Equity Contributions at such time minus

 

50



--------------------------------------------------------------------------------



 



(y) the sum of (1) the greater of:
(A) the excess, if any, of (i) the aggregate amount of consideration given by
the Borrowers and their respective Subsidiaries at or prior to such time
(whether cash or property, as valued in good faith by the Board of Directors of
each Borrower, but excluding Earnout Payments), net of any return representing
return of capital of (but not return on) any such investment, in connection with
Permitted Business Acquisitions (excluding the Acquisition) made pursuant to
Section 8.6(j) (all such consideration referred to in this clause (i),
“Non-Earnout Consideration”) over (ii) $25,000,000, and
(B) the excess, if any, of (i) the sum of (I) the aggregate amount of
Non-Earnout Consideration given by the Borrowers and their respective
Subsidiaries at or prior to such time plus (II) the aggregate amount of Earnout
Payments made subsequent to the First Restatement Effective Date and obligations
in respect to future Earnout Payments to the extent of the then maximum amount
that the Borrowers and their respective Subsidiaries could be required to pay in
the future under agreements with respect thereto then in effect over (ii)
$30,000,000;
(2) the aggregate amount of payments made at or prior to such time to repurchase
shares of Series A Preferred pursuant to clause (x)(A) of Section 8.9(a)(iv),
(3) the aggregate amount of Equity Contributions used at or prior to such time
to repurchase shares of Series A Preferred pursuant to clause (y) of Section
8.9(a)(vii),
(4) the cumulative aggregate amount of Dividends made by Parent from and after
the Second Restatement Date pursuant to Section 8.9, and
(5) the cumulative aggregate cash consideration paid to all assigning Lenders by
the Credit Parties in respect of all Credit Party Loan Purchases made at or
prior to such time.
For the purpose of determining pursuant to Section 8.9(a)(vii), at any time, the
aggregate amount of Equity Contributions that have been utilized for permitted
uses of the Available Amount, such amount of Equity Contributions shall be the
excess, if any, of the sum of clauses (y)(1), (y)(2) and (y)(3) above at such
time over clause (x)(i) above at such time.
“Bankruptcy Code” shall have the meaning provided in Section 9.5.
“Barclays” shall mean Barclays Bank PLC.
“Borrowers” shall mean Parent and OpCo, jointly, severally and collectively.
“Borrower Assignment Agreement” shall mean a borrower assignment agreement
substantially in the form of Exhibit L.
“Borrower’s Share of Excess Cash Flow” shall mean, for any fiscal year of
Parent, the product of (A) Excess Cash Flow for such fiscal year multiplied by
(B) a percentage equal to 100% minus the Applicable Prepayment Percentage for
such fiscal year.

 

51



--------------------------------------------------------------------------------



 



“Borrowing” shall mean the incurrence of one Type of Loan pursuant to a single
Facility by either Borrower from all of the Lenders having Commitments with
respect to such Facility on a pro rata basis on a given date (or resulting from
conversions on a given date), having in the case of Eurodollar Loans the same
Interest Period; provided that ABR Loans incurred pursuant to Section 1.10(b)
shall be considered part of any related Borrowing of Eurodollar Loans.
“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized by law or other governmental actions to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank Eurodollar market.
“capital stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“Cancellation” shall mean any cancellation of Term Loans pursuant to
Section 12.4(e).
“Capital Lease” as applied to any Person shall mean any lease of (or arrangement
conveying the right to use) any property (whether real, personal or mixed) by
that Person as lessee which, in conformity with GAAP, is classified and
accounted for as a capital lease on the balance sheet of that Person.
“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of Parent or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP.
“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than six months from the date of acquisition, (ii) Dollar denominated demand or
time deposits, certificates of deposit and bankers’ acceptances of (x) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (y) any bank whose short-term commercial paper rating
from Standard & Poor’s Ratings Service or its successor or assign which remains
in the business of rating creditworthiness of commercial paper (“S&P”) is at
least A-1 or the equivalent thereof or from Moody’s Investors Service or its
successor or assign which remains in the business of rating creditworthiness of
commercial paper (“Moody’s”) is at least P-1 or the equivalent thereof (any such
bank, an “Approved Lender”), in each case with maturities of not more than six
months from the date of acquisition, (iii) commercial paper issued by any Lender
or Approved Lender or by the parent company of any Lender or Approved Lender and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within six months after the date of
acquisition and (iv) money market funds that (x) comply with the criteria set
forth in SEC Rule 2a-7 under the ICA, (y) are rated at least AA+ by S&P and at
least, Aa1 by Moody’s and (z) have portfolio assets of at least $5,000,000,000.

 

52



--------------------------------------------------------------------------------



 



“Cash Interest Coverage Ratio” shall mean for any period the ratio of
Consolidated EBITDA for such period to Consolidated Cash Interest Expense for
such period.
“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, was a Lender or a Lender Affiliate, in its capacity
as a party to such Cash Management Agreement.
“Cash Proceeds” shall mean, with respect to any Asset Sale or any Recovery
Event, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise issued in connection with such Asset Sale or
Recovery Event, other than the portion of such deferred payment constituting
interest, but only as and when so received) received by Parent and/or any
Subsidiary from such Asset Sale or Recovery Event.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
“Change of Control” shall mean and include (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), excluding members of the LGB Group,
shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rule 13(d)(3) and
13(d)(5) of the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of Parent; or (ii) Parent shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
capital stock of OpCo; or (iii) OpCo shall issue any capital stock (or any
security convertible into any of its capital stock) which is not pledged to the
Administrative Agent for the benefit of the Lenders; or (iv) a “Change of
Control” under the Series A Preferred.
“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Second Restatement
Effective Date and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
“Collateral” shall mean all of the Collateral as defined in each of the Security
Documents.
“Commitment” shall mean, with respect to each Lender, such Lender’s Term
Commitment and Revolving Commitment and, in the case of Barclays, the Swingline
Commitment.
“Commitment Fee” shall have the meaning provided in Section 3.1(a).

 

53



--------------------------------------------------------------------------------



 



“Consolidated Capital Expenditures” shall mean, for any period and with respect
to Parent, the aggregate of all expenditures by Parent and its Subsidiaries for
the acquisition or leasing (pursuant to a Capital Lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of Parent and its Subsidiaries plus consulting fees
and related expenses, excluding (a) any such expenditure to the extent made with
the proceeds of any sale of fixed or capital assets, so long as such proceeds
are so applied within twelve months of such sale, (b) any such expenditure made
to restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds or
condemnation awards relating to any such damage, loss, destruction or
condemnation, (c) all such expenditures in connection with Permitted Business
Acquisitions and (d) any such expenditures made in connection with any Qualified
Sale/Leaseback Transaction. For the purpose of this definition, the purchase
price of equipment which is purchased simultaneously with the trade-in of
existing equipment owned by Parent or any of its Subsidiaries shall be included
in Consolidated Capital Expenditures only to the extent of the gross amount of
such purchase price less the credit granted by the seller of such equipment for
such equipment being traded in at such time.
“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense, but excluding, however, interest expense not payable in cash.
“Consolidated Current Assets” shall mean, at a particular date, with respect to
any Person, all amounts (other than cash and Cash Equivalents) which would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of such Person and its
Subsidiaries at such date.
“Consolidated Current Liabilities” shall mean, at a particular date, with
respect to any Person, all amounts which would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of such Person and its Subsidiaries at such date,
but excluding (a) the current portion of any Consolidated Total Funded Debt
(including Term Loans) of such Person and its Subsidiaries, (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swing Line Loans to the extent otherwise included therein and (c) any current
portion of deferred taxes.
“Consolidated EBITDA” shall mean, for any period, (a) Consolidated Net Income of
such Person for such period, plus, without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (i) total income tax expense, (ii) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (iii) depreciation and amortization expense,
(iv) amortization of intangibles (including, but not limited to, goodwill),
capitalized consulting fees and organization costs, (v) any extraordinary
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business), (vi) any non-cash
compensation and related expenses, (vii) other non-cash charges reducing
Consolidated Net Income (excluding any such non-cash charge to the extent that
it represents an accrual or reserve for potential cash charge in any future
period or amortization of a prepaid cash charge that was paid in a prior
period), (viii) expenses attributable to any step-up in the value of inventory
as a result of the application of purchase accounting in connection with any
acquisition or recapitalization (including the Recapitalization) or as a result
of any LIFO adjustment, (ix) any contingent or deferred payments (including
Earnout Payments, noncompete payments and consulting payments) made to sellers
in Permitted Business Acquisitions, (x) any payment of fees owing to LGB and/or
its Affiliates permitted pursuant to Section 8.10, (xi) non-cash write-offs
(including write-offs of goodwill, but excluding provisions for restructuring
charges), (xii) any nonrecurring charge or expense arising in connection with
the Tranche C Term Loans and any of the transactions contemplated by Section 8.9

 

54



--------------------------------------------------------------------------------



 



(a)(viii), the Recapitalization or the Acquisition and the transactions
contemplated thereby, including the incurrence of the Loans hereunder
(including, without limitation, fees and expenses in connection with the
financing of the Recapitalization or the Acquisition (including consulting
fees)), (xiii) reasonable fees and expenses incurred in connection with the
Sixth Amendment and the transactions contemplated thereby and (xiv) reasonable
fees and expenses incurred in connection with a Permitted Business Acquisition,
and minus any extraordinary income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business), (xv) any expense due to any Deferred Compensation Liability during
such period to the extent that such expense is included in the income statement
of Parent and its Subsidiaries for such period, (xvi) non-cash charges related
to or caused by the Pike Holdings 2005 Employee Stock Purchase Plan and
(xvii) any nonrecurring charge or expense incurred in connection with the IPO
and the Reincorporation Merger (including, without limitation, the expenses
identified in the registration statement filed with the SEC in connection with
the IPO) whether or not consummated, minus (b) other non-cash gains increasing
Consolidated Net Income for such period (excluding any such non-cash gain to the
extent it represents the reversal of an accrual or reserve for potential cash
gain in any prior period).
Notwithstanding the foregoing, (1) for purposes of calculating the Cash Interest
Coverage Ratio and the Leverage Ratio as of the last day of any fiscal quarter
in any Test Period occurring during the twelve consecutive months following the
Acquisition or a Permitted Business Acquisition, Consolidated EBITDA shall be
calculated for the relevant Test Period as if (i) the Acquisition or such
Permitted Business Acquisition, as the case may be, had been consummated and
(ii) the cost savings expected, in the good faith judgment of the management of
Parent at such time, had been achieved, in each case, on the first day of such
Test Period; and (2) any gain in connection with a Credit Party Loan Purchase
permitted pursuant to Section 12.4(e) shall be considered a non-cash gain and
will not increase the amount of Consolidated EBITDA.
“Consolidated Interest Expense” shall mean, for any period, total interest
expense determined in accordance with GAAP net of interest income and, without
duplication, receipts under Interest Rate Agreements (including that
attributable to Capital Leases in accordance with GAAP) of Parent and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Parent and its Subsidiaries, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, but excluding, however, any
amortization of deferred financing costs and any costs paid in connection with
the establishment of Interest Rate Agreements (whether paid at inception or on a
delayed basis).
“Consolidated Net Income” shall mean for any period, the net income (or loss) of
Parent and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided that there
shall be excluded (i) the income (or loss) of any Person (other than Parent or
Subsidiaries of Parent) in which any other Person (other than either Borrower or
any of their respective Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually received by Parent or
any of its Subsidiaries by such Person during such period and (ii) the income of
any Subsidiary of either Borrower to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.
“Consolidated Total Funded Debt” shall mean, as at any date of determination,
the aggregate stated balance sheet amount of all Indebtedness (other than
Indebtedness described in clauses (f) (other than in respect of (i) drawings
under any letter of credit to the extent not reimbursed within two Business Days
after the date thereof and (ii) acceptance facilities) and (g) of the definition
of Indebtedness), of Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and, in the case of the Borrowers, Indebtedness in
respect of the Loans.

 

55



--------------------------------------------------------------------------------



 



“Consolidated Working Capital” shall mean the excess of Consolidated Current
Assets over Consolidated Current Liabilities.
“Contingent Obligations” shall mean as to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit) to induce
the creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Contingent Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Contingent Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrowers in good
faith.
“Credit Documents” shall mean this Agreement, the Notes and the Security
Documents.
“Credit Event” shall mean and include the making of a Loan or the issuance of a
Letter of Credit.
“Credit Party” shall mean Parent, OpCo and each Subsidiary Guarantor.
“Credit Party Loan Purchase” shall mean any purchase of Term Loans by any Credit
Party in accordance with Section 12.4(e).
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Deferred Compensation Agreement” shall mean any agreement providing for the
payment of Profit Sharing Interest or Minority Interest to the related holder
thereof, including any Employment Agreement Amendment and any Pike Employment
Agreement.

 

56



--------------------------------------------------------------------------------



 



“Deferred Compensation Liability” shall mean OpCo’s obligation to pay Profit
Sharing Interest or Minority Interest to the related holder thereof pursuant to
a Deferred Compensation Agreement.
“Deferred Compensation Plan” shall mean the Amended and Restated Pike Electric,
Inc. Officers’ Deferred Compensation Plan, effective January 1, 2000, for
officers and employees of OpCo and its Subsidiaries, as such plan is in effect
on the Original Borrowing Date without giving effect to any amendments,
supplements or other modifications thereto that are materially adverse to the
interests of the Lenders (it being understood that any amendment thereto that
permits the early termination of such Plan shall not be deemed to be materially
adverse to the interests of the Lenders).
“Dividends” shall have the meaning provided in Section 8.9.
“Documents” shall mean, collectively, (a) the Credit Documents and (b) the
Acquisition Documents.
“Dollars” and “$” shall mean dollars in lawful currency of the United States.
“Domestic Subsidiary” shall mean each Subsidiary of Parent other than the
Foreign Subsidiaries.
“Earnout Payments” shall mean payments made by a Credit Party under a
contractual arrangement entered into with a seller in connection with a
Permitted Business Acquisition as part of the consideration given to such seller
for such Permitted Business Acquisition where the amounts of such payments are
based upon, and are dependent upon, the business acquired pursuant to such
Permitted Business Acquisition achieving meaningful revenue, earnings or other
performance target levels agreed upon in good faith by such Credit Party and
such seller.
“Employment Agreement Amendments” shall be the Employment Agreement Amendments
as defined in, and entered into in connection with, the Acquisition Agreement.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued, or any written approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials arising from alleged injury
or threat of injury to health, safety or the environment.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
health, safety or Hazardous Materials, including, without limitation, CERCLA;
RCRA; the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251 et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq. and any applicable
state and local or foreign counterparts or equivalents.

 

57



--------------------------------------------------------------------------------



 



“Equity Contributions” shall mean, at any time, all equity contributions to
Parent and by Parent to OpCo made at any time after the Original Borrowing Date
through such time (other than equity contributions made pursuant to
Section 5.1(g)(iii) and equity contributions consisting of the purchase of
shares by management as described in Section 8.9(a)(ii)).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the Second
Restatement Effective Date and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with a Credit Party or a Subsidiary of a Credit Party would be
deemed to be a “single employer” within the meaning of Section 414 of the Code.
“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the rates (expressed as
a decimal) of the maximum reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by a member bank of such System.
“Eurodollar Base Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum equal to the rate at
which Barclays is offered Dollar deposits at or about 10:00 A.M., New York City
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where the eurodollar and foreign currency and
exchange operations in respect of its Eurodollar Loans are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of its Eurodollar
Loan to be outstanding during such Interest Period.
“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/16th
of 1%):
Eurodollar Base Rate
 
1.00 — Eurocurrency Reserve Requirements
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans the
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).
“Event of Default” shall have the meaning provided in Section 9.

 

58



--------------------------------------------------------------------------------



 



“Excess Cash Flow” shall mean, for any fiscal year, the excess of (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges deducted in arriving at such
Consolidated Net Income, (iii) the amount of returned surplus assets of any Plan
during such period to the extent not included in arriving at such Consolidated
Net Income, (iv) decreases in Consolidated Working Capital of Parent and its
Subsidiaries for such period, and (v) any net amounts received by Parent and its
Subsidiaries in settlement of, or in payment of any judgments resulting from,
legal proceedings with respect to Parent or any such Subsidiary during such
fiscal year over (b) the sum, without duplication, of (i) an amount equal to the
amount of all non-cash credits included in arriving at such Consolidated Net
Income, (ii) the aggregate amount actually paid by Parent and its Subsidiaries
in cash during such period on account of Consolidated Capital Expenditures
(determined without regard to clauses (a), (b), (c) and (d) of the definition of
“Consolidated Capital Expenditures”), Permitted Business Acquisitions and the
Acquisition (reduced by the principal amount of Indebtedness incurred in
connection with such expenditures and, reduced, in the case of Consolidated
Capital Expenditures, by the amount of such expenditures constituting
application of insurance proceeds or proceeds of sales of assets in connection
with the replacement of such assets, except to the extent that clause (a) of
this definition includes a corresponding amount directly attributable to such
insurance proceeds or such sales) and Deferred Compensation Liabilities,
(iii) the aggregate amount of all prepayments of Revolving Loans to the extent
of accompanying permanent reductions of the Total Revolving Commitments and all
payments or prepayments of the Term Loans during such period pursuant to
Sections 4.2(a)(ii) or (iii) (to the extent that clause (a) of this definition
includes a corresponding amount directly attributable to the event giving rise
to such mandatory prepayment, in the case of Section 4.2(a)(iii)), (iv) the
aggregate amount of all repayments during such period of Capitalized Lease
Obligations of Parent and its Subsidiaries (other than any portion thereof
allocable to Consolidated Cash Interest Expense) and all repayments during such
period of the principal of Indebtedness of Parent and its Subsidiaries (other
than (x) under this Agreement and (y) in respect of any revolving credit
facility to the extent there is not an equivalent reduction in commitments
thereunder), (v) increases in Consolidated Working Capital of Parent and its
Subsidiaries for such period, (vi) an amount equal to the aggregate net non-cash
gain on the sale, lease, transfer or other disposition of assets by Parent and
its Subsidiaries during such period (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (vii) costs paid in cash during such period in
connection with the establishment of Interest Rate Agreements but not deducted
in determining Consolidated Net Income in such period, and (viii) cash
expenditures of Parent during such period pursuant to Section 8.9(a)(ii) (less
the amount of cash received by Parent during such period from the sale of shares
of Parent Common Stock to or for the benefit of management investors) and
Section 8.10(i) hereof and (ix) the aggregate amount of cash reserves securing
letters of credit or bonds pursuant to Section 8.3(l) on the last day of such
fiscal year. For the avoidance of doubt, in no case will any amounts expended in
connection with any Credit Party Loan Purchase be deducted in calculating Excess
Cash Flow.
“Existing Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.
“Existing Indebtedness” shall have the meaning provided in Section 8.4(d).
“Existing Term Loans” shall mean the “Term Loans” as defined in the Existing
Credit Agreement.
“Expiration Date” shall mean the earlier to occur of (i) July 1, 2004 and
(ii) the date of termination (taking into account any extensions thereof) of the
Acquisition Agreement.
“Facility” shall mean any of the credit facilities established under this
Agreement, i.e., the Tranche B Term Facility, the Tranche C Term Facility, the
Revolving Facility or the Swingline Facility.
“Federal Project Cash Flow Amount” shall have the meaning provided in the
Acquisition Agreement.

 

59



--------------------------------------------------------------------------------



 



“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.1.
“Final Maturity Date” shall mean the collective reference to the Tranche B Term
Facility Final Maturity Date, the Tranche C Term Facility Final Maturity Date
and the Revolving Facility Final Maturity Date.
“First Amendment” shall mean the First Amendment, dated as of December 10, 2004,
to the Credit Agreement.
“First Amendment Effective Date” shall mean the date upon which all conditions
precedent specified in Section 4 of the First Amendment shall have been
satisfied, which date is December 10, 2004.
“First Restatement” shall have the meaning provided in the Recitals to this
Agreement.
“First Restatement Effective Date” shall mean the date on which the First
Restatement became effective in accordance with its terms.
“Foreign Subsidiary” shall mean each Subsidiary of Parent incorporated or
organized, and doing business, in a jurisdiction other than the United States or
any state or territory thereof.
“Fronting Fee” shall have the meaning provided in Section 3.1(c).
“Fuel Hedge Agreements” shall mean all swap, cap, collar, floor, future or
option agreements or other similar arrangements or agreements, each of which is
for the purpose of hedging the price of diesel fuel related to the operations of
the Borrowers and their respective Subsidiaries and not for speculative
purposes.
“Fuel Hedge Provider” shall mean any Person that, at the time it enters into a
Fuel Hedge Agreement with a Borrower, was a Lender or a Lender Affiliate, in its
capacity as a party to such Fuel Hedge Agreement.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession, as in effect from time to time; it being
understood and agreed that determinations in accordance with GAAP for purposes
of Section 8, including defined terms as used therein, are subject (to the
extent provided therein) to Section 12.7(a).
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining government.
“Guarantee and Collateral Agreement” shall mean the Second Amended and Restated
Guarantee and Collateral Agreement substantially in the form of Exhibit H, as
modified, amended or supplemented from time to time in accordance with the terms
thereof and hereof.
“Guaranties” shall mean the guaranties provided by Parent and the Subsidiary
Guarantors pursuant to the Guarantee and Collateral Agreement.

 

60



--------------------------------------------------------------------------------



 



“Guarantor” shall mean each of Parent and the Subsidiary Guarantors.
“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contains
polychlorinated biphenyls, and radon gas and (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law.
“Hedge Agreements” shall mean all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.
“ICA” shall have the meaning provided in Section 6.7.
“Indebtedness” of any Person shall mean without duplication (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 60 days incurred in the ordinary course of such Person’s
business and other than obligations under deferred compensation plans, including
the Deferred Compensation Liability), excluding any obligations in respect of
Earnout Payments and any other contingent obligations with respect to any
deferred payments in connection with the Recapitalization, the Acquisition or
any Permitted Business Acquisitions, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capitalized Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person as an account party to reimburse any
bank or other Person under acceptance, letter of credit or similar facilities,
(g) all obligations of such Person to purchase, redeem, retire or otherwise
acquire for value any capital stock of such Person or any warrants, rights or
options to acquire such capital stock other than such repurchases from former
directors, officers or employees made pursuant to the Shareholders’ Agreement,
the Pike Holdings 2005 Employee Stock Purchase Plan or stock option agreements,
(h) all Contingent Obligations of such Person in respect of Indebtedness of a
primary obligor, (i) all Indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness and (j) for the purposes of Section 8.4 and Section 9.4
only, all obligations of such Person in respect of Hedge Agreements, Cash
Management Agreements and Fuel Hedge Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefore.
“Interest Period” with respect to any Loan shall mean the interest period
applicable thereto, as determined pursuant to Section 1.9.
“Interest Rate Agreement” shall mean any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates.

 

61



--------------------------------------------------------------------------------



 



“IPO” shall be as defined in the recitals to the Second Amendment.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Credit Party be considered to be a
Joint Venture.
“Leasehold” of any Person means all of the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” shall have the meaning provided in the first paragraph of this
Agreement.
“Lender Affiliate” shall mean (a) any Affiliate of any Lender, (b) any Person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.
“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any incurrence of Revolving Loans or to
fund its portion of any unreimbursed payment under Section 2.4(c) or (ii) a
Lender having notified the Administrative Agent and/or the applicable Borrower
that it does not intend to comply with its obligations under Section 1.1 or
under Section 2.4(c), in the case of either (i) or (ii) as a result of the
appointment of a receiver or conservator with respect to such Lender at the
direction or request of any regulatory agency or authority.
“Letter of Credit” shall have the meaning provided in Section 2.1(a)
“Letter of Credit Fee” shall have the meaning provided in Section 3.1(b).
“Letter of Credit Issuer” shall mean and include Barclays or, at the option of
Barclays, any affiliate of Barclays.
“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.
“Letter of Credit Request” shall have the meaning provided in Section 2.2(a).
“Leverage Ratio” shall mean at any date the ratio of Consolidated Total Funded
Debt at such date to Consolidated EBITDA for the four consecutive fiscal
quarters ending on or immediately preceding such date.
“LGB” shall mean Lindsay Goldberg & Bessemer L.P., a Delaware limited
partnership.
“LGB Group” shall mean LGB Pike LLC, LGB Pike II LLC and (a) any Affiliate of
LGB Pike LLC or LGB Pike II LLC (collectively, the “LGB Pike LLC Affiliates”),
(b) any officer or employee of LGB Pike LLC, LGB Pike II LLC or any LGB Pike LLC
Affiliate (collectively, the “LGB Pike LLC Associates”), (c) the heirs,
executors, administrators, testamentary trustees, legatees or beneficiaries of
any LGB Pike LLC Associate and (d) a trust, the beneficiaries of which, or a
corporation or partnership, the stockholders or general or limited partners of
which, include only LGB Pike LLC, LGP Pike II LLC, LGB Pike LLC Affiliates, LGB
Pike LLC Associates, their spouses, their lineal descendants and any other
members of their families.

 

62



--------------------------------------------------------------------------------



 



“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).
“Loan” shall have the meaning provided in Section 1.1.
“Management Advisory Agreement” shall mean the Management Advisory Services
Agreement, dated as of April 18, 2002, as amended as of July 1, 2004, between
Goldberg Lindsay & Co. LLC and OpCo.
“Mandatory Borrowing” shall have the meaning provided in Section 1.1(c).
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or financial condition of Parent and its
Subsidiaries taken as a whole, after giving effect to the Acquisition, (b) the
Acquisition and the financing contemplated hereby or (c) the validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
“Material Subsidiary” shall mean and include, at any time, any Subsidiary of
Parent that (x) has assets at such time comprising 5% or more of the
consolidated assets of Parent or (y) had net income in the then most recently
ended fiscal year of Parent comprising 5% or more of the consolidated net income
of the Borrowers for such fiscal year and shall in any event include (x) the
Borrowers and (y) any other Subsidiary of Parent that at such time would
constitute a “Significant Subsidiary” as defined in SEC Rule 1-02 promulgated
under SEC Regulation S-X, as amended or any replacement rule.
“Merger Sub” shall be as defined in the recitals to the Second Amendment.
“Minimum Borrowing Amount” shall mean (i) for ABR Loans, $500,000 or a whole
multiple in excess thereof (ii) for Eurodollar Loans, $1,000,000 or a whole
multiple in excess thereof and (iii) for Swingline Loans, $100,000 or a whole
multiple of $25,000 in excess thereof.
“Minority Interest” shall have the meaning provided in the Acquisition
Agreement.
“Mortgage” shall have the meaning provided in Section 7.12(b).
“Mortgaged Properties” shall mean the Real Properties listed on Annex 1.1B, as
to which the Administrative Agent for the benefit of the Lenders shall be
granted a Lien pursuant to the Mortgages.
“Net Cash Proceeds” shall mean, with respect to any Asset Sale, Recovery Event
or Qualified Sale/Leaseback Transaction, the Cash Proceeds resulting therefrom
net of expenses of sale or recovery (including, without limitation, reasonable
and documented attorneys’, accountants’, other advisors’ and banking and
investment banking fees, environmental and solvency related fees, all legal,
title and recording tax expenses, commissions and other fees and expenses
incurred, and all Federal, state, provincial, foreign and local taxes paid or
reasonably estimated to be payable, as a consequence of such Asset Sale,
Recovery Event or Qualified Sale/Leaseback Transaction and the payment of
principal, premium and interest of Indebtedness secured by the asset which is
the subject of the Asset Sale, Recovery Event or Qualified Sale/Leaseback
Transaction and required to be, and which is, repaid under the terms thereof as
a result of such Asset Sale, Recovery Event or Qualified Sale/Leaseback
Transaction (other than any Lien in favor of the Administrative Agent for the
benefit of the Lenders), and incremental income taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).

 

63



--------------------------------------------------------------------------------



 



“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.
“Notes” shall be a collective reference to any promissory notes evidencing the
Loans.
“Notice of Borrowing” shall have the meaning provided in Section 1.3.
“Notice of Conversion” shall have the meaning provided in Section 1.6.
“Notice Office” shall mean the office of the Administrative Agent at 200 Park
Avenue, New York, New York or such other office as the Administrative Agent may
designate to the Borrowers from time to time.
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
either Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrowers to the Administrative Agent or to any Lender (or,
in the case of Specified Hedge Agreements, Specified Fuel Hedge Agreements or
Specified Cash Management Agreements, any Lender Affiliate) whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Credit Document, the Letters of Credit, any Specified Hedge
Agreement, Specified Fuel Hedge Agreement or any Specified Cash Management
Agreement whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrowers pursuant hereto) or otherwise.
“Original Borrowing Date” shall mean April 18, 2002.
“Original Credit Agreement” shall mean that certain Credit Agreement, dated as
of April 18, 2002, among Parent, OpCo, the Lenders party thereto and the
Administrative Agent.
“Parent” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the successor to Parent pursuant to the
Reincorporation Merger.
“Parent Common Stock” shall mean the common stock of Parent.
“Participant” shall have the meaning provided in Section 2.4(a).
“Payment Office” shall mean the office of the Administrative Agent at 200 Park
Avenue, New York, New York or such other office as the Administrative Agent may
designate to the Borrowers from time to time.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

64



--------------------------------------------------------------------------------



 



“Permitted Business Acquisition” shall mean any acquisition by either Borrower
or any of their respective Subsidiaries of all or substantially all the assets
of, or shares or other equity interests in, a Person or division or line of
business of a Person or other significant assets of a Person (other than
inventory, leases, materials and equipment in the ordinary course of business)
if immediately after giving effect thereto: (a) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (b) all
transactions related thereto shall be consummated in all material respects in
accordance with applicable laws, (c) at least 90% of the capital stock of any
acquired or newly formed corporation, partnership, association or other business
entity are owned directly by either Borrower or a Domestic Subsidiary and all
actions required to be taken, if any, with respect to such acquired or newly
formed subsidiary under Section 7.12 shall have been taken, (d) no Material
Adverse Effect would be likely to result therefrom and (e)(i) Parent shall be in
compliance, on a pro forma basis after giving effect to (A) such acquisition or
formation and (B) the cost savings expected, in the good faith judgment of the
management of Parent at such time, to be achieved during the relevant period for
testing such compliance, with the covenants contained in Sections 8.13 and 8.14
recomputed as at the last day of the most recently ended fiscal quarter of
Parent as if such acquisition had occurred on the first day of each relevant
period for testing such compliance and the savings had been achieved on the
first day of such relevant period, and Parent shall have delivered to the
Administrative Agent an officers’ certificate to such effect, together with all
relevant financial information for such subsidiary or assets (to the extent
reasonably available), and (ii) after giving effect to such transaction, any
acquired or newly formed subsidiary shall not be liable for any Indebtedness
(except for Indebtedness permitted by Section 8.4).
“Permitted Letter of Credit Facility” shall mean a letter of credit facility
providing for the issuance of cash collateralized letters of credit to Parent or
OpCo which letter of credit facility may be secured as permitted pursuant to
Section 8.3(p).
“Permitted Liens” shall mean all Liens permitted pursuant to Section 8.3.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
“Pike Employment Agreements” shall be the Pike Employment Agreements as defined
in, and entered into in connection with, the Acquisition Agreement.
“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) a Credit Party, a Subsidiary of a
Credit Party or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which a Credit Party, a Subsidiary of a
Credit Party or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan. For the avoidance of doubt, the Deferred
Compensation Agreements, individually and in the aggregate, and the Deferred
Compensation Liability shall not constitute a Plan or Plans.
“Pledged Securities” shall mean all the Pledged Securities as defined in the
Guarantee and Collateral Agreement.
“Profit Sharing Interest” shall have the meaning provided in the Acquisition
Agreement.
“Qualified Sale/Leaseback Transactions” shall mean sale-leaseback transactions
involving the fleet of commercial vehicles, any Real Property owned by either
Borrower or any Subsidiary (other than any such transaction entered into to
acquire any such assets of a type described in Section 8.11(a)), provided that
(i) the consideration received by either Borrower or any Subsidiary in
connection therewith shall consist solely of cash in an amount not less than the
fair market value of the assets sold, (ii) the Net Cash Proceeds of any such
sale shall be applied as and to the extent required by Section 4.2(a)(iii)
(provided that the Borrowers shall have no right to make a Reinvestment Election
with respect thereto) and (iii) the resulting lease shall be permitted by
Section 8.4(l) or 8.7, as the case may be.

 

65



--------------------------------------------------------------------------------



 



“RCRA” shall mean the Resource Conservation and Recovery Act, as amended, 42
U.S.C. § 6901 et seq.
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recapitalization” shall mean the recapitalization of Parent and OpCo pursuant
to the terms of the Recapitalization Agreement.
“Recapitalization Agreement” shall mean the Recapitalization and Investment
Agreement dated March 15, 2002 (as amended by the Amendment Agreement and
Consent, dated as of April 11, 2002), among LGB Pike LLC, LGB Acquisition Corp.,
OpCo, Parent, Pike Merger Sub, Inc., Joe B. Pike, as Shareholder Representative,
and the stockholders of OpCo named therein.
“Recapitalization Documents” shall mean the Recapitalization Agreement and all
other documents entered into or delivered by Parent or any of its Subsidiaries
in connection with the Recapitalization Agreement.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of Parent and/or any of its Subsidiaries.
“Red Simpson” shall mean Red Simpson, Inc., a Louisiana corporation.
“Register” shall have the meaning set forth in Section 12.4(d).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
“Reimbursement Obligation” shall mean the obligation of the Borrowers to
reimburse the Issuing Lender pursuant to Section 2.3 for amounts drawn under
Letters of Credit.
“Reincorporation” shall be as defined in the recitals to the Second Amendment.
“Reincorporation Merger” shall be defined in the recitals to the Second
Amendment.
“Reinvestment Assets” shall mean any assets to be employed in the business of
the Borrowers and their respective Subsidiaries.
“Reinvestment Election” shall have the meaning provided in Section 4.2(a)(iii).

 

66



--------------------------------------------------------------------------------



 



“Reinvestment Notice” shall mean a written notice signed by an Authorized
Officer of either Borrower stating that such Borrower, in good faith, intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to purchase, construct or otherwise acquire
Reinvestment Assets as provided in Section 4.2(a)(iii).
“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Election, the amount, if any, on the Reinvestment Prepayment Date relating
thereto by which (a) the Anticipated Reinvestment Amount in respect of such
Reinvestment Election exceeds (b) the aggregate amount thereof expended by
either Borrower and its Subsidiaries to acquire Reinvestment Assets as provided
in Section 4.2(a)(iii).
“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Election, the earliest of (i) the date, if any, upon which the Administrative
Agent, on behalf of the Required Lenders, shall have delivered a written
termination notice with respect to such Reinvestment Election to the Borrowers,
provided that such notice may only be given while an Event of Default exists,
(ii) the date occurring one year after such Reinvestment Election if the related
reinvestment in Reinvestment Assets has not been completed by such date and
(iii) the date on which the Borrowers shall have determined not to, or shall
have otherwise ceased to, proceed with the purchase, construction or other
acquisition of Reinvestment Assets with the related Anticipated Reinvestment
Amount.
“Reinvestment Test” shall be satisfied if no Default or Event of Default then
exists.
“Replaced Lender” shall have the meaning provided in Section 1.13.
“Replacement Lender” shall have the meaning provided in Section 1.13.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30-day notice requirement has not been
waived by the PBGC.
“Repurchase Triggering Event” shall have the meaning provided in
Section 8.9(a)(ii).
“Required Lenders” shall mean Non-Defaulting Lenders whose outstanding Term
Loans (or, if prior to the First Restatement Effective Date, Term Commitments),
and Revolving Commitments (or, if after the Total Revolving Commitment has been
terminated, Total Revolving Extensions of Credit) constitute at least a majority
of the sum of (i) the total outstanding Term Loans of Non-Defaulting Lenders
(or, if prior to the First Restatement Effective Date, the Total Term
Commitment) and (ii) the Total Revolving Commitment less the aggregate Revolving
Commitments of Defaulting Lenders (or, if after the Total Revolving Commitment
has been terminated, the Total Revolving Extensions of Credit of Non-Defaulting
Lenders)
“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Revolving Commitment” shall mean, with respect to each Lender, (x) the amount
set forth opposite such Lender’s name in Annex 1.1A hereto directly below the
column entitled “Revolving Commitment”, as the same may be reduced from time to
time pursuant to Section 3.2, 3.3 and/or Section 9 or (y) adjusted from time to
time as a result of assignments to or from such Lender pursuant to Section 12.4.

 

67



--------------------------------------------------------------------------------



 



“Revolving Extensions of Credit” shall mean as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the Letter of Credit Outstandings then outstanding and
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
“Revolving Facility” shall mean the Facility evidenced by the Total Revolving
Commitment.
“Revolving Facility Final Maturity Date” shall mean July 1, 2012 or, if earlier,
the date on which the Revolving Commitments are terminated pursuant to Section 9
hereof.
“Revolving Lender” shall mean each Lender that has a Revolving Commitment or
that holds Revolving Loans. For the avoidance of doubt, as of the Second
Restatement Effective Date the Revolving Lenders shall include pre-existing
Revolving Lenders as well as certain Persons who shall become Revolving Lenders
as of the Second Restatement Effective Date pursuant to an assignment and
joinder agreement that was effective as of the Second Restatement Effective
Date.
“Revolving Loan” shall have the meaning provided in Section 1.1(b).
“Revolving Percentage” shall mean at any time for each Lender with a Revolving
Commitment, the percentage obtained by dividing such Lender’s Revolving
Commitment by the Total Revolving Commitment or, at any time after the Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate amount of the Total Revolving Extensions of Credit
then outstanding.
“Scheduled Repayment” shall mean the Tranche B Term Loan Scheduled Repayment or
the Tranche C Term Loan Scheduled Repayment, as applicable.
“SEC” shall have the meaning provided in Section 7.1(f).
“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.
“Second Amendment” shall mean the Second Amendment, dated as of June 29, 2005,
to the Credit Agreement.
“Second Amendment Effective Date” shall mean the date upon which all conditions
precedent specified in Section 2 of the Second Amendment shall have been
satisfied, which date is June 29, 2005.
“Second Restatement Effective Date” shall have the meaning provided in
Section 12.10.
“Security Documents” shall mean the Guarantee and Collateral Agreement, each
Mortgage, and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Credit Party under any Credit Document.

 

68



--------------------------------------------------------------------------------



 



“Sellers” shall mean Mick Dubea 2003 Grantor Retained Annuity Trust, John
Charles Simpson 2003 Grantor Retained Annuity Trust for John, Jr., John Charles
Simpson 2003 Grantor Retained Annuity Trust for Angela, Simeon A. Thibeaux, Jr.,
Mick J. Dubea and John C. Simpson.
“Series A Preferred” shall mean the Series A Preferred Stock of Parent, par
value $.01 per share, issued in connection with the Recapitalization.
“Sixth Amendment” shall mean that certain Sixth Amendment and Restatement
Agreement, dated as of July 29, 2009 among Parent, OpCo, the Guarantors, the
Lenders party thereto and the Administrative Agent.
“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Credit Party and any Cash Management Bank, in
each case solely to the extent that the obligations in respect of such Cash
Management Agreement are not cash collateralized or otherwise secured (other
than pursuant to the Credit Documents); provided that the aggregate principal or
notional amount of Obligations under all Specified Cash Management Agreements
shall not exceed $7,000,000 at any time outstanding.
“Specified Fuel Hedge Agreement” shall mean any Fuel Hedge Agreement entered
into by and between either Borrower and any Fuel Hedge Provider.
“Specified Hedge Agreement” shall mean any Hedge Agreement entered into by
either Borrower and any Lender or Lender Affiliate (or any Person that was a
Lender or Lender Affiliate at the time such Hedge Agreement was entered into by
the parties).
“Stated Amount” of each Letter of Credit shall mean the maximum available to be
drawn thereunder (regardless of whether any conditions for drawing could then be
met).
“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of Parent, including OpCo.
“Subsidiary Guarantor” shall mean any Subsidiary of Parent or OpCo which is a
party to the Guarantee and Collateral Agreement.
“Swingline Commitment” shall mean $10,000,000.
“Swingline Expiry Date” shall mean the date which is one Business Day prior to
the Revolving Facility Final Maturity Date.
“Swingline Facility” shall mean the Facility evidenced by the Swingline
Commitment.
“Swingline Lender” shall mean Barclays.
“Swingline Loan” shall have the meaning provided in Section 1.1(c).

 

69



--------------------------------------------------------------------------------



 



“Taxes” shall have the meaning provided in Section 4.4.
“Term Commitment” shall mean, with respect to each Lender, the sum of such
Lender’s Tranche B Term Commitment and Tranche C Term Commitment.
“Term Facilities” shall be a collective reference to the Tranche B Term Facility
and the Tranche C Term Facility.
“Term Loans” shall be a collective reference to Tranche B Term Loans and Tranche
C Term Loans.
“Termination Fee” shall mean the fee in the aggregate amount of $4,000,000 which
OpCo intends to pay to LGB to terminate the Management Advisory Services
Agreement.
“Test Period” shall mean for any determination the four consecutive fiscal
quarters of Parent (taken as one accounting period) then last ended.
“Total Commitment” shall mean the sum of the Total Term Commitment and the Total
Revolving Commitment.
“Total Revolving Commitment” shall mean the sum of the Revolving Commitments of
each of the Lenders. On the Second Restatement Effective Date, the Total
Revolving Commitment equals $115,000,000.
“Total Revolving Commitment Excess Amount” shall have the meaning provided in
Section 4.2(a)(i).
“Total Revolving Extensions of Credit” shall mean at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Total Term Commitment” shall mean the sum of the Term Commitments of each of
the Lenders.
“Total Unutilized Revolving Commitment” shall mean, at any time, (i) the Total
Revolving Commitment at such time less (ii) the sum of the aggregate principal
amount of all Revolving Loans at such time plus the Letter of Credit
Outstandings at such time.
“Tranche B Term Commitment” shall mean, with respect to each Lender, the amount
set forth opposite such Lender’s name in Annex 1.1A to the First Restatement
directly below the column entitled “Tranche B Term Loan Commitment” therein,
pursuant to which such Lenders made Tranche B Term Loans on the First
Restatement Effective Date.
“Tranche B Term Facility” shall mean the Facility evidenced by the Tranche B
Term Commitments.
“Tranche B Term Facility Final Maturity Date” shall mean the date which is the
eighth anniversary of the First Restatement Effective Date.
“Tranche B Term Loan” shall have the meaning provided in Section 1.1(a).
“Tranche B Term Loan Scheduled Repayment” shall have the meaning provided in
Section 4.2(a)(ii)

 

70



--------------------------------------------------------------------------------



 



“Tranche C Term Commitment” shall mean, with respect to each Lender, the amount
set forth opposite such Lender’s name in Annex 1.1A to the First Restatement (as
amended by the First Amendment) directly below the column entitled “Tranche C
Term Commitment” therein, as the same may be reduced or terminated pursuant to
Section 3.3.
“Tranche C Term Facility” shall mean the Facility evidenced by the Tranche C
Term Commitments.
“Tranche C Term Facility Final Maturity Date” shall mean the date which is the
eighth anniversary of the First Amendment Effective Date.
“Tranche C Term Loan” shall have the meaning provided in Section 1.1(d).
“Tranche C Term Loan Scheduled Repayment” shall have the meaning provided in
Section 4.2(a)(ii)(B)
“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a ABR Loan or Eurodollar Loan.
“UCC” shall mean the Uniform Commercial Code.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the projected benefit obligation under the Plan as of the close of its most
recent plan year exceeds the fair market value of the assets allocable thereto,
each determined in accordance with Statement of Financial Accounting Standards
No. 87, based upon the actuarial assumptions used by the Plan’s actuary in the
most recent annual valuation of the Plan.
“Unpaid Drawing” shall have the meaning provided in Section 2.3(a)
“Unutilized Commitment” for any Lender at any time shall mean the excess of
(i) the Commitment of such Lender over (ii) the sum of (x) the aggregate
outstanding principal amount of Loans made by such Lender plus (y) an amount
equal to such Lender’s Revolving Percentage, if any, of the Letter of Credit
Outstandings at such time, provided that solely for purposes of calculating the
Commitment Fee pursuant to Section 3.1(a) Swingline Loans shall be deemed not to
be outstanding and the Swingline Commitment shall not constitute a “Commitment”.
“Vehicles” shall have the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Wholly-Owned Subsidiary” of any Person shall mean any Subsidiary of such Person
to the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ qualifying shares, is owned directly or
indirectly by such Person.
“Wholly-Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of either Borrower.
“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile transmission, telegraph or cable.

 

71



--------------------------------------------------------------------------------



 



Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Article, Section, Schedule or Exhibit shall be to an Article, a
Section, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. Except as otherwise
expressly provided herein or therein, any reference in this Agreement or any
other Credit Document to any agreement, document or instrument shall mean such
agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement or such Credit Document.
SECTION 11. THE ADMINISTRATIVE AGENT.
11.1. Appointment. Each Lender hereby irrevocably designates and appoints
Barclays as Administrative Agent of such Lender (such term to include for
purposes of this Section 11, Barclays acting as Administrative Agent) to act as
specified herein and in the other Credit Documents, and each such Lender hereby
irrevocably authorizes Barclays as the Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent agrees to act as such
upon the express conditions contained in this Section 11. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Credit Documents, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Section 11 are solely
for the benefit of the Administrative Agent and the Lenders, and, except as
provided in Section 11.9, no Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
of the Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for any Credit Party.
11.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Credit Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care except to the extent otherwise required by
Section 11.3.
11.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement (except for its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by Parent or any Subsidiary or any of their respective officers
contained in this Agreement, any other Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Document or for any failure of Parent or any Subsidiary or any of their
respective officers to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of Parent, OpCo any Subsidiary. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Credit Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statement or in
any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of either Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

 

72



--------------------------------------------------------------------------------



 



11.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile transmission, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Credit Parties), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
11.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
either Borrower or any other Credit Party referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders, provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
11.6. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
Parent or any Subsidiary, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of Parent and its Subsidiaries
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of Parent and its
Subsidiaries. The Administrative Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial and other conditions,
prospects or creditworthiness of Parent or any Subsidiary which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

73



--------------------------------------------------------------------------------



 



11.7. Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such ratably according to their respective percentages of
Loans and Commitments used in determining Required Lenders at such time (with
such percentages to be determined as if there are no Defaulting Lenders), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including without limitation at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as such in any way relating to
or arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by Parent or any of its Subsidiaries; provided that no
Lender shall be liable to the Administrative Agent for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 11.7 shall survive the payment of all Obligations.
11.8. The Administrative Agent in its Individual Capacity. The Administrative
Agent, its Affiliates and each may make loans to, accept deposits from and
generally engage in any kind of business with Parent and its Subsidiaries as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in their individual capacity.
11.9. Successor Administrative Agent. The Administrative Agent may resign as the
Administrative Agent upon 20 days’ notice to Parent and the Lenders. The
Required Lenders shall appoint from among the Lenders a successor Administrative
Agent for the Lenders subject to prior approval by Parent (such approval not to
be unreasonably withheld), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall include such successor agent effective upon its
appointment, and the resigning Administrative Agent’s rights, powers and duties
as the Administrative Agent shall be terminated, without any other or further
act or deed on the part of such former Administrative Agent or any of the
parties to this Agreement. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Section 11 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.
11.10. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If any payment has
been made to any Lender by the Administrative Agent without the applicable
withholding tax being withheld from such payment and the Administrative Agent
has paid over the applicable withholding tax to the Internal Revenue Service, or
the Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any other reason, such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with any all expenses incurred.

 

74



--------------------------------------------------------------------------------



 



SECTION 12. MISCELLANEOUS.
12.1. Payment of Expenses, etc. The Borrowers agree to: (i) whether or not the
transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the syndication of the Facilities, the negotiation, preparation, execution and
delivery of the Credit Documents and the documents and instruments referred to
therein and any amendment, waiver or consent relating thereto (including,
without limitation, the reasonable fees and disbursements of Latham & Watkins
LLP, counsel to the Administrative Agent) and the creation and perfection of the
Liens created under the Security Documents; (ii) pay all out-of-pocket costs and
expenses of the Administrative Agent, the Arrangers and each of the Lenders in
connection with the enforcement (including pursuant to the administration of any
bankruptcy proceeding relating to Parent or OpCo) or preservation of any rights
under the Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and disbursements of counsel
for the Administrative Agent, the Letter of Credit Issuer and for each of the
Lenders); (iii) pay and hold each of the Lenders harmless from and against any
and all present and future stamp, court or documentary taxes or any other excise
or property taxes or charges and other similar taxes with respect to the
foregoing matters and save each of the Lenders and the Letter of Credit Issuer
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such Lender
or such Letter of Credit Issuer) to pay such taxes; and (iv) indemnify each
Lender and the Letter of Credit Issuer, its officers, directors, employees,
advisors, trustees, representatives and agents (collectively, the “Indemnities”)
from and hold each of them harmless against any and all losses, costs,
liabilities, claims, damages or expenses, including without limitation, those
incurred under Environmental Law, incurred by any of them as a result of, or
arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding (whether or not any Lender or the Letter of
Credit Issuer is a party thereto) related to the entering into and/or
performance of any Document or the use of the proceeds of any Loans or Letters
of Credit hereunder or the Recapitalization, the Acquisition or the consummation
of any transactions contemplated in any Credit Document, including, without
limitation, the reasonable fees, charges and disbursements of counsel incurred
in connection with any such investigation, litigation or other proceeding (but
excluding any such losses, costs, liabilities, claims, damages or expenses to
the extent incurred by reason of the gross negligence or willful misconduct of
the Person to be indemnified or of any other Indemnitee who is such Person or an
affiliate, agent or representative of such Person).
12.2. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
during the continuance of an Event of Default, the Administrative Agent and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special) and any
other Indebtedness at any time held or owing by the Administrative Agent or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of any Credit Party against and on account of the Obligations and
liabilities of such Credit Party then due and payable to the Administrative
Agent or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations of such
Credit Party purchased by such Lender pursuant to Section 12.6(b), and all other
claims of any nature or description then due and payable arising out of or
connected with this Agreement or any other Credit Document, irrespective of
whether or not the Administrative Agent or such Lender shall have made any
demand hereunder and although said deposits or Indebtedness owing by the
Administrative Agent or such Lender, or any of them, shall be contingent or
unmatured.

 

75



--------------------------------------------------------------------------------



 



12.3. Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telecopier communication) and mailed, telecopied or delivered, if to a Credit
Party, at the address specified opposite its signature below or in the other
relevant Credit Documents, as the case may be; if to any Lender, at the address
specified for such Lender to the Administrative Agent and recorded in the
Register; or, at such other address as shall be designated by any party in a
written notice to the other parties hereto. All such notices and communications
shall be mailed, telecopied or (subject to Section 12.3(b)) electronically
communicated or sent by overnight courier, and shall be effective when received.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 1 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or either Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
12.4. Benefit of Agreement; Assignments. (a) This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto, provided that the Borrowers may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent of all the Lenders. Each Lender may, in accordance with applicable law,
at any time grant participations in any of its rights hereunder or under any of
the Notes to another financial institution or any fund that regularly invests in
bank loans, provided that in the case of any such participation, the participant
shall not have any rights under this Agreement or any of the other Credit
Documents (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrowers hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Sections 1.10, 1.11, 2.5 and 4.4 of this Agreement to the extent that such
Lender would be entitled to such benefits if the participation had not been
entered into or sold and the participant shall, to the maximum extent permitted
by applicable law, be deemed to have the right of setoff in respect of its
participation in amounts owing under this Agreement to the same extent as if the
amount of its participation were owing directly to it as a Lender under this
Agreement provided that, in purchasing such participation, such participant
shall be deemed to have agreed to share with the Lenders the proceeds thereof as
provided in Section 12.6(b) as fully as if it were a Lender hereunder, and,
provided, further, that no Lender shall transfer, grant or assign any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) waive any Scheduled Repayment or
extend the final scheduled maturity of any Loan or Note in which such
participant is participating (it being understood that any waiver of the
application of any prepayment or the method of any application of any prepayment
to, the amortization of the Term Loans shall not constitute a waiver of any
Scheduled Repayment or an extension of the final maturity date), or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Total Commitment, or a mandatory
prepayment, shall not constitute a change in the terms of any Commitment),
(ii) release all or substantially all of the Subsidiary Guarantors from their
obligations under their respective Guaranties except in accordance with the
terms thereof, (iii) release all or substantially all of the Collateral except
in accordance with the Credit Documents or (iv) consent to the assignment or
transfer by either Borrower of any of its rights and obligations under this
Agreement or any other Credit Document.

 

76



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, in accordance with applicable law at any time
and from time to time, any Lender may assign all or a portion of its Loans
and/or Commitments and its rights and obligations under this Agreement to one or
more other Persons (other than to any Credit Party or any Affiliate of a Credit
Party, provided that Term Loans may be assigned to either Borrower solely in
connection with a Credit Party Loan Purchase) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(i) the Borrowers, provided that, other than in the case of an assignment of any
Revolving Commitment to an assignee that is not a Lender with a Revolving
Commitment immediately prior to giving effect to such assignment, no consent of
the Borrowers shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Section 9.1 or 9.5 has
occurred and is continuing, any other assignee;
(ii) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (x) of any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) of any Term Loan to a Lender, an
affiliate of a Lender or an Approved Fund; and
(iii) in the case of any assignment of any Revolving Commitment, the Letter of
Credit Issuer.
Any assignment pursuant to this Section 12.4(b) need not be ratable as among the
Term Loans and the Revolving Commitments of the assigning Lender except as
provided in the next sentence. Unless the Borrowers and the Administrative Agent
otherwise agree, no assignment pursuant to the immediately preceding sentence
shall to the extent such assignment represents an assignment to an institution
other than one or more Lenders hereunder, be in an aggregate amount (treating
multiple, simultaneous assignments to two or more Approved Funds managed by the
same investment advisor or affiliates of the assigning Lender as a single
assignment) less than $5,000,000 (in the case of the Revolving Commitments) or
$1,000,000 (in the case of the Term Loans) unless the entire Commitment and
Loans and other interests of the assigning Lender (and of all Lenders which are
Approved Funds managed by the same investment advisor as the assigning Lender)
are so assigned. In the case of an assignment by a Lender to its CLO, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment Agreement between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the second proviso to the second sentence of
Section 12.4(a) that affects such CLO. If any Lender so sells or assigns all or
a part of its interests hereunder or under the Notes, any reference in this
Agreement or the Notes to such assigning Lender shall thereafter refer to such
Lender and to the respective assignee to the extent of their respective
interests, and the respective assignee shall have, to the extent of such
assignment (unless otherwise provided therein), the same rights and benefits as
it would if it were such assigning Lender. Each assignment pursuant to this
Section 12.4(b) shall be effected by the assigning Lender and the assignee
Lender executing an Assignment Agreement substantially in the form of Exhibit D
(appropriately completed). In the event of any such assignment to a Person not
previously a Lender hereunder (other than an assignment by a Lender to its CLO
or by a CLO to an affiliate CLO), either the assigning or the assignee Lender
shall pay to the Administrative Agent a nonrefundable assignment fee of $3,500,
and at the time of any assignment pursuant to this Section 12.4(b), (i) Annex
1.1A shall be deemed to be amended to reflect the Commitment of the respective
assignee (which shall result in a direct reduction to the Commitment of the
assigning Lender) and of the other Lenders, and (ii) if any such assignment
occurs after the First Restatement Effective Date, the Borrowers will, if
requested by the assignee or assignor, issue new Notes to the respective
assignee and to the assigning Lender in conformity with the requirements of
Section 1.5. Each Lender and the Borrowers agree to execute such documents
(including, without limitation, amendments to this Agreement) as shall be
necessary to effect the foregoing. Nothing in this clause (b) shall prevent or
prohibit any Lender from pledging its Notes or Loans, including, without
limitation, to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank.

 

77



--------------------------------------------------------------------------------



 



(c) The Administrative Agent acting on behalf of the Borrowers shall maintain at
its Payment Office a copy of each Assignment Agreement delivered to it (as
required hereby) and a register (the “Register”) for the recordation of the
names and addresses of the Lenders and the Commitment of, and principal amount
of the Loans owing to, each Lender from time to time (whether or not evidenced
by a Note). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as the owner of the
Loan or Note evidencing a Loan recorded therein for all purposes of this
Agreement, notwithstanding any notice to the contrary. Any assignment of any
Loan whether or not evidenced by a Note shall be effective only upon appropriate
entries with respect thereto being made in the Register (and each Note shall
expressly so provide). Any assignment or transfer of all or part of a Loan
evidenced by a Note shall be registered on the Register only upon surrender for
registration of assignment or transfer of the Note evidencing such Loan,
accompanied by a duly executed Assignment Agreement, and thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
designated assignee and the old Notes shall be returned by the Administrative
Agent to the applicable Borrower marked “cancelled”. The Register shall be
available for inspection by either Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d) In the event any Revolving Lender’s long-term credit rating is downgraded to
BBB+ or lower by S&P or Baa1 or lower by Moody’s, the Letter of Credit Issuer
may replace such Revolving Lender with another Person. Such assignment shall be
effected in accordance with the terms of Section 12.4(b).
(e) any Credit Party may purchase outstanding Term Loans on the following basis:
(i) at the time of consummating any Credit Party Loan Purchase, no Default or
Event of Default shall have occurred or be continuing or would result from such
Credit Party Loan Purchase;
(ii) any such purchase of Term Loans shall be effected by means of an assignment
made in accordance with the provisions of this Section 12.4 pursuant to a Credit
Party Assignment Agreement substantially in the form of Exhibit L (appropriately
completed);
(iii) any such purchase of Term Loans may be made by any Credit Party from time
to time from one or more Lenders of any Credit Party’s choosing and need not be
made from all Lenders;

 

78



--------------------------------------------------------------------------------



 



(iv) following any such purchase of Term Loans by any Credit Party, (A) no
interest shall accrue from and after the effective date of the related Borrower
Assignment Agreement on any such Term Loans purchased by such Credit Party,
(B) at no time will such Credit Party be deemed to be a Lender hereunder and
(C) such purchased Term Loans shall be deemed immediately, permanently cancelled
for all purposes and no longer outstanding (and may not be transferred or resold
by such Credit Party), for all purposes of this Agreement and all of the other
Credit Documents (notwithstanding any provisions herein or therein to the
contrary), including for purposes of (i) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Credit Document,
(ii) the making of any request, demand, authorization, direction, notice,
consent or waiver under this Agreement or any other Credit Document, (iii) the
providing of any rights to such Credit Party as a Lender under this Agreement or
any other Credit Document or (iv) the determination of Required Lenders, or for
any similar or related purpose, under this Agreement or any other Credit
Document; provided further that, concurrently with such Cancellation described
in subsection (C) above, such Credit Party shall provide written notice to the
Administrative Agent of the aggregate principal face amount of Term Loans
cancelled and a copy of any documentation relating to the Cancellation of such
Term Loan; and
(v) the cumulative aggregate cash consideration paid to all assigning Lenders by
any Credit Party in respect of all Credit Party Loan Purchases shall not exceed
$40,000,000.
12.5. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
any Credit Party and the Administrative Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Administrative
Agent or any Lender would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.
12.6. Payments Pro Rata. (a) The Administrative Agent agrees that promptly after
its receipt of each payment from or on behalf of any Credit Party in respect of
any Obligations of such Credit Party hereunder, it shall distribute such payment
to the Lenders (other than any Lender that has expressly waived its right to
receive its pro rata share thereof) pro rata based upon their respective shares,
if any, of the Obligations with respect to which such payment was received.
(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Loans, Fees
or reimbursement obligations in respect of the Letters of Credit, of a sum which
with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations of the respective Credit Party to
such Lenders in such amount as shall result in a proportional participation by
all of the Lenders in such amount, provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
(c) The provisions of this Section 12.6 shall not apply to any payments received
by any Lender in respect of any assignment of its Loans pursuant to
Section 12.4, including any Credit Party Loan Purchase which results in a
Cancellation made in accordance with Section 12.4(e).

 

79



--------------------------------------------------------------------------------



 



12.7. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by Parent to the
Lenders), provided that, except as otherwise specifically provided herein, all
computations determining compliance with Section 8, including definitions used
therein, shall utilize accounting principles and policies in effect at the time
of the preparation of, and in conformity with those used to prepare, the
June 30, 2003 historical financial statements of Parent delivered to the Lenders
pursuant to Section 6.10, but shall not give effect to (i) adjustments in
component amounts required or permitted by APB 16 or 17 as a result of the
Recapitalization, provided that in determining gains and losses from the sale or
disposition of assets such adjustment shall be given effect, (ii) amortization
of intangible assets resulting from the Recapitalization, and (iii) the
amortization or write-off of any expenses incurred in connection with the
Recapitalization or the financing thereof, provided that the computations under
Section 8 may utilize FAS 96, but shall not give effect to any cumulative effect
adjustment relating to the adoption thereof, and, provided, further, that if at
any time the computations determining compliance with Section 8 utilize
accounting principles different from those utilized in the financial statements
furnished to the Lenders, such financial statements shall be accompanied by
reconciliation work-sheets.
(b) Whenever calculated on the basis of the Prime Rate component of the ABR,
interest and fees shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed; otherwise, interest and fees
shall be calculated on the basis of a 360-day year for the actual days elapsed.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change in the
Alternate Base Rate is announced or such change in the Eurocurrency Reserve
Requirements becomes effective, as the case may be.
12.8. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Any legal action or
proceeding with respect to this Agreement or any other Credit Documents may be
brought in the courts of the State of New York or of the United States for the
Southern District of New York, and, by execution and delivery of this Agreement,
each Credit Party hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Credit Party further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
each Credit Party located outside New York City and by hand delivery to each
Credit Party located within New York City, at its address for notices pursuant
to Section 12.3, such service to become effective 30 days after such mailing.
Each Credit Party hereby irrevocably appoints Parent as its agent for service of
process in respect of any such action or proceeding. Nothing herein shall affect
the right of the Administrative Agent or any Lender to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.
(b) Each Credit Party hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

 

80



--------------------------------------------------------------------------------



 



(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
12.9. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with Parent and the Administrative Agent.
12.10. Effectiveness. This Agreement shall become effective on the date (the
“Second Restatement Effective Date”) on which (a) each of Parent and OpCo and
each of the Lenders shall have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
at the Payment Office of the Administrative Agent or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or facsimile transmission notice (actually received) at such
office that the same has been signed and mailed to it and (b) each of the
conditions precedent set forth in Section 5.1 shall have been satisfied.
12.11. Headings. The headings of the several sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
12.12. Amendment or Waiver. Neither this Agreement nor any other Credit Document
nor any terms hereof or thereof may be changed, waived, discharged or terminated
unless such change, waiver, discharge or termination is in writing signed by
each applicable Credit Party and the Required Lenders, provided that no such
change, waiver, discharge or termination shall:
(i) waive any Scheduled Repayment, defer any Scheduled Repayment or extend the
Final Maturity Date (it being understood that any waiver of the application of
any prepayment of, or the method of application of any prepayment to the
amortization of, the Loans shall not constitute a waiver of any such Scheduled
Repayment or any such extension), or reduce the rate or extend the time of
payment of interest (other than as a result of waiving the applicability of any
post-default increase in interest rates) or Fees payable hereunder, or forgive
or reduce the principal amount thereof, or increase the Commitment of any Lender
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory reduction in the Total Commitment
shall not constitute a change in the terms of any Commitment of any Lender),
without the consent of each Lender (other than a Defaulting Lender) directly
affected thereby;
(ii) release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their respective Guaranties
(in each case except as expressly provided in the Credit Documents) without the
consent of each Lender (other than a Defaulting Lender) directly affected
thereby;
(iii) amend, modify or waive any provision of this Section 12.12 without the
consent of each Lender (other than a Defaulting Lender) directly affected
thereby;
(iv) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders without the consent of each Lender (other than a Defaulting
Lender) directly affected thereby;

 

81



--------------------------------------------------------------------------------



 



(v) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement without the consent of each Lender
(other than a Defaulting Lender) directly affected thereby;
(vi) alter any allocation of mandatory prepayments under Section 4.2 among the
Term Loans or the Revolving Facility without the consent of a majority in
interest of the Lenders of the Term Loans or the Revolving Facility, as the case
may be, adversely affected thereby (provided that, with the written consent of
the Required Lenders, mandatory prepayments under Section 4.2 may be reduced or
eliminated); or
(vii) amend, modify or waive any provision of Section 2 or Section 11 without
the consent of the Letter of Credit Issuer or the Administrative Agent,
respectively.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Credit Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
Notwithstanding the foregoing, this Agreement, including this Section 12.12, may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement
(including the rights of the lenders under additional term facilities to share
ratably with the Term Facilities in prepayments pursuant to Sections 4.1 and
4.2) and the other Credit Documents with the Term Loans and Total Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Arrangers, the Administrative Agent, the Borrowers
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing or modification of all outstanding Term Loans or of
all Tranche B Term Loans or of all Tranche C Term Loans (“Refinanced Term
Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (c) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.
Except as otherwise set forth in this Agreement, no Fuel Hedge Provider, Cash
Management Bank or counterparty to a Specified Hedge Agreement shall, in such
capacity, have any of the rights of a Lender under this Agreement or under any
other Credit Document.

 

82



--------------------------------------------------------------------------------



 



12.13. Survival. All indemnities set forth herein including, without limitation,
in Section 1.10, 1.11, 2.5, 4.4, 11.7 or 12.1 shall survive the execution and
delivery of this Agreement and the making and repayment or assignment of the
Loans.
12.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any branch office, subsidiary or affiliate of such Lender,
provided that the Borrowers shall not be responsible for costs arising under
Section 1.10, 2.5 or 4.4 resulting from any such transfer (other than a transfer
pursuant to Section 1.12) to the extent not otherwise applicable to such Lender
prior to such transfer.
12.15. Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Credit
Party pursuant to this Agreement that is designated by such Credit Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or, subject to an agreement to comply
with the provisions of this Section, any Lender Affiliate, (b) subject to an
agreement to comply with the provisions of this Section, to any assignee or
participant or prospective assignee or participant or any actual or prospective
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) on a need-to-know basis, to its employees
involved in the administration of this Agreement or any other Credit Document,
directors, agents, attorneys, accountants, consultants and other professional
advisors or those of any of its Affiliates (each of whom shall be instructed to
hold the same in confidence), (d) upon the request or demand of any Governmental
Authority having jurisdiction over such Lender, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) that has been publicly disclosed other
than in breach of this Agreement, (g) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (h) in
connection with the exercise of any remedy hereunder or under any other Credit
Document.
12.16. Release of Liens and Guarantees. In the event that Parent, OpCo or any of
their respective Subsidiaries conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of any of the capital stock, assets or
property of Parent, OpCo or any of their respective Subsidiaries in a
transaction not prohibited by this Agreement or any other Credit Document, the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by either Borrower and at the Borrowers’ expense to
release any Liens created by any Credit Document in respect of such capital
stock, assets, property, including the release and satisfaction of record of any
mortgage or deed or trust granted in connection herewith, and, in the case of a
disposition of all or substantially all the capital stock or assets of any
Subsidiary Guarantor, terminate such Subsidiary Guarantor’s obligations under
the Guarantee and Collateral Agreement and release all Liens on the assets of
such Subsidiary Guarantor. In addition, the Administrative Agent agrees to take
such actions as are reasonably requested by either Borrower and at the
Borrowers’ expense to terminate the Liens and security interests created by the
Credit Documents when all the Obligations are paid in full (other than
obligations under or in respect of Hedge Agreements) and all Letters of Credit
and Commitments are terminated. Any representation, warranty or covenant
contained in any Credit Document relating to any such capital stock, assets,
property or Subsidiary shall no longer be deemed to be made once such Capital
Stock, assets or property is conveyed, sold, leased, assigned, transferred or
disposed of.
12.17. Integration. This Agreement and the other Credit Documents represent the
agreement of Parent, OpCo, the other Credit Parties, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Credit Documents.

 

83



--------------------------------------------------------------------------------



 



12.18. Acknowledgments. Each of Parent and OpCo hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Parent or OpCo arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and Parent and OpCo, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Parent, OpCo and the Lenders.
12.19. Joint and Several Liability; Postponement of Subrogation. (a) Each
Borrower hereby agrees that it is jointly and severally liable under this
Agreement for all Obligations (including any such Obligations arising under
Specified Hedge Agreements, Specified Fuel Hedge Agreements and Specified Cash
Management Agreements), regardless of the manner or amount in which proceeds of
any Loans are used, allocated, shared or disbursed by or among the Borrowers
themselves, or the manner in which the Administrative Agent and/or any Lender
accounts for such Loans or other extensions of credit on its books and records.
All Loans, upon funding, shall be deemed to be jointly funded to and received by
the Borrowers. Each Borrower shall be fully liable hereunder regardless of which
Borrower actually receives Loans or other extensions of credit hereunder or the
amount of such Loans and extensions of credit received or the manner in which
the Administrative Agent and/or such Lender accounts for such Loans or other
extensions of credit on its books and records. The Borrowers acknowledge and
expressly agree with the Administrative Agent and each Lender that the joint and
several liability of each Borrower is required solely as a condition to, and is
given solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Credit Documents to the other Borrowers and
is not required or given as a condition of extensions of credit to such
Borrower. Each Borrower’s Obligations under this Agreement shall, to the fullest
extent permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the Obligations of the other
Borrowers or of any promissory note or other document evidencing all or any part
of the Obligations of the other Borrowers, (ii) the absence of any attempt to
collect the Obligations from the other Borrowers, or any other security
therefor, or the absence of any other action to enforce the same, (iii) the
waiver, consent, extension, forbearance or granting of any indulgence by the
Administrative Agent and/or any Lender with respect to any provision of any
instrument evidencing the Obligations of the other Borrowers, or any part
thereof, or any other agreement now or hereafter executed by the other Borrowers
and delivered to the Administrative Agent and/or any Lender, (iv) the failure by
the Administrative Agent and/or any Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations of the other Borrowers, (v) the Administrative
Agent’s and/or any Lender’s election, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, (vi) any borrowing or grant of a security interest by the other Borrowers,
as debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
disallowance of all or any portion of the Administrative Agent’s and/or any
Lender’s claim(s) for the repayment of the Obligations of the other Borrowers
under Section 502 of the Bankruptcy Code, or (viii) any other circumstances
which might constitute a legal or equitable discharge or defense of a Guarantor
or of the other Borrowers.

 

84



--------------------------------------------------------------------------------



 



(b) Each Borrower waives, until the Obligations shall have been paid in full and
this Agreement shall have been terminated, any right to enforce any right of
subrogation or any remedy which the Administrative Agent and/or any Lender now
has or may hereafter have against the other Borrowers, any endorser or any
Guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in any security or collateral given to the Administrative
Agent and/or any Lender to secure payment of the Obligations or any other
liability of the Borrowers to the Administrative Agent and/or any Lender. Upon
any Event of Default, the Administrative Agent may proceed directly and at once,
without notice, against either Borrower to collect and recover the full amount,
or any portion of the Obligations, without first proceeding against any other
Borrower or any other Person, or against any security or Collateral for the
Obligations. Each Borrower consents and agrees that the Administrative Agent
shall be under no obligation to marshal any assets in favor of either Borrower
or against or in payment of any or all of the Obligations.
12.20. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001) the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify such Credit Party in accordance with the PATRIOT Act.

 

85



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

             
Address:
            100 Pike Way, PO Box 868   PIKE ELECTRIC CORPORATION
Mount Airy, NC 27030
           
Attn: Chief Financial Officer
  By:   /s/ Anthony K. Slater
 
   
Phone: (336) 719-4237
     
 
Name: Anthony K. Slater    
Fax: (336) 719-4640
      Title:  Chief Financial Officer    
 
                PIKE ELECTRIC, INC.
 
           
 
  By:   /s/ Anthony K. Slater
 
Name: Anthony K. Slater    
 
      Title:  Chief Financial Officer    

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



              745 7th Avenue   BARCLAYS BANK PLC, as Administrative New York, NY
10019   Agent
Attn: David Barton
           
Phone: (212) 526-9870
  By:   /s/ David Barton
 
   
Fax: (212) 526-5115
     
 
Name: David Barton    
 
      Title:   Director    

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



[ANNEXES AND EXHIBITS]
The Annexes and Exhibits to the Second Amended and Restated Credit Agreement
have been intentionally omitted. A copy of any omitted Annex or Exhibit will be
furnished to the Securities and Exchange Commission upon request.

 